Exhibit 10.1

EXECUTION VERSION

EMPIRE STATE REALTY OP, L.P.

EMPIRE STATE REALTY TRUST, INC.

$115,000,000 4.08% Series D Senior Notes due January 22, 2028

$160,000,000 4.26% Series E Senior Notes due March 22, 2030

$175,000,000 4.44% Series F Senior Notes due March 22, 2033

 

 

NOTE PURCHASE AGREEMENT

 

 

Dated December 13, 2017



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page  

SECTION 1.

   Authorization of Notes      1  

SECTION 2.

   Sale and Purchase of Notes      2  

SECTION 3.

   Closing      2    

Section 3.1.

  

First Closing

     2    

Section 3.2.

  

Second Closing

     2  

SECTION 4.

  

Conditions to Closing

     3    

Section 4.1.

  

Representations and Warranties

     3    

Section 4.2.

  

Performance; No Default

     3    

Section 4.3.

  

Compliance Certificates

     3    

Section 4.4.

  

Opinions of Counsel

     4    

Section 4.5.

  

Purchase Permitted By Applicable Law, Etc.

     4    

Section 4.6.

  

Sale of Other Notes

     4    

Section 4.7.

  

Guaranty Agreement

     4    

Section 4.8.

  

Payment of Special Counsel Fees

     5    

Section 4.9.

  

Private Placement Number

     5    

Section 4.10.

  

Changes in Structure

     5    

Section 4.11.

  

Funding Instructions

     5    

Section 4.12.

  

No Material Adverse Effect

     5    

Section 4.13.

  

Proceedings and Documents

     5  

SECTION 5.

  

Representations and Warranties of the Company and Parent

     5    

Section 5.1.

  

Organization; Power and Authority

     6    

Section 5.2.

  

Authorization, Etc.

     6    

Section 5.3.

  

Disclosure

     6    

Section 5.4.

  

Organization and Ownership of Shares of Subsidiaries; Affiliates

     7    

Section 5.5.

  

Financial Statements; Material Liabilities

     7    

Section 5.6.

  

Compliance with Laws, Other Instruments, Etc.

     7    

Section 5.7.

  

Governmental Authorizations, Etc.

     8    

Section 5.8.

  

Litigation; Observance of Agreements, Statutes and Orders

     8    

Section 5.9.

  

Taxes

     8    

Section 5.10.

  

Title to Property; Leases

     9    

Section 5.11.

  

Licenses, Permits, Etc.

     9    

Section 5.12.

  

Compliance with ERISA

     9    

Section 5.13.

  

Private Offering by the Company

     10    

Section 5.14.

  

Use of Proceeds; Margin Regulations

     10    

Section 5.15.

  

Existing Indebtedness; Future Liens

     11    

Section 5.16.

  

Foreign Assets Control Regulations, Etc.

     11    

Section 5.17.

  

Status under Certain Statutes

     12    

Section 5.18.

  

Environmental Matters

     12    

Section 5.19.

  

Insurance

     13  

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

              Page    

Section 5.20.

  

Solvency

     13    

Section 5.21.

  

Casualty, Etc.

     13    

Section 5.22.

  

Unencumbered Properties

     13    

Section 5.23.

  

Subsidiary Guarantors

     13    

Section 5.24.

  

REIT Status

     14  

SECTION 6.

   Representations of the Purchasers      14    

Section 6.1.

  

Purchase for Investment

     14    

Section 6.2.

  

Source of Funds

     14  

SECTION 7.

   Information as to Parent and Company      16    

Section 7.1.

  

Financial and Business Information

     16    

Section 7.2.

  

Officer’s Certificate

     21    

Section 7.3.

  

Visitation

     21    

Section 7.4.

  

Electronic Delivery

     22  

SECTION 8.

   Payment and Prepayment of the Notes      23    

Section 8.1.

  

Maturity

     23    

Section 8.2.

  

Optional Prepayments with Make-Whole Amount

     23    

Section 8.3.

  

Allocation of Partial Prepayments

     23    

Section 8.4.

  

Maturity; Surrender, Etc.

     23    

Section 8.5.

  

Purchase of Notes

     24    

Section 8.6.

  

Make-Whole Amount

     24    

Section 8.7.

  

Payments Due on Non-Business Days

     25  

SECTION 9.

   Affirmative Covenants      26    

Section 9.1.

  

Compliance with Laws

     26    

Section 9.2.

  

Insurance

     26    

Section 9.3.

  

Maintenance of Properties

     26    

Section 9.4.

  

Payment of Taxes and Obligations

     26    

Section 9.5.

  

Preservation of Existence, Etc.

     27    

Section 9.6.

  

Books and Records

     27    

Section 9.7.

  

Additional Guarantors

     27    

Section 9.8.

  

Additional Unencumbered Properties

     29    

Section 9.9.

  

Compliance with Environmental Laws

     30    

Section 9.10.

  

Maintenance of REIT Status; New York Stock Exchange or NASDAQ Listing

     30    

Section 9.11.

  

Further Assurances

     30  

SECTION 10.

   Negative Covenants      30    

Section 10.1.

  

Liens

     30    

Section 10.2.

  

Investments

     31    

Section 10.3.

  

Indebtedness

     31    

Section 10.4.

  

Minimum Property Condition

     32  

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

              Page    

Section 10.5.

  

Fundamental Changes; Dispositions

     32    

Section 10.6.

  

Restricted Payments

     33    

Section 10.7.

  

Change in Nature of Business

     34    

Section 10.8.

  

Transactions with Affiliates

     35    

Section 10.9.

  

Burdensome Agreements

     35    

Section 10.10.

  

Use of the Proceeds

     36    

Section 10.11.

  

Financial Covenants

     36    

Section 10.12.

  

Accounting Changes

     38    

Section 10.13.

  

Amendments, Waivers and Terminations of Organization Documents

     38    

Section 10.14.

  

Parent Covenants

     38    

Section 10.15.

  

Economic Sanctions, Etc.

     38  

SECTION 11.

   Events of Default      39  

SECTION 12.

   Remedies on Default, Etc.      42    

Section 12.1.

  

Acceleration

     42    

Section 12.2.

  

Other Remedies

     42    

Section 12.3.

  

Rescission

     42    

Section 12.4.

  

No Waivers or Election of Remedies, Expenses, Etc.

     43  

SECTION 13.

   Registration; Exchange; Substitution of Notes      43    

Section 13.1.

  

Registration of Notes

     43    

Section 13.2.

  

Transfer and Exchange of Notes

     43    

Section 13.3.

  

Replacement of Notes

     44  

SECTION 14.

   Payments on Notes      44    

Section 14.1.

  

Place of Payment

     44    

Section 14.2.

  

Home Office Payment

     44  

SECTION 15.

   Expenses, Etc.      45    

Section 15.1.

  

Transaction Expenses

     45    

Section 15.2.

  

Survival

     45  

SECTION 16.

   Survival of Representations and Warranties; Entire Agreement      46  

SECTION 17.

   Amendment and Waiver      46    

Section 17.1.

  

Requirements

     46    

Section 17.2.

  

Solicitation of Holders of Notes

     47    

Section 17.3.

  

Binding Effect, Etc.

     47    

Section 17.4.

  

Notes Held by Company, Etc.

     48  

SECTION 18.

   Notices      48  

SECTION 19.

   Reproduction of Documents      49  

SECTION 20.

   Confidential Information      49  

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

              Page  

SECTION 21.

   Substitution of Purchaser      50  

SECTION 22.

   Miscellaneous      51    

Section 22.1.

  

Successors and Assigns

     51    

Section 22.2.

  

Accounting Terms

     51    

Section 22.3.

  

Severability

     51    

Section 22.4.

  

Construction, Etc.

     52    

Section 22.5.

  

Counterparts

     52    

Section 22.6.

  

Governing Law

     52    

Section 22.7.

  

Jurisdiction and Process; Waiver of Jury Trial

     52    

Section 22.8.

  

Recourse to Credit Parties

     53  

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

SCHEDULE A — DEFINED TERMS

SCHEDULE 1-A — FORM OF 4.08% SERIES D SENIOR NOTE DUE JANUARY 22, 2028

SCHEDULE 1-B — FORM OF 4.26% SERIES E SENIOR NOTE DUE MARCH 22, 2030

SCHEDULE 1-C — FORM OF 4.44% SERIES F SENIOR NOTE DUE MARCH 22, 2033

SCHEDULE 2 — UNENCUMBERED ELIGIBLE PROPERTY

SCHEDULE 4.4(a) — FORM OF OPINION OF SPECIAL COUNSEL FOR THE CREDIT PARTIES

SCHEDULE 4.4(b) — FORM OF OPINION OF SPECIAL COUNSEL FOR THE PURCHASERS

SCHEDULE 4.7 — FORM OF GUARANTY AGREEMENT

SCHEDULE 5.3 — DISCLOSURE MATERIALS

SCHEDULE 5.4 — SUBSIDIARIES OF THE PARENT AND OWNERSHIP OF SUBSIDIARY STOCK

SCHEDULE 5.5 — FINANCIAL STATEMENTS

SCHEDULE 5.15 — EXISTING INDEBTEDNESS

SCHEDULE 7.2 — FORM OF COMPLIANCE CERTIFICATE

SCHEDULE B — INFORMATION RELATING TO PURCHASERS

 

-v-



--------------------------------------------------------------------------------

EMPIRE STATE REALTY OP, L.P.

EMPIRE STATE REALTY TRUST, INC.

c/o Empire State Realty Trust, Inc.

111 West 33rd Street, 12th Floor

New York, New York 10120

$115,000,000 4.08% Series D Senior Notes due January 22, 2028

$160,000,000 4.26% Series E Senior Notes due March 22, 2030

$175,000,000 4.44% Series F Senior Notes due March 22, 2033

December 13, 2017

TO EACH OF THE PURCHASERS LISTED IN

SCHEDULE B HERETO:

Ladies and Gentlemen:

EMPIRE STATE REALTY OP, L.P., a Delaware limited partnership (the “Company”) and
EMPIRE STATE REALTY TRUST, INC., a Maryland corporation (the “Parent”), agree
with each of the Purchasers as follows:

SECTION 1. AUTHORIZATION OF NOTES.

The Company will authorize the issue and sale of:

(a) $115,000,000 in aggregate principal amount of its 4.08% Series D Senior
Notes due January 22, 2028 (as amended, restated or otherwise modified from time
to time pursuant to Section 17 and including any such notes issued in
substitution therefor pursuant to Section 13, the “Series D Notes”);

(b) $160,000,000 in aggregate principal amount of its 4.26% Series E Senior
Notes due March 22, 2030 (as amended, restated or otherwise modified from time
to time pursuant to Section 17 and including any such notes issued in
substitution therefor pursuant to Section 13, the “Series E Notes”); and

(c) $175,000,000 in aggregate principal amount of its 4.44% Series F Senior
Notes due March 22, 2033 (as amended, restated or otherwise modified from time
to time pursuant to Section 17 and including any such notes issued in
substitution therefor pursuant to Section 13, the “Series F Notes” and together
with the Series D Notes and the Series E Notes, collectively, the “Notes”).

The Series D Notes shall be substantially in the form set out in Schedule 1-A.
The Series E Notes shall be substantially in the form set out in Schedule 1-B.
The Series F Notes shall be substantially in the form set out in Schedule 1-C.
Certain capitalized and other terms used in this Agreement are defined in
Schedule A. References to a “Schedule” are references to a Schedule attached to
this Agreement unless otherwise specified. References to a “Section” are
references to a Section of this Agreement unless otherwise specified.



--------------------------------------------------------------------------------

SECTION 2. SALE AND PURCHASE OF NOTES.

Subject to the terms and conditions of this Agreement, the Company will issue
and sell to each Purchaser and each Purchaser will purchase from the Company, at
the Closings provided for in Section 3, Notes in the principal amount and of the
series specified opposite or below such Purchaser’s name in Schedule B at the
purchase price of 100% of the principal amount thereof. The Purchasers’
obligations hereunder are several and not joint obligations and no Purchaser
shall have any liability to any Person for the performance or non-performance of
any obligation by any other Purchaser hereunder.

SECTION 3. CLOSING.

Section 3.1. First Closing. The sale and purchase of the Series D Notes to be
purchased by each Purchaser of a Series D Note (each such Purchaser of a Series
D Note, a “First Closing Purchaser”), shall occur at a closing (the “First
Closing”) to be held not later than 1:00 p.m. New York time (the First Closing
Purchasers’ reinvestment deadline) at the offices of Morgan, Lewis & Bockius
LLP, 101 Park Avenue, New York, New York 10178-0060 on December 22, 2017 (the
“First Closing Date”). At the First Closing, the Company will deliver to each
First Closing Purchaser the Series D Notes to be purchased by such First Closing
Purchaser in the form of a single Series D Note (or such greater number of
Series D Notes in denominations of at least $100,000 as such First Closing
Purchaser may request) dated the First Closing Date and registered in such First
Closing Purchaser’s name (or in the name of its nominee), against delivery by
such First Closing Purchaser to the Company or its order of immediately
available funds in the amount of the purchase price therefor by wire transfer of
immediately available funds for the account of the Company in accordance with
the wire instructions set forth in the Funding Instruction Letter delivered by
the Company in connection with such First Closing. If at the First Closing the
Company shall fail to tender such Series D Notes to any First Closing Purchaser
as provided above in this Section 3.1, or any of the conditions specified in
Section 4 shall not have been fulfilled to such First Closing Purchaser’s
satisfaction, such First Closing Purchaser shall, at its election, be relieved
of all further obligations under this Agreement with respect to Series D Notes
to be purchased by such First Closing Purchaser at the First Closing, without
thereby waiving any rights such First Closing Purchaser may have by reason of
any of the conditions specified in Section 4 not having been fulfilled to such
First Closing Purchaser’s satisfaction or such failure by the Company to tender
such Series D Notes.

Section 3.2. Second Closing. The sale and purchase of the Series E Notes to be
purchased by each Purchaser of a Series E Note (each such Purchaser of a Series
E Note, a “Series E Purchaser”) and the sale and purchase of the Series F Notes
to be purchased by each Purchaser of a Series F Note (each such Purchaser of a
Series F Note, a “Series F Purchaser”; the Series E Purchasers and the Series F
Purchasers, collectively, the “Second Closing Purchasers”) shall occur at a
closing (the “Second Closing”; the First Closing and the Second Closing, each, a
“Closing”) to be held not later than 1:00 p.m. New York time (the Second Closing
Purchasers’ reinvestment deadline) at the offices of Morgan, Lewis & Bockius
LLP, 101

 

2



--------------------------------------------------------------------------------

Park Avenue, New York, New York 10178-0060 on March 22, 2018 (the “Second
Closing Date”; the First Closing Date and the Second Closing Date, each, a
“Closing Date”). At the Second Closing, the Company will deliver to each Second
Closing Purchaser the Notes to be purchased by such Second Closing Purchaser at
the Second Closing in the form of a single Note for each series of Notes to be
purchased by such Purchaser at the Second Closing (or such greater number of
Notes of each applicable series in denominations of at least $100,000 as such
Second Closing Purchaser may request) dated the Second Closing Date and
registered in such Second Closing Purchaser’s name (or in the name of its
nominee), against delivery by such Second Closing Purchaser to the Company or
its order of immediately available funds in the amount of the purchase price
therefor by wire transfer of immediately available funds for the account of the
Company in accordance with the wire instructions set forth in the Funding
Instruction Letter delivered by the Company in connection with such Second
Closing. If at the Second Closing the Company shall fail to tender such Notes to
any Second Closing Purchaser as provided above in this Section 3.2, or any of
the conditions specified in Section 4 shall not have been fulfilled to such
Second Closing Purchaser’s satisfaction, such Second Closing Purchaser shall, at
its election, be relieved of all further obligations under this Agreement with
respect to the Notes to be purchased by such Second Closing Purchaser at the
Second Closing, without thereby waiving any rights such Second Closing Purchaser
may have by reason of any of the conditions specified in Section 4 not having
been fulfilled to such Second Closing Purchaser’s satisfaction or such failure
by the Company to tender such Notes.

SECTION 4. CONDITIONS TO CLOSING.

Each Purchaser’s obligation to purchase and pay for the Notes to be sold to such
Purchaser at a Closing is subject to the fulfillment to such Purchaser’s
satisfaction, prior to or at such Closing, of the following conditions:

Section 4.1. Representations and Warranties. The representations and warranties
of each Credit Party in the Financing Documents to which such Credit Party is a
party shall be correct (a) with respect to the First Closing, when made and on
the First Closing Date and (b) with respect to the Second Closing, when made and
on the Second Closing Date.

Section 4.2. Performance; No Default. Each Credit Party shall have performed and
complied with all agreements and conditions contained in the Financing Documents
to which such Credit Party is a party, in each case, as required to be performed
or complied with by such Credit Party prior to or at such Closing. Before and
after giving effect to the issue and sale of the Notes to be issued at such
Closing (and the application of the proceeds thereof as contemplated by
Section 5.14), no Default or Event of Default shall have occurred and be
continuing. Prior to the First Closing, no Credit Party or any Subsidiary shall
have entered into any transaction since December 31, 2016 that would have been
prohibited by Section 10 had such Section applied since such date.

Section 4.3. Compliance Certificates.

(a) Officer’s Certificate. The Parent shall have delivered to such Purchaser an
Officer’s Certificate, dated the date of such Closing, certifying that the
conditions specified in Sections 4.1, 4.2 and 4.10 have been fulfilled.

 

3



--------------------------------------------------------------------------------

(b) Secretary’s Certificates. Each Credit Party shall have delivered to such
Purchaser a certificate of the Parent’s Secretary or Assistant Secretary, with
the Parent signing on behalf of such Credit Party (if applicable), dated the
date of such Closing, certifying as to (i) the resolutions attached thereto and
other organizational proceedings relating to the authorization, execution and
delivery of the Financing Documents to which such Credit Party is a party and
(ii) such Credit Party’s organizational documents as then in effect. The
certificates provided under this Section 4.3(b) may be combined and delivered as
one or more certificates.

Section 4.4. Opinions of Counsel. Such Purchaser shall have received opinions in
form and substance reasonably satisfactory to such Purchaser, dated the date of
such Closing (a) from Goodwin Procter LLP, counsel for the Credit Parties,
covering the matters set forth in Schedule 4.4(a) and covering such other
matters incident to the transactions contemplated hereby as such Purchaser or
its counsel may reasonably request (and the Company and the Parent hereby
instruct their counsel to deliver such opinion to the Purchasers), and (b) from
Morgan, Lewis & Bockius LLP, the Purchasers’ special counsel in connection with
such transactions, substantially in the form set forth in Schedule 4.4(b) and
covering such other matters incident to such transactions as such Purchaser may
reasonably request.

Section 4.5. Purchase Permitted By Applicable Law, Etc. On the date of such
Closing such Purchaser’s purchase of the Notes to be issued to such Purchaser at
such Closing shall (a) be permitted by the laws and regulations of each
jurisdiction to which such Purchaser is subject, without recourse to provisions
(such as section 1405(a)(8) of the New York Insurance Law) permitting limited
investments by insurance companies without restriction as to the character of
the particular investment, (b) not violate any applicable law or regulation
(including, without limitation, Regulation T, U or X of the Board of Governors
of the Federal Reserve System) and (c) not subject such Purchaser to any tax,
penalty or liability under or pursuant to any applicable law or regulation,
which law or regulation was not in effect on the date hereof. If requested by
such Purchaser, such Purchaser shall have received an Officer’s Certificate of
the Parent certifying as to such matters of fact as such Purchaser may
reasonably specify to enable such Purchaser to determine whether such purchase
is so permitted.

Section 4.6. Sale of Other Notes. Contemporaneously with such Closing the
Company shall sell to each other Purchaser purchasing Notes at such Closing and
each such other Purchaser shall purchase the Notes to be purchased by it at such
Closing as specified in Schedule B.

Section 4.7. Guaranty Agreement. Each Subsidiary of the Parent (other than the
Company) which on or before such Closing Date has delivered a Guarantee pursuant
to or is a borrower or co-borrower under any Material Credit Facility shall have
duly executed and delivered to each Purchaser purchasing Notes on such Closing
Date, a Guaranty Agreement dated as of the First Closing Date in substantially
the form of Schedule 4.7 hereto (the “Guaranty Agreement”) (or, with respect to
the Second Closing and any such Subsidiary that delivers a Guarantee pursuant to
or becomes a borrower or co-borrower under any Material Credit Facility after
the First Closing Date, a Joinder Agreement and the other documents required
under Section 9.7(a) with respect to such Subsidiary) except, with respect to
the Second Closing, to the extent any such Subsidiary has been released from the
Guaranty Agreement in

 

4



--------------------------------------------------------------------------------

accordance with Section 9.7(b) and is not a guarantor, borrower or co-borrower
or otherwise liable under or in respect of any Indebtedness under any Material
Credit Facility on the Second Closing Date, and the Guaranty Agreement (and,
with respect to the Second Closing, any such Joinder Agreement) shall be in full
force and effect.

Section 4.8. Payment of Special Counsel Fees. Without limiting Section 15.1, the
Company shall have paid on or before such Closing the reasonable fees, charges
and disbursements of the Purchasers’ special counsel referred to in Section 4.4
to the extent reflected in a statement of such counsel rendered to the Company
at least one Business Day prior to such Closing.

Section 4.9. Private Placement Number. A Private Placement Number issued by
Standard & Poor’s CUSIP Service Bureau (in cooperation with the SVO) shall have
been obtained for each series of Notes.

Section 4.10. Changes in Structure. No Credit Party shall have changed its
jurisdiction of incorporation or organization, as applicable, or been a party to
any merger or consolidation or succeeded to all or any substantial part of the
liabilities of any other entity, at any time following the date of the most
recent financial statements referred to in Schedule 5.5.

Section 4.11. Funding Instructions. At least three Business Days prior to the
date of such Closing, each Purchaser purchasing Notes at such Closing shall have
received written instructions signed by a Responsible Officer on letterhead of
the Company (a “Funding Instruction Letter”) setting forth the instructions for
the delivery of the purchase price with respect to each series of Notes to be
purchased by such Purchaser on such Closing Date, including (a) the name and
address of the transferee bank, (b) such transferee bank’s ABA number and
(c) the account name and number into which the purchase price for such Notes is
to be deposited.

Section 4.12. No Material Adverse Effect. No Material Adverse Effect shall have
occurred since December 31, 2016 and no condition shall exist which has resulted
in, or could be reasonably expected to result in, a Material Adverse Effect.

Section 4.13. Proceedings and Documents. All corporate and other proceedings in
connection with the transactions contemplated by this Agreement and all
documents and instruments incident to such transactions shall be reasonably
satisfactory to such Purchaser and its special counsel, and such Purchaser and
its special counsel shall have received all such counterpart originals or
certified or other copies of such documents as such Purchaser or such special
counsel may reasonably request.

SECTION 5. REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND PARENT.

Each of the Company and the Parent represents and warrants to (a) each First
Closing Purchaser on the date hereof and on the First Closing Date, and (b) each
Second Closing Purchaser on the date hereof and on the Second Closing Date that:

 

5



--------------------------------------------------------------------------------

Section 5.1. Organization; Power and Authority. Each Credit Party is a
corporation or other legal entity duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization, and is duly
qualified as a foreign corporation or other legal entity and is in good standing
in each jurisdiction in which such qualification is required by law, other than
those jurisdictions as to which the failure to be so qualified or in good
standing could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect. Each Credit Party has the corporate or other
power and authority (a) to own or hold under lease the properties it purports to
own or hold under lease and to transact the business it transacts and proposes
to transact, except where the lack of such corporate or other power and
authority could not reasonably be expected to have a Material Adverse Effect and
(b) to execute and deliver the Financing Documents to which such Credit Party is
a party and to perform the provisions hereof and thereof, as applicable.

Section 5.2. Authorization, Etc. The Financing Documents have been duly
authorized by all necessary corporate or other action on the part of each Credit
Party party thereto, and this Agreement constitutes, and upon execution and
delivery thereof the Guaranty Agreement (together with any joinders thereto) and
each Note will constitute, a legal, valid and binding obligation of each Credit
Party party thereto enforceable against such Credit Party in accordance with its
terms, except as such enforceability may be limited by (a) applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and (b) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

Section 5.3. Disclosure. This Agreement, the financial statements listed in
Schedule 5.5 and the documents, certificates or other writings delivered to the
Purchasers (or made available on EDGAR) by or on behalf of the Parent or the
Company prior to the date of such Closing Date in connection with the
transactions contemplated hereby and identified in Schedule 5.3 (such documents,
certificates or other writings identified in Schedule 5.3, the “Schedule 5.3
Disclosure Documents”) (this Agreement, such financial statements and the
Schedule 5.3 Disclosure Documents being referred to, collectively, as the
“Disclosure Documents”), as of their respective dates, taken as a whole, do not
contain any untrue statement of a material fact or omit to state any material
fact necessary to make the statements therein not misleading in light of the
circumstances under which they were made. Except as disclosed in this Agreement,
the financial statements listed in Schedule 5.5 or the Schedule 5.3 Disclosure
Documents delivered to the Purchasers (or made available on EDGAR) prior to the
date of this Agreement (the “Initial Disclosure Documents”), since December 31,
2016, there has been no change in the financial condition, operations, business,
properties or prospects of the Parent or any Subsidiary except changes that
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. There is no fact known to the Parent that could
reasonably be expected to have a Material Adverse Effect that has not been set
forth herein or in the other Initial Disclosure Documents.

 

6



--------------------------------------------------------------------------------

Section 5.4. Organization and Ownership of Shares of Subsidiaries; Affiliates.

(a) Schedule 5.4 contains (except as noted therein) complete and correct lists
of (i) the Parent’s Subsidiaries, showing, as to each Subsidiary, the name
thereof, the jurisdiction of its organization, and the percentage of shares of
each class of its capital stock or similar equity interests outstanding owned by
the Parent and each other Subsidiary and whether such Subsidiary is a Subsidiary
Guarantor, (ii) the Parent’s Affiliates, other than Subsidiaries, and (iii) the
Parent’s directors and senior officers.

(b) All of the outstanding shares of capital stock or similar equity interests
of each Subsidiary shown in Schedule 5.4 as being owned by the Parent and its
Subsidiaries have been validly issued, are fully paid and non-assessable and are
owned by the Parent or another Subsidiary free and clear of any Lien that is
prohibited by this Agreement.

(c) Each Subsidiary is a corporation or other legal entity duly organized,
validly existing and, where applicable, in good standing under the laws of its
jurisdiction of organization, and is duly qualified as a foreign corporation or
other legal entity and, where applicable, is in good standing in each
jurisdiction in which such qualification is required by law, other than those
jurisdictions as to which the failure to be so qualified or in good standing
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. Each such Subsidiary has the corporate or other power
and authority to own or hold under lease the properties it purports to own or
hold under lease and to transact the business it transacts and proposes to
transact, except where the failure or non-compliance of the same could not
reasonably be expected to have a Material Adverse Effect.

(d) No Subsidiary is subject to any legal, regulatory, contractual or other
restriction (other than the agreements listed on Schedule 5.15 and customary
limitations imposed by corporate law or similar statutes) restricting the
ability of such Subsidiary to pay dividends out of profits or make any other
similar distributions of profits to the Parent or any of its Subsidiaries that
owns outstanding shares of capital stock or similar equity interests of such
Subsidiary.

Section 5.5. Financial Statements; Material Liabilities. The Parent has
delivered to each Purchaser copies of the financial statements of the Parent and
its Subsidiaries listed on Schedule 5.5. All of such financial statements
(including in each case the related schedules and notes) fairly present in all
material respects the consolidated financial position of the Parent and its
Subsidiaries as of the respective dates specified in such Schedule and the
consolidated results of their operations and cash flows for the respective
periods so specified and have been prepared in accordance with GAAP consistently
applied throughout the periods involved except as set forth in the notes thereto
(subject, in the case of any interim financial statements, to normal year-end
adjustments). The Parent and its Subsidiaries do not have any Material
liabilities that are not disclosed in the Disclosure Documents.

Section 5.6. Compliance with Laws, Other Instruments, Etc. The execution,
delivery and performance by each Credit Party of the Financing Documents to
which such Credit Party is a party will not (i) contravene, result in any breach
of, or constitute a default under, or result in the creation of any Lien in
respect of any property of the Parent or any Subsidiary under, any indenture,
mortgage, deed of trust, loan, purchase or credit agreement, lease, charter or
by-laws, partnership agreement, shareholders agreement or any other agreement or
instrument to which the Parent or any Subsidiary is bound or by which the Parent
or any Subsidiary or any of their respective properties may be bound or
affected, (ii) conflict with or result in a breach of

 

7



--------------------------------------------------------------------------------

any of the terms, conditions or provisions of any order, judgment, decree or
ruling of any court, arbitrator or Governmental Authority applicable to the
Parent or any Subsidiary or (iii) violate any provision of any statute or other
rule or regulation of any Governmental Authority applicable to the Parent or any
Subsidiary, except, in the case of each of clauses (i), (ii) and (iii) (other
than, in the case of clause (i), with respect to the charter or by-laws,
partnership agreement or shareholders agreement of the Parent or any Subsidiary)
where the failure or non-compliance of the same could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

Section 5.7. Governmental Authorizations, Etc. No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority is required in connection with the execution, delivery or performance
by any Credit Party of the Financing Documents to which such Credit Party is a
party, except for such filings as may be required under the Securities Exchange
Act.

Section 5.8. Litigation; Observance of Agreements, Statutes and Orders.

(a) There are no actions, suits, investigations or proceedings pending or, to
the best knowledge of the Company or the Parent, threatened against or affecting
the Parent or any Subsidiary or any property of the Parent or any Subsidiary in
any court or before any arbitrator of any kind or before or by any Governmental
Authority that could, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.

(b) Neither the Parent nor any Subsidiary is (i) in default under any agreement
or instrument to which it is a party or by which it is bound, (ii) in violation
of any order, judgment, decree or ruling of any court, arbitrator or
Governmental Authority or (iii) in violation of any applicable Law, ordinance,
rule or regulation of any Governmental Authority (including, without limitation,
Environmental Laws, the USA PATRIOT Act or any of the other laws and regulations
that are referred to in Section 5.16), in the case of each of clauses (i), (ii)
and (iii) which default or violation could, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

Section 5.9. Taxes. The Parent and its Subsidiaries have filed all federal,
state and other material tax returns that are required to have been filed in any
jurisdiction, and have paid all taxes shown to be due and payable on such
returns and all other taxes and assessments levied upon them or their
properties, assets, income or franchises, to the extent such taxes and
assessments have become due and payable and before they have become delinquent,
except for any taxes and assessments (i) the amount of which, individually or in
the aggregate, is not Material, (ii) which are not overdue for more than thirty
(30) days, or (iii) the amount, applicability or validity of which is currently
being contested in good faith by appropriate proceedings and with respect to
which the Parent or a Subsidiary, as the case may be, has established adequate
reserves in accordance with GAAP. No Credit Party knows of any basis for any
other tax or assessment that could, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect. Neither any Credit Party nor any
Subsidiary thereof is a party to any tax sharing agreement (other than tax
sharing agreements among the Consolidated Group); provided that, for the sake of
clarity, the Tax Protection Agreement (as in effect on the

 

8



--------------------------------------------------------------------------------

date hereof or as modified thereafter with the prior written consent of the
Required Holders) shall not be treated as a tax sharing agreement. The charges,
accruals and reserves on the books of the Parent and its Subsidiaries in respect
of U.S. federal, state or other taxes for all fiscal periods are adequate.

Section 5.10. Title to Property; Leases. The Parent and its Subsidiaries have
good record and insurable title in fee simple to, or valid leasehold interests
in, all real property necessary or used in the ordinary conduct of its business,
except for such defects in title as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

Section 5.11. Licenses, Permits, Etc.

(a) The Parent and its Subsidiaries own or possess all licenses, permits,
franchises, authorizations, patents, copyrights, proprietary software, service
marks, trademarks and trade names, or rights thereto, that individually or in
the aggregate are Material, without known conflict with the rights of others.

(b) To the best knowledge of the Company or the Parent, no product or service of
the Parent or any of its Subsidiaries infringes in any material respect any
license, permit, franchise, authorization, patent, copyright, proprietary
software, service mark, trademark, trade name or other right owned by any other
Person.

(c) To the best knowledge of the Company or the Parent, there is no Material
violation by any Person of any right of the Parent or any of its Subsidiaries
with respect to any license, permit, franchise, authorization, patent,
copyright, proprietary software, service mark, trademark, trade name or other
right owned or used by the Parent or any of its Subsidiaries.

Section 5.12. Compliance with ERISA.

(a) Each Credit Party and each ERISA Affiliate have operated and administered
each Plan in compliance with all applicable laws except for such instances of
noncompliance as have not resulted in and could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect. No
Credit Party or any ERISA Affiliate has incurred any liability pursuant to Title
I or IV of ERISA or the penalty or excise tax provisions of the Code relating to
employee benefit plans (as defined in section 3 of ERISA), and no event,
transaction or condition has occurred or exists that could, individually or in
the aggregate, reasonably be expected to result in the incurrence of any such
liability by such Credit Party or any ERISA Affiliate, or in the imposition of
any Lien on any of the rights, properties or assets of such Credit Party or any
ERISA Affiliate, in either case pursuant to Title I or IV of ERISA or to section
430(k) of the Code or to any such penalty or excise tax provisions under the
Code or federal law or section 4068 of ERISA or by the granting of a security
interest in connection with the amendment of a Plan, other than such liabilities
or Liens as would not be individually or in the aggregate Material.

 

9



--------------------------------------------------------------------------------

(b) The present value of the aggregate benefit liabilities under each of the
Plans (other than Multiemployer Plans), determined as of the end of such Plan’s
most recently ended plan year on the basis of the actuarial assumptions
specified for funding purposes in such Plan’s most recent actuarial valuation
report, did not exceed the aggregate current value of the assets of such Plan
allocable to such benefit liabilities. The term “benefit liabilities” has the
meaning specified in section 4001 of ERISA and the terms “current value” and
“present value” have the meaning specified in section 3 of ERISA.

(c) No Credit Party or its ERISA Affiliates have incurred withdrawal liabilities
(and are not subject to contingent withdrawal liabilities) under section 4201 or
4204 of ERISA in respect of Multiemployer Plans that individually or in the
aggregate are Material.

(d) The expected postretirement benefit obligation (determined as of the last
day of the Parent’s most recently ended fiscal year in accordance with Financial
Accounting Standards Board Accounting Standards Codification Topic 715-60,
without regard to liabilities attributable to continuation coverage mandated by
section 4980B of the Code) of the Parent and its Subsidiaries is not Material.

(e) The execution and delivery of this Agreement and the issuance and sale of
the Notes hereunder will not involve any transaction that is subject to the
prohibitions of section 406 of ERISA or in connection with which a tax could be
imposed pursuant to section 4975(c)(1)(A)-(D) of the Code. The representation by
the Company and the Parent to each Purchaser in the first sentence of this
Section 5.12(e) is made in reliance upon and subject to the accuracy of such
Purchaser’s representation in Section 6.2 as to the sources of the funds to be
used to pay the purchase price of the Notes to be purchased by such Purchaser.

Section 5.13. Private Offering by the Company. No Credit Party or anyone acting
on their behalf has offered the Notes or any similar Securities for sale to, or
solicited any offer to buy the Notes or any similar Securities from, or
otherwise approached or negotiated in respect thereof with, any Person other
than the Purchasers, each of which has been offered the Notes at a private sale
for investment. No Credit Party or anyone acting on their behalf has taken, or
will take, any action that would subject the issuance or sale of the Notes to
the registration requirements of section 5 of the Securities Act or to the
registration requirements of any Securities or blue sky laws of any applicable
jurisdiction.

Section 5.14. Use of Proceeds; Margin Regulations. The Company will apply the
proceeds of the sale of the Notes hereunder to the repayment of Indebtedness
and/or for general corporate purposes. No part of the proceeds from the sale of
the Notes hereunder will be used, directly or indirectly, for the purpose of
buying or carrying any margin stock within the meaning of Regulation U of the
Board of Governors of the Federal Reserve System (12 CFR 221), or for the
purpose of buying or carrying or trading in any Securities under such
circumstances as to involve any Credit Party in a violation of Regulation X of
said Board (12 CFR 224) or to involve any broker or dealer in a violation of
Regulation T of said Board (12 CFR 220). Margin stock does not constitute more
than 25% of the value of the consolidated assets of the Parent and its
Subsidiaries and the Parent does not have any present intention that margin
stock will constitute more than 25% of the value of such assets. As used in this
Section, the terms “margin stock” and “purpose of buying or carrying” shall have
the meanings assigned to them in said Regulation U.

 

10



--------------------------------------------------------------------------------

Section 5.15. Existing Indebtedness; Future Liens.

(a) Except as described therein, Schedule 5.15 sets forth a complete and correct
list of all outstanding Indebtedness of the Parent and its Subsidiaries as of
September 30, 2017 (including descriptions of the obligors and obligees (or any
agent, trustee, or other entity acting in a similar capacity), principal amounts
outstanding, any collateral therefor and any Guarantees thereof), since which
date there has been no Material change in the amounts, interest rates, sinking
funds, installment payments or maturities of the Indebtedness of the Parent or
its Subsidiaries (other than Indebtedness under this Agreement and the Notes and
Indebtedness represented by additional borrowings, if any, under the Bank Credit
Agreement). Neither the Parent nor any Subsidiary is in default and no waiver of
default is currently in effect, in the payment of any principal or interest on
any Indebtedness of the Parent or such Subsidiary and no event or condition
exists with respect to any Indebtedness of the Parent or any Subsidiary that
would permit (or that with notice or the lapse of time, or both, would permit)
one or more Persons to cause such Indebtedness to become due and payable before
its stated maturity or before its regularly scheduled dates of payment.

(b) Except as disclosed in Schedule 5.15, neither the Parent nor any Subsidiary
has agreed or consented to cause or permit any of its property, whether now
owned or hereafter acquired, to be subject to a Lien that secures Indebtedness
or to cause or permit in the future (upon the happening of a contingency or
otherwise) any of its property, whether now owned or hereafter acquired, to be
subject to a Lien that secures Indebtedness.

(c) Neither the Parent nor any Subsidiary is a party to, or otherwise subject to
any provision contained in, any instrument evidencing Indebtedness of the Parent
or such Subsidiary, any agreement relating thereto or any other agreement
(including, but not limited to, its charter or any other organizational
document) which limits the amount of, or otherwise imposes restrictions on the
incurring of, Indebtedness of any Credit Party, except as disclosed in
Schedule 5.15.

Section 5.16. Foreign Assets Control Regulations, Etc.

(a) No Credit Party nor any Controlled Entity (i) is a Blocked Person, (ii) has
been notified that its name appears or may in the future appear on a State
Sanctions List or (iii) is a target of sanctions that have been imposed by the
United Nations or the European Union.

(b) No Credit Party nor any Controlled Entity (i) has violated, been found in
violation of, or been charged or convicted under, any applicable U.S. Economic
Sanctions Laws, Anti-Money Laundering Laws or Anti-Corruption Laws or (ii) to
the Company’s or the Parent’s knowledge, is under investigation by any
Governmental Authority for possible violation of any U.S. Economic Sanctions
Laws, Anti-Money Laundering Laws or Anti-Corruption Laws.

 

11



--------------------------------------------------------------------------------

(c) No part of the proceeds from the sale of the Notes hereunder:

(i) constitutes or will constitute funds obtained on behalf of any Blocked
Person or will otherwise be used by any Credit Party or any Controlled Entity,
directly or indirectly, (A) in connection with any investment in, or any
transactions or dealings with, any Blocked Person, (B) for any purpose that
would cause any Purchaser to be in violation of any U.S. Economic Sanctions Laws
or (C) otherwise in violation of any U.S. Economic Sanctions Laws;

(ii) will be used, directly or indirectly, in violation of, or cause any
Purchaser to be in violation of, any applicable Anti-Money Laundering Laws; or

(iii) will be used, directly or indirectly, for the purpose of making any
improper payments, including bribes, to any Governmental Official or commercial
counterparty in order to obtain, retain or direct business or obtain any
improper advantage, in each case which would be in violation of, or cause any
Purchaser to be in violation of, any applicable Anti-Corruption Laws.

(d) Each of the Credit Parties has established procedures and controls which it
reasonably believes are adequate (and otherwise comply with applicable law) to
ensure that each Credit Party and each Controlled Entity is and will continue to
be in compliance with all applicable U.S. Economic Sanctions Laws, Anti-Money
Laundering Laws and Anti-Corruption Laws.

Section 5.17. Status under Certain Statutes. Neither the Parent nor any
Subsidiary is subject to regulation under the Investment Company Act of 1940, as
amended, the Public Utility Holding Company Act of 2005, as amended, the ICC
Termination Act of 1995, as amended, or the Federal Power Act, as amended.

Section 5.18. Environmental Matters.

(a) Neither the Parent nor any Subsidiary has knowledge of any claim or has
received any notice of any claim and no proceeding has been instituted asserting
any claim against the Parent or any of its Subsidiaries or any of their
respective real properties or other assets now or formerly owned, leased or
operated by any of them, alleging any damage to the environment or violation of
any Environmental Laws, except, in each case, such as could not reasonably be
expected to result in a Material Adverse Effect.

(b) Neither the Parent nor any Subsidiary has knowledge of any facts which would
give rise to any claim, public or private, of violation of Environmental Laws or
damage to the environment emanating from, occurring on or in any way related to
real properties now or formerly owned, leased or operated by any of them or to
other assets or their use, except, in each case, such as could not, individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect.

 

12



--------------------------------------------------------------------------------

(c) Neither the Parent nor any Subsidiary has stored any Hazardous Materials on
real properties now or formerly owned, leased or operated by any of them in a
manner which is contrary to any Environmental Law that could, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect.

(d) Neither the Parent nor any Subsidiary has disposed of any Hazardous
Materials in a manner which is contrary to any Environmental Law that could,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.

(e) All buildings on all real properties now owned, leased or operated by the
Parent or any Subsidiary are in compliance with applicable Environmental Laws,
except where failure to comply could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.

Section 5.19. Insurance.

The properties of each Credit Party and its Subsidiaries are insured with one or
more Third Party Insurance Companies and/or pursuant to Self-Insurance, in
compliance with the provisions of Section 9.2 and otherwise in such amounts,
with such deductibles and covering such risks as are customarily carried by
companies engaged in similar businesses and owning similar properties in
localities where such Credit Party or the applicable Subsidiary operates.

Section 5.20. Solvency.

The Parent and its Subsidiaries on a consolidated basis are Solvent.

Section 5.21. Casualty, Etc.

Neither the businesses nor the properties of any Credit Party or any of its
Subsidiaries are affected by any fire, explosion, accident, strike, lockout or
other labor dispute, drought, storm, hail, earthquake, embargo, act of God or of
the public enemy or other casualty that, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

Section 5.22. Unencumbered Properties.

Each Property included in any calculation of Unencumbered Asset Value or
Unencumbered NOI satisfied, at the time of such calculation, all of the
requirements contained in the definition of “Unencumbered Property Criteria.”

Section 5.23. Subsidiary Guarantors.

Each Subsidiary of the Parent (other than the Company) which on or before the
date hereof has delivered a Guarantee pursuant to or is a borrower or
co-borrower under any Material Credit Facility is, or will be upon each Closing,
a Guarantor, except to the extent any such Subsidiary has been released from the
Guaranty Agreement in accordance with Section 9.7(b) and is not a guarantor,
borrower or co-borrower or otherwise liable under or in respect of any
Indebtedness under any Material Credit Facility on the date of the applicable
Closing.

 

13



--------------------------------------------------------------------------------

Section 5.24. REIT Status.

Commencing with its taxable year ended December 31, 2013, the Parent has been
organized and has operated in conformity with the requirements for qualification
and taxation as a real estate investment trust under the Code. The Company is
and has been at all times taxable as a partnership or disregarded entity, and
not as a corporation (or association taxable as a corporation), for U.S. federal
income tax purposes.

SECTION 6. REPRESENTATIONS OF THE PURCHASERS.

Section 6.1. Purchase for Investment. Each Purchaser severally represents on the
date hereof and on each Closing Date applicable to such Purchaser that it is
purchasing the Notes to be purchased by it on such Closing Date for its own
account or for one or more separate accounts maintained by such Purchaser or for
the account of one or more pension or trust funds and not with a view to the
distribution thereof, provided that the disposition of such Purchaser’s or their
property shall at all times be within such Purchaser’s or their control. Each
Purchaser understands that the Notes have not been registered under the
Securities Act and may be resold only if registered pursuant to the provisions
of the Securities Act or if an exemption from registration is available, except
under circumstances where neither such registration nor such an exemption is
required by law, and that the Company is not required to register the Notes.

Section 6.2. Source of Funds. Each Purchaser severally represents on the date
hereof and on each Closing Date applicable to such Purchaser that at least one
of the following statements is an accurate representation as to each source of
funds (a “Source”) to be used by such Purchaser to pay the purchase price of the
Notes to be purchased by such Purchaser on such Closing Date hereunder:

(a) the Source is an “insurance company general account” (as the term is defined
in the United States Department of Labor’s Prohibited Transaction Exemption
(“PTE”) 95-60) in respect of which the reserves and liabilities (as defined by
the annual statement for life insurance companies approved by the NAIC (the
“NAIC Annual Statement”)) for the general account contract(s) held by or on
behalf of any employee benefit plan together with the amount of the reserves and
liabilities for the general account contract(s) held by or on behalf of any
other employee benefit plans maintained by the same employer (or affiliate
thereof as defined in PTE 95-60) or by the same employee organization in the
general account do not exceed 10% of the total reserves and liabilities of the
general account (exclusive of separate account liabilities) plus surplus as set
forth in the NAIC Annual Statement filed with such Purchaser’s state of
domicile; or

(b) the Source is a separate account that is maintained solely in connection
with such Purchaser’s fixed contractual obligations under which the amounts
payable, or credited, to any employee benefit plan (or its related trust) that
has any interest in such separate account (or to any participant or beneficiary
of such plan (including any annuitant)) are not affected in any manner by the
investment performance of the separate account; or

 

14



--------------------------------------------------------------------------------

(c) the Source is either (i) an insurance company pooled separate account,
within the meaning of PTE 90-1 or (ii) a bank collective investment fund, within
the meaning of the PTE 91-38 and, except as disclosed by such Purchaser to the
Company in writing pursuant to this clause (c), no employee benefit plan or
group of plans maintained by the same employer or employee organization
beneficially owns more than 10% of all assets allocated to such pooled separate
account or collective investment fund; or

(d) the Source constitutes assets of an “investment fund” (within the meaning of
Part VI of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part VI of the QPAM
Exemption), no employee benefit plan’s assets that are managed by the QPAM in
such investment fund, when combined with the assets of all other employee
benefit plans established or maintained by the same employer or by an affiliate
(within the meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or
by the same employee organization and managed by such QPAM, represent more than
20% of the total client assets managed by such QPAM, the conditions of Part I(c)
and (g) of the QPAM Exemption are satisfied, neither the QPAM nor a person
controlling or controlled by the QPAM maintains an ownership interest in the
Company that would cause the QPAM and the Company to be “related” within the
meaning of Part VI(h) of the QPAM Exemption and (i) the identity of such QPAM
and (ii) the names of any employee benefit plans whose assets in the investment
fund, when combined with the assets of all other employee benefit plans
established or maintained by the same employer or by an affiliate (within the
meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or by the same
employee organization, represent 10% or more of the assets of such investment
fund, have been disclosed to the Company in writing pursuant to this clause (d);
or

(e) the Source constitutes assets of a “plan(s)” (within the meaning of Part
IV(h) of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV(a) of the INHAM Exemption),
the conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in Part IV(d)(3) of the INHAM Exemption) owns a 10%
or more interest in the Company and (i) the identity of such INHAM and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (e); or

(f) the Source is a governmental plan; or

(g) the Source is one or more employee benefit plans, or a separate account or
trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this clause (g); or

(h) the Source does not include assets of any employee benefit plan, other than
a plan exempt from the coverage of ERISA. As used in this Section 6.2, the terms
“employee benefit plan,” “governmental plan,” and “separate account” shall have
the respective meanings assigned to such terms in section 3 of ERISA.

 

15



--------------------------------------------------------------------------------

SECTION 7. INFORMATION AS TO PARENT AND COMPANY.

Section 7.1. Financial and Business Information. The Parent and the Company
shall deliver to each First Closing Purchaser (until the First Closing), each
Second Closing Purchaser (until the Second Closing), and each holder of a Note
that is an Institutional Investor:

(a) Quarterly Statements for Consolidated Group — within 45 days (or such
shorter period as is the earlier of (x) 15 days greater than the period
applicable to the filing of the Parent’s Quarterly Report on Form 10-Q (the
“Form 10-Q”) with the SEC regardless of whether the Company is subject to the
filing requirements thereof and (y) the date by which such financial statements
are required to be delivered under any Material Credit Facility or the date on
which such corresponding financial statements are delivered under any Material
Credit Facility if such delivery occurs earlier than such required delivery
date) after the end of each quarterly fiscal period in each fiscal year of the
Parent (other than the last quarterly fiscal period of each such fiscal year),
duplicate copies of,

(i) a consolidated balance sheet of the Consolidated Group as at the end of such
quarter, and

(ii) consolidated statements of income, changes in shareholders’ equity and cash
flows of the Consolidated Group, for such quarter and (in the case of the second
and third quarters) for the portion of the fiscal year ending with such quarter,

setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer of the Parent as fairly presenting, in
all material respects, the financial position of the companies being reported on
and their results of operations and cash flows, subject to changes resulting
from year-end adjustments, provided that delivery within the time period
specified above of copies of the Parent’s Form 10-Q prepared in compliance with
the requirements therefor and filed with the SEC shall be deemed to satisfy the
requirements of this Section 7.1(a);

(b) Annual Statements for Consolidated Group — within 90 days (or such shorter
period as is the earlier of (x) 15 days greater than the period applicable to
the filing of the Parent’s Annual Report on Form 10-K (the “Form 10-K”) with the
SEC regardless of whether the Company is subject to the filing requirements
thereof and (y) the date by which such financial statements are required to be
delivered under any Material Credit Facility or the date on which such
corresponding financial statements are delivered under any Material Credit
Facility if such delivery occurs earlier than such required delivery date) after
the end of each fiscal year of the Parent, duplicate copies of,

 

16



--------------------------------------------------------------------------------

(i) a consolidated balance sheet of the Consolidated Group as at the end of such
year, and

(ii) consolidated statements of income, changes in shareholders’ equity and cash
flows of the Consolidated Group for such year,

setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by a report and opinion thereon (without a “going concern” or
similar qualification or exception and without any qualification or exception as
to the scope of the audit on which such opinion is based) of independent public
accountants of recognized national standing reasonably acceptable to the
Required Holders which report and opinion shall be prepared in accordance with
generally accepted auditing standards, provided that the delivery within the
time period specified above of the Parent’s Form 10-K for such fiscal year
(together with the Parent’s annual report to shareholders, if any, prepared
pursuant to Rule 14a-3 under the Securities Exchange Act and an opinion of
independent public accountants of recognized national standing satisfying the
requirements of this Section 7.1(b)) prepared in accordance with the
requirements therefor and filed with the SEC, shall be deemed to satisfy the
requirements of this Section 7.1(b);

(c) Quarterly Statements for the Company — within 45 days (or such shorter
period as is the earlier of (x) 15 days greater than the period applicable to
the filing of the Company’s Quarterly Report on Form 10-Q with the SEC
regardless of whether the Company is subject to the filing requirements thereof
and (y) the date by which such financial statements are required to be delivered
under any Material Credit Facility or the date on which such corresponding
financial statements are delivered under any Material Credit Facility if such
delivery occurs earlier than such required delivery date) after the end of each
quarterly fiscal period in each fiscal year of the Company (other than the last
quarterly fiscal period of each such fiscal year), duplicate copies of,

(i) a consolidated balance sheet of the Company and its Consolidated
Subsidiaries as at the end of such quarter, and

(ii) consolidated statements of income, changes in shareholders’ equity and cash
flows of the Company and its Consolidated Subsidiaries, for such quarter and (in
the case of the second and third quarters) for the portion of the fiscal year
ending with such quarter,

setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer of the Company as fairly presenting, in
all material respects, the financial position of the companies being reported on
and their results of operations and cash flows, subject to changes resulting
from year-end adjustments, provided that delivery within the time period
specified above of copies of the Company’s Quarterly Report on Form 10-Q
prepared in compliance with the requirements therefor and filed with the SEC
shall be deemed to satisfy the requirements of this Section 7.1(c);

 

17



--------------------------------------------------------------------------------

(d) Annual Statements for the Company — within 90 days (or such shorter period
as is the earlier of (x) 15 days greater than the period applicable to the
filing of the Company’s Annual Report on Form 10-K with the SEC regardless of
whether the Company is subject to the filing requirements thereof and (y) the
date by which such financial statements are required to be delivered under any
Material Credit Facility or the date on which such corresponding financial
statements are delivered under any Material Credit Facility if such delivery
occurs earlier than such required delivery date) after the end of each fiscal
year of the Company, duplicate copies of,

(i) a consolidated balance sheet of the Company and its Consolidated
Subsidiaries as at the end of such year, and

(ii) consolidated statements of income, changes in shareholders’ equity and cash
flows of the Company and its Consolidated Subsidiaries for such year,

setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by a report and opinion thereon (without a “going concern” or
similar qualification or exception and without any qualification or exception as
to the scope of the audit on which such opinion is based) of independent public
accountants of recognized national standing reasonably acceptable to the
Required Holders which report and opinion shall be prepared in accordance with
generally accepted auditing standards, provided that the delivery within the
time period specified above of the Company’s Annual Report on Form 10-K for such
fiscal year (together with the Parent’s annual report to shareholders, if any,
prepared pursuant to Rule 14a-3 under the Securities Exchange Act and an opinion
of independent public accountants of recognized national standing satisfying the
requirements of this Section 7.1(d)) prepared in accordance with the
requirements therefor and filed with the SEC, shall be deemed to satisfy the
requirements of this Section 7.1(d);

(e) Budget and Projections — as soon as available, but in any event at least 45
days after the end of each fiscal year of the Parent, forecasts prepared by
management of the Parent, in form reasonably satisfactory to the Required
Holders, of consolidated balance sheets and statements of income or operations
and cash flows of the Consolidated Group on a quarterly basis for such fiscal
year (including the fiscal year in which the Maturity Date occurs);

(f) SEC and Other Reports — promptly upon their becoming available, one copy of
(i) each financial statement, report, notice or proxy statement sent by the
Parent or any Subsidiary to its principal lending banks as a whole (excluding
information sent to such banks in the ordinary course of administration of a
bank facility, such as information relating to pricing and borrowing
availability) or to its public Securities holders generally, and (ii) each
regular, periodic or special report, and each registration statement (without
exhibits except as expressly requested by such Purchaser or holder), filed by
the Parent or any Subsidiary with the SEC;

 

18



--------------------------------------------------------------------------------

(g) Notice of Default or Event of Default — promptly, and in any event within
five Business Days after a Responsible Officer becoming aware of the existence
of any Default or Event of Default or that any Person has given any written
notice or taken any action with respect to a claimed default hereunder or that
any Person has given any written notice or taken any action with respect to a
claimed default of the type referred to in Section 11(f), a written notice
specifying the nature and period of existence thereof and what action the
applicable Credit Party is taking or proposes to take with respect thereto;

(h) ERISA Matters — promptly, and in any event within five Business Days after a
Responsible Officer becoming aware of any of the following, a written notice
setting forth the nature thereof and the action, if any, that the Parent or an
ERISA Affiliate proposes to take with respect thereto:

(i) with respect to any Plan, any reportable event, as defined in
section 4043(c) of ERISA and the regulations thereunder, for which notice
thereof has not been waived pursuant to such regulations as in effect on the
date hereof; or

(ii) the taking by the PBGC of steps to institute, or the threatening by the
PBGC of the institution of, proceedings under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Parent or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by the PBGC with respect to such
Multiemployer Plan; or

(iii) any event, transaction or condition that could result in the incurrence of
any liability by the Parent or any ERISA Affiliate pursuant to Title I or IV of
ERISA or the penalty or excise tax provisions of the Code relating to employee
benefit plans, or in the imposition of any Lien on any of the rights, properties
or assets of the Parent or any ERISA Affiliate pursuant to Title I or IV of
ERISA or such penalty or excise tax provisions, if such liability or Lien, taken
together with any other such liabilities or Liens then existing, could
reasonably be expected to have a Material Adverse Effect;

(i) Notices from Governmental Authority — (i) promptly, and in any event within
five Business Days of receipt thereof, copies of any notice or other
correspondence to any Credit Party or any Subsidiary thereof from the SEC (or
comparable agency in any applicable non-U.S. jurisdiction) concerning any
investigation or possible investigation or other inquiry by such agency
regarding material issues concerning financial or other operational results of
any Credit Party or any Subsidiary thereof, and (ii) promptly, and in any event
within 30 days of receipt thereof, copies of any notice to any Credit Party or
any Subsidiary from any federal or state Governmental Authority relating to any
order, ruling, statute or other law or regulation that could reasonably be
expected to have a Material Adverse Effect;

(j) Resignation or Replacement of Auditors — within ten Business Days following
the date on which the Parent’s auditors resign or the Parent elects to change
auditors, as the case may be, notification thereof, together with such
supporting information as the Required Holders may request;

 

19



--------------------------------------------------------------------------------

(k) Management Audit Reports — promptly upon request of any such Purchaser or
holder of the Notes, any detailed audit reports, management letters or
recommendations submitted to the board of directors (or similar governing body)
(or the audit committee of the board of directors or similar governing body) of
any Credit Party by independent accountants in connection with the accounts or
books of any Credit Party or any of its Subsidiaries, or any audit of any of
them;

(l) Compliance with Environmental Laws — promptly after the assertion or
occurrence thereof, notice of any action or proceeding against or of any written
notice of noncompliance by any Credit Party or any of its Subsidiaries with any
Environmental Law or Environmental Permit that could reasonably be expected to
have a Material Adverse Effect;

(m) Material Adverse Effect; Litigation — promptly following the occurrence
thereof, any matter that has resulted or could reasonably be expected to result
in a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of any Credit Party or any Subsidiary
thereof; (ii) any dispute, litigation, investigation, proceeding or suspension
between any Credit Party or any Subsidiary thereof and any Governmental
Authority; or (iii) the commencement of, or any material development in, any
litigation or proceeding affecting any Credit Party or any Subsidiary thereof,
including pursuant to any applicable Environmental Laws;

(n) Debt Rating — promptly following the occurrence thereof, any announcement by
Moody’s, Fitch or S&P of any change or possible change in a Debt Rating;
provided, that the provisions of this clause (n) shall not apply until such
time, if any, as the Parent or the Company obtains an Investment Grade Rating;
and

(o) Requested Information — with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of the Parent, the Company or any of their respective
Subsidiaries (including, but without limitation, actual copies of the Parent’s
or the Company’s Form 10-Q and Form 10-K) or relating to the ability of any
Credit Party to perform its obligations under the Financing Documents to which
it is a party as from time to time may be reasonably requested by any such
Purchaser or holder of a Note.

Each notice pursuant to clauses (g), (h), (i), (j), (l) and (m) of this
Section 7.1 shall be accompanied by a statement of a Responsible Officer of the
Parent setting forth details of the occurrence referred to therein and stating
what action the Parent has taken and proposes to take with respect thereto.

 

20



--------------------------------------------------------------------------------

Section 7.2. Officer’s Certificate. Each set of financial statements delivered
to a Purchaser or a holder of a Note pursuant to Section 7.1(a) or
Section 7.1(b) shall be accompanied by a certificate of a Senior Financial
Officer of the Parent substantially in the form attached as Schedule 7.2 hereto:

(a) Covenant Compliance — setting forth the information from such financial
statements that is required in order to establish whether the Parent and the
Company were in compliance with the requirements of Section 10 during the
quarterly or annual period covered by the financial statements then being
furnished, (including with respect to each such provision that involves
mathematical calculations, the information from such financial statements that
is required to perform such calculations) and detailed calculations of the
maximum or minimum amount, ratio or percentage, as the case may be, permissible
under the terms of such Section, and the calculation of the amount, ratio or
percentage then in existence. In the event that the Parent or any Subsidiary has
made an election to measure any financial liability using fair value (which
election is being disregarded for purposes of determining compliance with this
Agreement pursuant to Section 22.2) as to the period covered by any such
financial statement, such Senior Financial Officer’s certificate as to such
period shall include a reconciliation from GAAP with respect to such election;

(b) Event of Default — certifying that such Senior Financial Officer has
reviewed the relevant terms hereof and has made, or caused to be made, under his
or her supervision, a review of the transactions and conditions of the Parent
and its Subsidiaries from the beginning of the quarterly or annual period
covered by the statements then being furnished to the date of the certificate
and that such review shall not have disclosed the existence during such period
of any condition or event that constitutes a Default or an Event of Default or,
if any such condition or event existed or exists (including, without limitation,
any such event or condition resulting from the failure of the Parent or any
Subsidiary to comply with any Environmental Law), specifying the nature and
period of existence thereof and what action the Parent shall have taken or
proposes to take with respect thereto;

(c) Unencumbered Eligible Property – attaching (i) copies of the statements of
Net Operating Income and Unencumbered NOI attributable to each Unencumbered
Eligible Property for such fiscal quarter or year, prepared on a basis
consistent with the financial statements delivered pursuant to Section 7.1(b)
hereof and otherwise in form and substance reasonably satisfactory to the
Required Holders, together with a certification by a Senior Financial Officer of
the Parent that the information contained in such statement fairly presents Net
Operating Income and Unencumbered NOI attributable to each Unencumbered Eligible
Property for such periods, and (ii) a calculation, in form and substance
satisfactory to the Required Holders, of the Unencumbered Property Value of each
Property and the Unencumbered Asset Value as of the last day of the fiscal
period covered by such Senior Financial Officer’s certificate; and

(d) Subsidiary Guarantors – certifying that the Parent and the Company are in
compliance with Section 9.7(a).

Section 7.3. Visitation. Each of the Company and the Parent shall, and shall
cause each of their respective Subsidiaries to, permit the representatives of
each First Closing Purchaser (until the First Closing), each Second Closing
Purchaser (until the Second Closing) and each holder of a Note that is an
Institutional Investor to visit and inspect any of its properties, to examine
its corporate, financial and operating records, and make copies thereof or
abstracts therefrom, and to discuss its affairs, finances and accounts with its
directors, officers, and independent public accountants, all at the expense of
the Company and at such reasonable

 

21



--------------------------------------------------------------------------------

times during normal business hours, upon reasonable advance notice to the
Company; provided, however, that (x) so long as no Event of Default then exists,
such visits shall be limited to once in any calendar year and shall be at the
expense of such Purchaser or holder, and (y) the holders of the Notes shall not
be required to give reasonable advance notice of any such visit or inspection if
an Event of Default then exists.

Section 7.4. Electronic Delivery. Financial statements, opinions of independent
certified public accountants, other information and Officer’s Certificates that
are required to be delivered by the Parent or the Company pursuant to Sections
7.1(a), (b), (c), (d) or (f) and Section 7.2 shall be deemed to have been
delivered if the Parent or the Company, as applicable, satisfies any of the
following requirements with respect thereto:

(i) such financial statements satisfying the requirements of Section 7.1(a),
(b), (c) or (d) and related Officer’s Certificate satisfying the requirements of
Section 7.2 are delivered to each First Closing Purchaser (until the First
Closing), each Second Closing Purchaser (until the Second Closing) and each
holder of a Note by e-mail at the e-mail address set forth under such
Purchaser’s or holder’s name on Schedule B or as communicated from time to time
in a separate writing delivered to the Company and the Parent;

(ii) the Parent or the Company, as applicable, shall have timely filed such
Quarterly Report on Form 10–Q or Annual Report on Form 10–K, satisfying the
requirements of Section 7.1(a), 7.1(b), 7.1(c) or 7.1(d), as the case may be,
with the SEC on EDGAR and shall have made such form and the related Officer’s
Certificate satisfying the requirements of Section 7.2 available on its website,
the home page of which is located at http://www.empirestaterealtytrust.com as of
the date of this Agreement;

(iii) such financial statements satisfying the requirements of Section 7.1(a),
7.1(b), 7.1(c) or 7.1(d), as the case may be, and related Officer’s
Certificate(s) satisfying the requirements of Section 7.2 are timely posted by
or on behalf of the Parent or the Company, as applicable, on its website, the
home page of which is located at http://www.empirestaterealtytrust.com as of the
date of this Agreement, or on IntraLinks or on any other similar website to
which each First Closing Purchaser (until the First Closing), each Second
Closing Purchaser (until the Second Closing) and each holder of Notes has free
access; or

(iv) the Parent or the Company, as applicable, shall have filed any of the items
referred to in Section 7.1(f) with the SEC on EDGAR and shall have made such
items available on its website on the internet or on IntraLinks or on any other
similar website to which each First Closing Purchaser (until the First Closing),
each Second Closing Purchaser (until the Second Closing) and each holder of
Notes has free access;

provided however, that in the case of a delivery pursuant to any of clauses
(ii), (iii) or (iv), such delivery shall not be deemed to have occurred until
the Parent or the Company, as applicable, shall have given each First Closing
Purchaser (until the First Closing), each Second Closing Purchaser (until the
Second Closing) and each holder of a Note written notice, which may be by e-mail
or in accordance with Section 18, of such posting or filing in connection with
each

 

22



--------------------------------------------------------------------------------

delivery, provided further, that upon request of any such Purchaser or holder to
receive paper copies of such forms, financial statements and Officer’s
Certificates or to receive them by e-mail, the Parent or the Company, as
applicable, will promptly e-mail them or deliver such paper copies, as the case
may be, to such Purchaser or holder.

SECTION 8. PAYMENT AND PREPAYMENT OF THE NOTES.

Section 8.1. Maturity. As provided therein, the entire unpaid principal balance
of each Note shall be due and payable on the Maturity Date thereof.

Section 8.2. Optional Prepayments with Make-Whole Amount. Subject to the last
sentence of this Section 8.2, the Company may, at its option, upon notice as
provided below and allocated as provided in Section 8.3, prepay at any time all,
or from time to time any part of, the Notes of any series, in an amount not less
than $1,000,000 (and integral multiples of $100,000 in excess thereof) in the
case of a partial prepayment, at 100% of the principal amount of such series of
Notes to be so prepaid, and the Make-Whole Amount determined for the prepayment
date with respect to such principal amount. The Company will give each holder of
each series of Notes to be prepaid written notice of each optional prepayment
under this Section 8.2 not less than ten days and not more than 60 days prior to
the date fixed for such prepayment unless the Company and the holders of more
than 50% of the principal amount of the Notes of each such series to be prepaid
then outstanding agree to another time period pursuant to Section 17. Each such
notice shall specify such date (which shall be a Business Day), the aggregate
principal amount of each series of Notes to be prepaid on such date, the
principal amount of each Note of each such series held by such holder to be
prepaid (determined in accordance with Section 8.3), and the interest to be paid
on the prepayment date with respect to such principal amount being prepaid, and
shall be accompanied by a certificate of a Senior Financial Officer as to the
estimated Make-Whole Amount due in connection with such prepayment (calculated
as if the date of such notice were the date of the prepayment), setting forth
the details of such computation. Two Business Days prior to such prepayment, the
Company shall deliver to each holder of each series of Notes to be prepaid a
certificate of a Senior Financial Officer specifying the calculation of such
Make-Whole Amount as of the specified prepayment date. Notwithstanding anything
contained in this Section 8.2 to the contrary, if and for so long as any Default
or Event of Default shall have occurred and is continuing, any prepayment of the
Notes pursuant to the provisions of this Section 8.2 shall be made in respect of
all Notes then outstanding (regardless of series).

Section 8.3. Allocation of Partial Prepayments. In the case of each partial
prepayment of Notes pursuant to Section 8.2, the principal amount of the Notes
to be prepaid shall be allocated among all of the Notes of each series being
prepaid at the time outstanding in proportion, as nearly as practicable, to the
respective unpaid principal amounts thereof not theretofore called for
prepayment.

Section 8.4. Maturity; Surrender, Etc. In the case of each optional prepayment
of Notes pursuant to this Section 8, the principal amount of each Note to be
prepaid shall mature and become due and payable on the date fixed for such
prepayment, together with interest on such principal amount accrued to such date
and the applicable Make-Whole Amount, if any. From and after such date, unless
the Company shall fail to pay such principal amount when so

 

23



--------------------------------------------------------------------------------

due and payable, together with the interest and Make-Whole Amount, if any, as
aforesaid, interest on such principal amount shall cease to accrue. Any Note
paid or prepaid in full shall be surrendered to the Company and cancelled and
shall not be reissued, and no Note shall be issued in lieu of any prepaid
principal amount of any Note.

Section 8.5. Purchase of Notes. The Company will not and will not permit any
Affiliate to purchase, redeem, prepay or otherwise acquire, directly or
indirectly, any of the outstanding Notes except upon the payment or prepayment
of the Notes in accordance with this Agreement and the Notes. The Company will
promptly cancel all Notes acquired by it or any Affiliate pursuant to any
payment or prepayment of Notes pursuant to this Agreement and no Notes may be
issued in substitution or exchange for any such Notes.

Section 8.6. Make-Whole Amount.

“Make-Whole Amount” means, with respect to any Note of any series, an amount
equal to the excess, if any, of the Discounted Value of the Remaining Scheduled
Payments with respect to the Called Principal of such Note over the amount of
such Called Principal, provided that the Make-Whole Amount may in no event be
less than zero. For the purposes of determining the Make-Whole Amount, the
following terms have the following meanings:

“Called Principal” means, with respect to any Note of any series, the principal
of such Note that is to be prepaid pursuant to Section 8.2 or has become or is
declared to be immediately due and payable pursuant to Section 12.1, as the
context requires.

“Discounted Value” means, with respect to the Called Principal of any Note of
any series, the amount obtained by discounting all Remaining Scheduled Payments
with respect to such Called Principal from their respective scheduled due dates
to the Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes is payable) equal to the
Reinvestment Yield with respect to such Called Principal.

“Reinvestment Yield” means, with respect to the Called Principal of any Note of
any series, 0.50% over the yield to maturity implied by the “Ask Yield(s)”
reported as of 10:00 a.m. (New York City time) on the second Business Day
preceding the Settlement Date with respect to such Called Principal, on the
display designated as “Page PX1” (or such other display as may replace Page PX1)
on Bloomberg Financial Markets for the most recently issued actively traded
on-the-run U.S. Treasury securities (“Reported”) having a maturity equal to the
Remaining Average Life of such Called Principal as of such Settlement Date. If
there are no such U.S. Treasury securities Reported having a maturity equal to
such Remaining Average Life, then such implied yield to maturity will be
determined by (a) converting U.S. Treasury bill quotations to bond equivalent
yields in accordance with accepted financial practice and (b) interpolating
linearly between the “Ask Yields” Reported for the applicable most recently
issued actively traded on-the-run U.S. Treasury securities with the maturities
(1) closest to and greater than such Remaining Average Life and (2) closest to
and less than such Remaining Average Life. The Reinvestment Yield shall be
rounded to the number of decimal places as appears in the interest rate of the
applicable Note.

 

24



--------------------------------------------------------------------------------

If such yields are not Reported or the yields Reported as of such time are not
ascertainable (including by way of interpolation), then “Reinvestment Yield”
means, with respect to the Called Principal of any Note of any series, 0.50%
over the yield to maturity implied by the U.S. Treasury constant maturity yields
reported, for the latest day for which such yields have been so reported as of
the second Business Day preceding the Settlement Date with respect to such
Called Principal, in Federal Reserve Statistical Release H.15 (or any comparable
successor publication) for the U.S. Treasury constant maturity having a term
equal to the Remaining Average Life of such Called Principal as of such
Settlement Date. If there is no such U.S. Treasury constant maturity having a
term equal to such Remaining Average Life, such implied yield to maturity will
be determined by interpolating linearly between (1) the U.S. Treasury constant
maturity so reported with the term closest to and greater than such Remaining
Average Life and (2) the U.S. Treasury constant maturity so reported with the
term closest to and less than such Remaining Average Life. The Reinvestment
Yield shall be rounded to the number of decimal places as appears in the
interest rate of the applicable Note.

“Remaining Average Life” means, with respect to any Called Principal, the number
of years obtained by dividing (i) such Called Principal into (ii) the sum of the
products obtained by multiplying (a) the principal component of each Remaining
Scheduled Payment with respect to such Called Principal by (b) the number of
years, computed on the basis of a 360-day year composed of twelve 30-day months
and calculated to two decimal places, that will elapse between the Settlement
Date with respect to such Called Principal and the scheduled due date of such
Remaining Scheduled Payment.

“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note of any series, all payments of such Called Principal and interest
thereon that would be due after the Settlement Date with respect to such Called
Principal if no payment of such Called Principal were made prior to its
scheduled due date, provided that if such Settlement Date is not a date on which
interest payments are due to be made under the Notes, then the amount of the
next succeeding scheduled interest payment will be reduced by the amount of
interest accrued to such Settlement Date and required to be paid on such
Settlement Date pursuant to Section 8.4 or Section 12.1.

“Settlement Date” means, with respect to the Called Principal of any Note, the
date on which such Called Principal is to be prepaid pursuant to Section 8.2 or
has become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires.

Section 8.7. Payments Due on Non-Business Days. Anything in this Agreement or
the Notes to the contrary notwithstanding, (x) subject to clause (y), any
payment of interest on any Note that is due on a date that is not a Business Day
shall be made on the next succeeding Business Day without including the
additional days elapsed in the computation of the interest payable on such next
succeeding Business Day; and (y) any payment of principal of or Make-Whole
Amount on any Note (including principal due on the Maturity Date of such Note)
that is due on a date that is not a Business Day shall be made on the next
succeeding Business Day and shall include the additional days elapsed in the
computation of interest payable on such next succeeding Business Day.

 

25



--------------------------------------------------------------------------------

SECTION 9. AFFIRMATIVE COVENANTS.

From the date of this Agreement until the Second Closing and, thereafter, so
long as any of the Notes are outstanding, the Parent and the Company covenant
that:

Section 9.1. Compliance with Laws. Without limiting Section 10.15, the Parent
and the Company will, and will cause each of their respective Subsidiaries to,
comply in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its business or
property (including, without limitation, ERISA, Environmental Laws, the USA
PATRIOT Act and the other laws and regulations that are referred to in
Section 5.16), except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

Section 9.2. Insurance. The Parent and the Company will, and will cause each of
their respective Subsidiaries to, maintain, with financially sound and reputable
insurers that are not Affiliates of the Parent (“Third Party Insurance
Companies”), insurance with respect to their respective properties and
businesses against such casualties and contingencies, of such types, on such
terms and in such amounts (including deductibles, co-insurance and
self-insurance, if adequate reserves are maintained with respect thereto) as is
customary in the case of entities of established reputations engaged in the same
or a similar business and similarly situated (which insurance shall, in any
event, include terrorism coverage to the extent generally available at
commercially reasonable rates); provided, that the Credit Parties and their
Subsidiaries may maintain such insurance under a plan by self-insurance, or a
large deductible program, or a captive insurance arrangement (in excess of the
amounts reinsured with Third Party Insurance Companies) (collectively,
“Self-Insurance”) instead of with one or more Third Party Insurance Companies,
so long as the Required Holders shall have consented in writing to the amount,
types and terms and conditions of all such Self-Insurance (such written consent
not to be unreasonably withheld). Notwithstanding the proviso in the immediately
preceding sentence, it is understood and agreed that (x) all Self-Insurance
existing on the date hereof and (y) any other Self-Insurance in the future that
is substantially comparable with respect to amounts, types and terms and
conditions with any Self-Insurance existing on the date hereof, shall be deemed
to have been consented to by the Required Holders.

Section 9.3. Maintenance of Properties. The Parent and the Company will, and
will cause each of their respective Subsidiaries to, (a) maintain, preserve and
protect all of its properties and equipment necessary in the operation of its
business in good working order, (b) make all necessary repairs thereto and
renewals and replacements thereof and (c) use the standard of care typical in
the industry in the operation and maintenance of its facilities, except in each
case of the foregoing clauses (a) through (c) where the failure to do so could
not reasonably be expected to have a Material Adverse Effect.

Section 9.4. Payment of Taxes and Obligations. The Parent and the Company will,
and will cause each of their respective Subsidiaries to, file all tax returns
required to be filed in any jurisdiction and pay and discharge as the same shall
become due and payable, all its obligations and liabilities, including (a) all
tax liabilities, assessments and governmental charges

 

26



--------------------------------------------------------------------------------

or levies upon it or its properties or assets, unless the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by the Parent,
the Company or such Subsidiary; (b) all lawful claims which, if unpaid, would by
law become a Lien upon its property; and (c) all Indebtedness, as and when due
and payable, but subject to any subordination provisions contained in any
instrument or agreement evidencing such Indebtedness, except in the case of the
foregoing clauses (a) through (c) as could not reasonably be expected to have a
Material Adverse Effect.

Section 9.5. Preservation of Existence, Etc. Each of the Parent and the Company
will, and will cause each of their respective Subsidiaries to, (a) preserve,
renew and maintain in full force and effect its legal existence and good
standing under the Laws of the jurisdiction of its organization except in a
transaction permitted by Section 10.5 and except, solely in the case of a
Subsidiary that is not a Credit Party, where the failure to do so could not
reasonably be expected to have a Material Adverse Effect, (b) take all
reasonable action to maintain all rights, privileges, permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (c) preserve or renew all of its registered
patents, trademarks, trade names and service marks, the non-preservation of
which could reasonably be expected to have a Material Adverse Effect.

Section 9.6. Books and Records. The Parent and the Company will, and will cause
each of their respective Subsidiaries to, (a) maintain proper books of record
and account, in which full, true and correct entries in conformity with GAAP
consistently applied shall be made of all financial transactions and matters
involving the assets and business of the Parent or such Subsidiary, as the case
may be, and (b) maintain such books of record and account in material conformity
with all applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Parent or such Subsidiary, as the case may be.

Section 9.7. Additional Guarantors.

(a) The Parent and the Company will cause each of its Subsidiaries (other than
the Company) that guarantees or otherwise becomes liable at any time, whether as
a borrower, co-borrower, additional guarantor or otherwise, for or in respect of
any Indebtedness under any Material Credit Facility to concurrently therewith:

(i) enter into a joinder agreement to the Guaranty Agreement in substantially
the form attached as Exhibit A to the Guaranty Agreement (a “Joinder Agreement”)
providing for the Guarantee by such Subsidiary, on a joint and several basis
with all other such Guarantors, of (A) the prompt payment in full when due of
all amounts payable by the Company pursuant to the Notes (whether for principal,
interest, Make-Whole Amount or otherwise) and this Agreement, including, without
limitation, all indemnities, fees and expenses payable by the Company thereunder
and (B) the prompt, full and faithful performance, observance and discharge by
the Company of each and every covenant, agreement, undertaking and provision
required pursuant to the Notes or this Agreement to be performed, observed or
discharged by it; and

 

27



--------------------------------------------------------------------------------

(ii) deliver the following to each of holder of a Note:

(A) an executed counterpart of such Joinder Agreement;

(B) a certificate signed by an authorized responsible officer of such Subsidiary
containing representations and warranties on behalf of such Subsidiary to the
same effect, mutatis mutandis, as those contained in Sections 5.1, 5.2, 5.6,
5.7, 5.10, 5.15 and 5.16 of this Agreement (but with respect to such Subsidiary
and such Joinder Agreement rather than the Parent or the Company);

(C) all documents as may be reasonably requested by the Required Holders to
evidence the due organization, continuing existence and good standing of such
Subsidiary and the due authorization by all requisite action on the part of such
Subsidiary of the execution and delivery of such Joinder Agreement and the
performance by such Subsidiary of its obligations thereunder; and

(D) to the extent requested by the Required Holders, an opinion of counsel
covering the matters set forth in items 1 through 6, inclusive, of Schedule
4.4(a) with respect to such Subsidiary and such Joinder Agreement and the
Guaranty Agreement.

(b) At the election of the Company and by written notice to each holder of
Notes, any Subsidiary Guarantor may be discharged from all of its obligations
and liabilities under the Guaranty Agreement and shall be automatically released
from its obligations thereunder without the need for the execution or delivery
of any other document by the holders, provided that (i) if such Subsidiary
Guarantor is a guarantor or is otherwise liable for or in respect of any
Material Credit Facility, then such Subsidiary Guarantor has been released and
discharged (or will be released and discharged concurrently with the release of
such Subsidiary Guarantor under the Guaranty Agreement) under such Material
Credit Facility, (ii) at the time of, and after giving effect to, such release
and discharge, no Default or Event of Default shall be existing (including as a
result of the failure to satisfy the Minimum Property Condition), (iii) no
amount is then due and payable under the Guaranty Agreement, (iv) if in
connection with such Subsidiary Guarantor being released and discharged under
any Material Credit Facility, any fee or other form of consideration is given to
any holder of Indebtedness under such Material Credit Facility for such release,
the holders of the Notes shall receive equivalent consideration substantially
concurrently therewith and (v) each holder shall have received a certificate of
a Responsible Officer certifying as to the matters set forth in clauses
(i) through (iv), provided further that if such Subsidiary Guarantor has been,
or concurrently with the release of such Subsidiary Guarantor pursuant to this
Section 9.7(b) will be, released from its obligations under the Loan Documents
(as defined in the Bank Credit Agreement) in connection with the Investment
Grade Release, then the certificate referenced in clause (v) above shall attach
thereto true and correct copies of each notice and certificate delivered to the
Administrative Agent (as defined in the Bank Credit Agreement) in connection
with the release of such Subsidiary Guarantor from its obligations under such
Loan Documents pursuant to Section 10.19(a) of the Bank Credit Agreement.

 

28



--------------------------------------------------------------------------------

(c) If at any time the Parent desires to become a Guarantor, it shall execute
and deliver to the holders of the Notes a Joinder Agreement to the Guaranty
Agreement in form and substance reasonably satisfactory to the Required Holders;
(b) deliver to the holders of the Notes a certificate covering the matters set
forth in Section 4.3 with respect to the Parent; and (c) deliver to the holders
of the Notes a favorable opinion of counsel (which counsel shall be reasonably
acceptable to the Required Holders), addressed to each holder of the Notes, as
to such matters concerning the Parent and the Joinder Agreement and the Guaranty
Agreement as the Required Holders may reasonably request.

(d) Notwithstanding anything to the contrary contained in this Agreement, in the
event that the results of any such “know your customer” or similar investigation
conducted by the holders of the Notes with respect to any Proposed Unencumbered
Property Subsidiary is not reasonably satisfactory to the Required Holders, such
Person shall not be permitted to become a Guarantor, and for the avoidance of
doubt no Property owned or ground leased by such Subsidiary shall be included as
an Unencumbered Eligible Property, as applicable, without the prior written
consent of the Required Holders.

Section 9.8. Additional Unencumbered Properties.

(a) If at any time the Company intends to include as an Unencumbered Eligible
Property any Proposed Real Estate, prior to any such inclusion the Company shall
notify the holders of the Notes in writing of its desire to include such
Proposed Real Estate as an Unencumbered Eligible Property.

(b) The notice referred to in clause (a) above shall include (i) if such
inclusion is to occur prior to the Investment Grade Release, a list of each
Subsidiary that is (or upon the acquisition or leasing thereof or upon the
acquisition of the owner or lessee thereof will be) the Direct Owner or an
Indirect Owner thereof and (ii) if such inclusion is to occur on or after the
Investment Grade Release, a list of each Subsidiary of the Company (if any) that
is (or upon the acquisition or leasing thereof or upon the acquisition of the
owner or lessee thereof will be) the Direct Owner or an Indirect Owner thereof
and will at the time such Proposed Real Estate is to be included as an
Unencumbered Eligible Property be a borrower or guarantor of, or otherwise
obligated in respect of, any Recourse Indebtedness (each such Subsidiary under
clause (i) or (ii) (including for the avoidance of doubt any Joint Venture
Partner) being referred to hereinafter as a “Proposed Unencumbered Property
Subsidiary”).

 

29



--------------------------------------------------------------------------------

(c) With respect to each Proposed Unencumbered Property Subsidiary, at least 10
days (or such shorter period as the Required Holders may agree) prior to the
date the applicable Proposed Real Estate is to be included as an Unencumbered
Eligible Property, the Company shall:

(i) provide the holders with the U.S. taxpayer identification number for such
Proposed Unencumbered Property Subsidiary, and

(ii) provide the holders with all documentation and other information concerning
each such Proposed Unencumbered Property Subsidiary that any holder may
reasonably request in order to comply with their obligations under applicable
“know your customer” and anti-money laundering rules and regulations, including
the USA PATRIOT Act.

(d) At or prior to the time that any Proposed Real Estate that has a Proposed
Unencumbered Property Subsidiary as its Direct Owner or Indirect Owner is
included as an Unencumbered Eligible Property, the Company shall have caused
each such Proposed Unencumbered Property Subsidiary to comply with
Section 9.7(a) hereof to the extent applicable.

Section 9.9. Compliance with Environmental Laws. Except as would not reasonably
be expected to have a Material Adverse Effect, the Parent and the Company will,
and will cause each of their respective Subsidiaries to, comply, and use
commercially reasonable efforts to cause all lessees and other Persons operating
or occupying its properties to comply with all applicable Environmental Laws and
Environmental Permits; obtain and renew all Environmental Permits necessary for
its operations and properties; and conduct any investigation, study, sampling
and testing, and undertake any cleanup, removal, remedial or other action
necessary to remove and clean up all Hazardous Materials from any of its
properties, in compliance with applicable Environmental Laws; provided, however,
that neither the Parent nor any of its Subsidiaries shall be required to
undertake any such cleanup, removal, remedial or other action to the extent that
its obligation to do so is being contested in good faith and by proper
proceedings and appropriate reserves are being maintained with respect to such
circumstances in accordance with GAAP.

Section 9.10. Maintenance of REIT Status; New York Stock Exchange or NASDAQ
Listing. The Parent will, at all times (a) continue to be organized and operated
in a manner that will allow it to qualify for taxation as a REIT and (b) remain
publicly traded with securities listed on the New York Stock Exchange or the
NASDAQ Stock Market.

Section 9.11. Further Assurances. Promptly upon request by the Required Holders,
the Parent and the Company will, and will cause each of their respective
Subsidiaries to, (a) correct any material defect or manifest error that may be
discovered in any Financing Document and (b) do, execute and take any and all
such further acts, deeds, certificates and assurances and other instruments as
the Required Holders may reasonably require from time to time in order to carry
out more effectively the purposes of the Financing Documents.

SECTION 10. NEGATIVE COVENANTS.

From the date of this Agreement until the Second Closing and, thereafter, so
long as any of the Notes are outstanding, the Parent and the Company covenant
that:

Section 10.1. Liens. The Parent and the Company will not, and will not permit
any of their respective Subsidiaries to, directly or indirectly create, incur,
assume or suffer to exist any

 

30



--------------------------------------------------------------------------------

Lien on or with respect to (a) any Unencumbered Eligible Property other than
Permitted Property Encumbrances, (b) any Equity Interest of (i) the Company
owned by the Parent or (ii) any Unencumbered Property Subsidiary, in each case
other than Permitted Equity Encumbrances or (c) any income from or proceeds of
any of the foregoing; or sign, file or authorize under the Uniform Commercial
Code of any jurisdiction a financing statement that includes in its collateral
description any portion of any Unencumbered Eligible Property (unless such
description relates to a Permitted Property Encumbrance), any Equity Interest of
the Company owned by the Parent (unless such description relates to a Permitted
Equity Encumbrance), any Equity Interest of any Unencumbered Property Subsidiary
(unless such description relates to a Permitted Equity Encumbrance) or any
income from or proceeds of any of the foregoing.

Notwithstanding the foregoing, the Parent and the Company will not, and will not
permit any of their respective Subsidiaries to, secure pursuant to this
Section 10.1 any Indebtedness outstanding under or pursuant to any Material
Credit Facility unless and until the Notes (and any Guarantee delivered in
connection therewith) shall concurrently be secured equally and ratably with
such Indebtedness pursuant to documentation in form and substance reasonably
acceptable to the Required Holders, including, without limitation, an
intercreditor agreement and opinions of counsel to the applicable Credit Parties
from counsel that is reasonably acceptable to the Required Holders.

Section 10.2. Investments. The Parent and the Company will not, and will not
permit any of their respective Subsidiaries to, make any Investments, except:

(a) Investments held by the Parent and its Subsidiaries in the form of cash or
Cash Equivalents;

(b) equity Investments owned as of the date hereof in Subsidiaries;

(c) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business; and

(d) other Investments, so long as (i) no Event of Default has occurred and is
continuing immediately before and after the making of such Investment and
(ii) immediately after giving effect to the making of such Investment, the
Parent and its Subsidiaries shall be in compliance, on a pro forma basis, with
the provisions of Section 10.11.

Notwithstanding anything to the contrary contained herein, the Parent shall not
be permitted to make any Investment at any time that it is not a Guarantor,
except as permitted under Section 10.14.

Section 10.3. Indebtedness. The Parent and the Company will not, and will not
permit any of their respective Subsidiaries to, create, incur, assume or suffer
to exist any Indebtedness (other than Indebtedness exclusively among members of
the Consolidated Group) unless (a) no Event of Default has occurred and is
continuing immediately before and after the incurrence of such Indebtedness and
(b) immediately after giving effect to the incurrence of such Indebtedness, the
Parent and its Subsidiaries shall be in compliance, on a pro forma basis, with
the provisions of Section 10.11; provided, that notwithstanding clauses (a) and
(b) above, in no event shall the Parent or any Unencumbered Property Subsidiary
be a borrower or guarantor of, or otherwise obligated in respect of, any
Recourse Indebtedness unless it is a Guarantor.

 

31



--------------------------------------------------------------------------------

Section 10.4. Minimum Property Condition. The Parent and the Company will not,
and will not permit any of their respective Subsidiaries to, suffer or permit a
failure to comply with the Minimum Property Condition at any time.

Section 10.5. Fundamental Changes; Dispositions. The Parent and the Company will
not, and will not permit any of their respective Subsidiaries to, merge,
dissolve, liquidate, consolidate with or into another Person, make any
Disposition or, in the case of any Subsidiary of the Parent, issue, sell or
otherwise Dispose of any of such Subsidiary’s Equity Interests to any Person,
except:

(a) any Subsidiary of the Company may merge or consolidate with (i) the Company,
provided that the Company shall be the continuing or surviving Person and or
(ii) any one or more other Subsidiaries of the Company, provided that if any
Subsidiary Guarantor is merging with another Subsidiary of the Company that is
not a Subsidiary Guarantor, such Subsidiary Guarantor shall be the continuing or
surviving Person (unless such Subsidiary Guarantor ceases to be a Subsidiary
Guarantor as the result of such merger or consolidation);

(b) any Subsidiary of the Company may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Company or another
Subsidiary of the Company; provided that if the transferor in such a transaction
is a Subsidiary Guarantor that will remain a Subsidiary Guarantor after giving
effect to such Disposition, then the transferee must be the Company or a
Subsidiary Guarantor;

(c) Dispositions of obsolete or worn out equipment, whether now owned or
hereafter acquired, in the ordinary course of business;

(d) Dispositions of property by any Subsidiary of the Company to the Company or
another Subsidiary of the Company; provided that if the transferor is a
Subsidiary Guarantor, then the transferee must be the Company or a Subsidiary
Guarantor;

(e) Investments permitted by Section 10.2; and

(f) mergers, dissolutions, liquidations, consolidations or Dispositions not
otherwise permitted above; provided that:

(i) no Event of Default has occurred and is continuing immediately before and
after such transaction;

(ii) immediately upon giving effect thereto, the Parent and its Subsidiaries
shall be in compliance, on a pro forma basis, with the provisions of
Section 10.11; and

 

32



--------------------------------------------------------------------------------

(iii) in the event of any Disposition of an Unencumbered Eligible Property for
which a Direct Owner or an Indirect Owner is a Guarantor or a Disposition of any
such Direct Owner or Indirect Owner: (A) the representations and warranties
contained in Section 5 or any other Financing Document, or which are contained
in any document furnished at any time under or in connection herewith or
therewith, shall be true and correct in all material respects on and as of the
date thereof and immediately after giving effect thereto, except (1) to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct in all material respects as
of such earlier date, (2) any representation or warranty that is already by its
terms qualified as to “materiality”, “Material Adverse Effect” or similar
language shall be true and correct in all respects as of such applicable date
(including such earlier date set forth in the foregoing clause (1)) after giving
effect to such qualification and (3) for purposes of this Section 10.5, the
representations and warranties contained in Section 5.5 shall be deemed to refer
to the most recent statements furnished pursuant to subsections (a) and (b),
respectively, of Section 7.1 and (B) the provisions of Sections 10.19(b) and
(c) of the Bank Credit Agreement (as in effect on the date hereof), as
applicable, shall be satisfied.

Notwithstanding anything to the contrary contained herein, in no event shall the
Parent or the Company be permitted to (i) merge, dissolve or liquidate or
consolidate with or into any other Person unless after giving effect thereto the
Parent or the Company, as applicable, is the sole surviving Person of such
transaction and no Change of Control results therefrom or (ii) engage in any
transaction pursuant to which it is reorganized or reincorporated in any
jurisdiction other than a State of the United States of America or the District
of Columbia.

Section 10.6. Restricted Payments. The Parent and the Company will not, and will
not permit any of their respective Subsidiaries to, declare or make, directly or
indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, except that the following shall be permitted:

(a) each Subsidiary of the Company may make Restricted Payments pro rata to the
holders of its Equity Interests;

(b) each Consolidated Party may declare and make dividend payments or other
distributions payable solely in the common stock or other common Equity
Interests of such Person or another Consolidated Party;

(c) the Company shall be permitted to declare and make other Restricted Payments
on or in respect of its Equity Interests; provided, however, (1) if an Event of
Default under Section 11(a) or (b) shall have occurred and be continuing or
would result therefrom, the Company shall only be permitted to declare and pay
pro rata cash dividends on its Equity Interests or make pro rata cash
distributions with respect thereto in an amount that will result in the Parent
receiving the minimum amount of funds required to be distributed to its equity
holders in order for the Parent to maintain its status as a REIT for federal and
state income tax purposes and (2) no Restricted Payments shall be permitted
under this clause (c) following the acceleration of the Obligations pursuant to
Section 12.1 or following the occurrence of any Event of Default under
Section 11(g) or (h); and

 

33



--------------------------------------------------------------------------------

(d) the Parent shall be permitted to make Restricted Payments with any amounts
received by it from the Company pursuant to Section 10.6(c).

For the avoidance of doubt, this Section 10.6 shall not prohibit payments
required to be made pursuant to the Tax Protection Agreement (as in effect on
the date hereof or as modified thereafter with the prior written consent of the
Required Holders).

Notwithstanding the foregoing, if, at any time after the date hereof, the
analogous covenant in Section 7.06 (Restricted Payments) of the Bank Credit
Agreement (as in effect on the date hereof) (the “Bank Restricted Payment
Covenant”) is deleted, removed, amended or otherwise modified to be more or less
restrictive than this Section 10.6, then this Section 10.6 shall be deemed on
the date of execution of any such deletion, removal, amendment or modification
to the Bank Credit Agreement to be then and thereupon similarly deleted,
removed, amended or otherwise modified under this Agreement without any further
action on the part of the Parent, the Company or any of the holders of the
Notes; provided that if a Default or Event of Default shall exist at the time
the Bank Restricted Payment Covenant is so deleted or removed or amended or
modified in a manner so as to be less restrictive on the Credit Parties, the
prior written consent of the Required Holders shall be required as a condition
to any such deletion, removal, amendment or other modification to this
Section 10.6 for so long as such Default or Event of Default continues to exist;
and provided, further, that if any fee or other consideration shall be paid to
the Bank Lenders or holders of the Indebtedness under the Bank Credit Agreement
in connection with any such deletion, removal, amendment or modification to the
Bank Restricted Payment Covenant, the Equivalent Fee shall be paid to the
holders of the Notes. If the Bank Credit Agreement is amended or modified to
remove the Bank Restricted Payment Covenant and subsequent to any such amendment
or modification, the Bank Credit Agreement is amended to re-insert the Bank
Restricted Payment Covenant or an analogous covenant or event of default
restricting or limiting Restricted Payments by any Credit Party, then such Bank
Restricted Payment Covenant or other similar covenant or event of default shall
automatically be incorporated by reference into this Agreement, mutatis
mutandis, as if set forth fully herein, without any further action required on
the part of any Person, effective as of the date when such covenant or event of
default became effective under the Bank Credit Agreement. The Parent, the
Company and the Required Holders shall from time to time promptly execute and
deliver at the Credit Parties’ expense (including, without limitation, the
reasonable fees and expenses of counsel for the holders of the Notes) an
amendment to this Agreement in form and substance reasonably satisfactory to the
Parent, the Company and the Required Holders evidencing any such amendment or
modification to this Section 10.6; provided that the execution and delivery of
such amendment or modification shall not be a precondition to the effectiveness
of such amendment or modification.

Section 10.7. Change in Nature of Business. The Parent and the Company will not,
and will not permit any of their respective Subsidiaries to, engage in any
material line of business other than acquiring and developing income producing
real properties and investments related thereto (including the operation of the
Empire State Observatory or other observatory properties) or any business
reasonably related or ancillary thereto or representing a reasonable extension
thereof.

 

34



--------------------------------------------------------------------------------

Section 10.8. Transactions with Affiliates. The Parent and the Company will not,
and will not permit any of their respective Subsidiaries to, enter into directly
or indirectly any transaction or group of related transactions (including
without limitation the purchase, lease, sale or exchange of properties of any
kind or the rendering of any service) with any Affiliate of the Parent, whether
or not in the ordinary course of business, other than on fair and reasonable
terms substantially as favorable to the Parent or a Subsidiary thereof as would
be obtainable by the Parent or such Subsidiary at the time in a comparable arm’s
length transaction with a Person other than an Affiliate; provided that the
foregoing restriction shall not apply to (a) transactions between or among the
Company and its Subsidiaries at any time that the Parent is not a Guarantor, and
transactions between or among the Parent and its Subsidiaries at any time that
the Parent is a Guarantor, (b) fees and compensation (whether in the form of
cash, equity or otherwise) paid or provided to, and any indemnity provided on
behalf of, officers, directors or employees of the Parent or any Subsidiary
thereof as determined in good faith by the board of directors of the Parent and
in the ordinary course of business, (c) payments contemplated by the Tax
Protection Agreement, (d) Restricted Payments not prohibited hereunder and
(e) transactions and arrangements existing on the date hereof and disclosed in
the reports filed by the Parent with the SEC under the Securities Act or the
Securities Exchange Act prior to the date hereof.

Section 10.9. Burdensome Agreements. The Parent and the Company will not, and
will not permit any of their respective Subsidiaries to, enter into or permit to
exist any Contractual Obligation (other than this Agreement or any other
Financing Document) that limits the ability of (a) any Subsidiary to make
Restricted Payments to the Parent, the Company or any Guarantor (or, following
the Investment Grade Release, any Wholly-Owned Subsidiary of the Company that is
a Direct Owner or Indirect Owner of an Unencumbered Eligible Property) or to
otherwise transfer any Unencumbered Eligible Property, or any income therefrom
or proceeds thereof, to the Parent, the Company or any Subsidiary, (b) the
Parent or any Subsidiary of the Company that is an Unencumbered Property
Subsidiary to Guarantee any Obligations or (c) the Parent, any Subsidiary of the
Company that is an Unencumbered Property Subsidiary, any Controlled Joint
Venture or any Controlled Joint Venture Subsidiary to create, incur, assume or
suffer to exist Liens on any Unencumbered Eligible Property, any Equity Interest
of the Company owned by the Parent, any Equity Interest of any Unencumbered
Property Subsidiary, any Equity Interest of any Controlled Joint Venture owned
by a Joint Venture Partner, any Equity Interest of any Controlled Joint Venture
Subsidiary that owns an Unencumbered Eligible Property, or any income from or
proceeds of any of the foregoing; provided, however, that clauses (a) and (c)
above shall not prohibit customary limitations on Restricted Payments or
Negative Pledges (i) provided in favor of any holder of Secured Indebtedness of
a Subsidiary so long as (A) such Subsidiary is not an Unencumbered Property
Subsidiary, a Controlled Joint Venture Subsidiary that owns an Unencumbered
Eligible Property or a Controlled Joint Venture that owns a Controlled Joint
Venture Subsidiary that owns an Unencumbered Eligible Property and (B) such
Secured Indebtedness is permitted under Sections 10.3 and 10.11, (ii) contained
in (A) any agreement in connection with a Disposition permitted by Section 10.5
(provided that such limitation shall only be effective against the assets or
property that are the subject of such Disposition) or (iii) the constituent
documents of, or joint venture agreements or other similar agreements entered
into in the ordinary course of business that are applicable solely to, a non-

 

35



--------------------------------------------------------------------------------

Wholly-Owned Subsidiary of the Company that is not a Controlled Joint Venture
Subsidiary that owns an Unencumbered Eligible Property or a Controlled Joint
Venture that owns a Controlled Joint Venture Subsidiary that owns an
Unencumbered Eligible Property, (iv) arising by virtue of restrictions on cash
or other deposits or net worth imposed by customers, suppliers or landlords or
required by insurance, surety or bonding companies, in each case, under
contracts entered into in the ordinary course of business so long as such
restrictions do not apply to any Subsidiary that is an Unencumbered Property
Subsidiary, a Controlled Joint Venture Subsidiary that owns an Unencumbered
Eligible Property or a Controlled Joint Venture that owns a Controlled Joint
Venture Subsidiary that owns an Unencumbered Eligible Property and (v) that
constitute Permitted Pari Passu Encumbrances.

Section 10.10. Use of the Proceeds. The Company will not use any proceeds of the
Notes, whether directly or indirectly, and whether immediately, incidentally or
ultimately, (a) to purchase or carry margin stock (within the meaning of
Regulation U of the FRB) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund indebtedness originally
incurred for such purpose, or (b) for any purpose that would breach or violate
any applicable Anti-Money Laundering Laws or Anti-Corruption Laws.

Section 10.11. Financial Covenants. The Parent and the Company will not:

(a) Maximum Leverage Ratio. Permit Total Indebtedness as of the last day of each
fiscal quarter of the Parent to exceed 60% of the Total Asset Value on such day.

(b) Maximum Secured Leverage Ratio. Permit Total Secured Indebtedness as of the
last day of each fiscal quarter of the Parent to exceed 40% of the Total Asset
Value on such day.

(c) Minimum Tangible Net Worth. Permit Tangible Net Worth at any time to be less
than the sum of (i) $1,249,392,000 and (ii) 75% of the Net Cash Proceeds
received by the Parent after June 30, 2017 from issuances and sales of Equity
Interests of the Parent (other than Net Cash Proceeds received within ninety
(90) days after the redemption, retirement or repurchase of ownership or Equity
Interests in the Parent up to the amount paid by the Parent in connection with
such redemption, retirement or repurchase, where, for the avoidance of doubt,
the net effect is that the Parent shall not have increased its net worth as a
result of any such proceeds).

(d) Minimum Fixed Charge Coverage Ratio. Permit the Fixed Charge Coverage Ratio
as of the last day of any fiscal quarter of the Parent to be less than 1.50 to
1.00.

(e) Minimum Unencumbered Interest Coverage Ratio. Permit the Unencumbered
Interest Coverage Ratio as of the last day of any fiscal quarter of the Parent
to be less than 1.75 to 1.00.

(f) Maximum Unsecured Leverage Ratio. Permit Total Unsecured Indebtedness as of
the last day of each fiscal quarter of the Parent to exceed 60% of the
Unencumbered Asset Value on such day.

 

36



--------------------------------------------------------------------------------

(g) Maximum Secured Recourse Indebtedness. If, at any time after the date
hereof, a covenant or event of default is inserted in the Bank Credit Agreement
that restricts or limits the amount of Secured Recourse Indebtedness that may be
incurred, created, assumed, guaranteed or maintained by the Credit Parties and
their Subsidiaries (or any one or more of them) (a “Bank Secured Recourse
Indebtedness Covenant”), then such Bank Secured Recourse Indebtedness Covenant
shall automatically be incorporated by reference into this Agreement, mutatis
mutandis, as if set forth fully herein, without any further action required on
the part of any Person, effective as of the date when such covenant or event of
default became effective under the Bank Credit Agreement. Notwithstanding the
foregoing, if, at any time after any Bank Secured Recourse Indebtedness Covenant
is incorporated by reference into this Agreement pursuant to this
Section 10.11(g), the corresponding Bank Secured Recourse Indebtedness Covenant
set forth in the Bank Credit Agreement is deleted, removed, amended or otherwise
modified to be more or less restrictive, then the covenant or event of default
so incorporated pursuant to this Section 10.11(g) shall similarly be deemed on
the date of execution of any such deletion, removal, amendment or modification
to the Bank Credit Agreement to be then and thereupon similarly deleted,
removed, amended or otherwise modified under this Agreement without any further
action on the part of the Parent, the Company or any of the holders of the
Notes; provided that if a Default or Event of Default shall exist at the time
the Bank Secured Recourse Indebtedness Covenant is so deleted or removed or
amended or modified in a manner so as to be less restrictive on the Credit
Parties, the prior written consent of the Required Holders shall be required as
a condition to any such deletion, removal, amendment or other modification to
the covenant or event of default incorporated pursuant to this Section 10.11(g)
for so long as such Default or Event of Default continues to exist; and
provided, further, that if any fee or other consideration shall be paid to the
Bank Lenders or holders of the Indebtedness under the Bank Credit Agreement in
connection with any such deletion, removal, amendment or modification to the
Bank Secured Recourse Indebtedness Covenant, the Equivalent Fee shall be paid to
the holders of the Notes. If the Bank Credit Agreement is amended or modified to
remove any Bank Secured Recourse Indebtedness Covenant and subsequent to any
such amendment or modification, the Bank Credit Agreement is amended to
re-insert a Bank Secured Recourse Indebtedness Covenant, then such Bank Secured
Recourse Indebtedness Covenant shall automatically be incorporated by reference
into this Agreement, mutatis mutandis, as if set forth fully herein, without any
further action required on the part of any Person, effective as of the date when
such covenant or event of default became effective under the Bank Credit
Agreement. The Parent, the Company and the Required Holders shall from time to
time promptly execute and deliver at the Credit Parties’ expense (including,
without limitation, the reasonable fees and expenses of counsel for the holders
of the Notes) an amendment to this Agreement in form and substance reasonably
satisfactory to the Parent, the Company and the Required Holders evidencing any
such amendment or modification to this Section 10.11(g) to incorporate, delete,
remove, amend or modify any Bank Secured Recourse Indebtedness Covenant as
provided herein; provided that the execution and delivery of such amendment or
modification shall not be a precondition to the effectiveness of such amendment
or modification.

 

37



--------------------------------------------------------------------------------

Section 10.12. Accounting Changes. The Parent and the Company will not, and will
not permit any of their respective Subsidiaries to, make any change in
(a) accounting policies or reporting practices, except as required or permitted
by GAAP, or (b) their fiscal year.

Section 10.13. Amendments, Waivers and Terminations of Organization Documents.
The Parent and the Company will not, and will not permit any of their respective
Subsidiaries to, directly or indirectly, consent to, approve, authorize or
otherwise suffer or permit any amendment, change, cancellation, termination or
waiver in any respect of the terms of any Organization Document of any Credit
Party or any Subsidiary thereof, other than amendments, changes and
modifications that are not adverse in any material respect to the Parent, any of
the other Credit Parties, any Subsidiary thereof, or any of the holders of the
Notes.

Section 10.14. Parent Covenants. Notwithstanding anything to the contrary
contained in any Financing Document, at any time that the Parent is not a
Guarantor the Parent shall not directly or indirectly enter into or conduct any
business other than in connection with the ownership, acquisition and
disposition of interests in the Company and, if applicable, direct interests in
the Company, and the management of the business of the Company, and such
activities as are incidental thereto, all of which shall be solely in
furtherance of the business of the Company. The Parent shall not own any assets
other than (a) interests, rights, options, warrants or convertible or
exchangeable securities of the Company, (b) assets that have been distributed to
the Parent by its Subsidiaries in accordance with Section 10.6 that are held for
ten (10) Business Days or less pending further distribution to equity holders of
the Parent, (c) assets received by the Parent from third parties (including the
Net Cash Proceeds from any issuance and sale by the Parent of any its Equity
Interests), that are held for ten (10) Business Days or less pending
contribution of same to the Company, (d) such bank accounts or similar
instruments as it deems necessary to carry out its responsibilities under the
Organization Documents of the Company and (e) other tangible and intangible
assets that, taken as a whole, are de minimis in relation to the net assets of
the Company and its Subsidiaries, but which shall in no event include any Equity
Interests other than those permitted in clauses (a) and (c) of this sentence.
Nothing in this Section 10.14 shall prevent the Parent from (i) the maintenance
of its legal existence (including the ability to incur fees, costs and expenses
relating to such maintenance), (ii) the performance of its obligations with
respect to the Financing Documents, (iii) any public offering of its common
stock or any other issuance or sale of its Equity Interests, (iv) the payment of
dividends, (v) making contributions to the capital of the Company,
(vi) participating in tax, accounting and other administrative matters as a
member of the consolidated group of the Parent and the Company, (vii) providing
indemnification to officers, managers and directors, (viii) any activities
incidental to compliance with the provisions of the Securities Act, the
Securities Exchange Act, any rules and regulations promulgated thereunder, and
the rules of national securities exchanges, in each case, as applicable to
companies with listed equity or debt securities, as well as activities
incidental to investor relations, shareholder meetings and reports to
shareholders or debt holders and (ix) any activities incidental to the foregoing
.

Section 10.15. Economic Sanctions, Etc. The Parent and the Company will not, and
will not permit any Controlled Entity to (a) become (including by virtue of
being owned or controlled by a Blocked Person), own or control a Blocked Person
or (b) directly or indirectly have any investment in or engage in any dealing or
transaction (including any investment, dealing or transaction involving the
proceeds of the Notes) with any Person if such investment,

 

38



--------------------------------------------------------------------------------

dealing or transaction (i) would cause any First Closing Purchaser (until the
First Closing), any Second Closing Purchaser (until the Second Closing) or any
holder or any affiliate of such Purchaser or holder to be in violation of, or
subject to sanctions under, any law or regulation applicable to such Purchaser
or holder, or (ii) is prohibited by or subject to sanctions under any U.S.
Economic Sanctions Laws.

SECTION 11. EVENTS OF DEFAULT.

An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:

(a) the Company defaults in the payment of any principal or Make-Whole Amount,
if any, on any Note when the same becomes due and payable, whether at maturity
or at a date fixed for prepayment or by declaration or otherwise; or

(b) the Company defaults in the payment of any interest on any Note for more
than five Business Days after the same becomes due and payable; or

(c) the Parent or the Company defaults in the performance of or compliance with
any term contained in Sections 7.1(g), 7.1(h), 7.1(i)(i), 7.1(m), 9.5 (with
respect to the Parent, the Company and each Unencumbered Property Subsidiary) or
9.2 or Section 10 or any Guarantor fails to perform or observe any term,
covenant or agreement contained in the Guaranty Agreement; or

(d) the Company or any other Credit Party defaults in the performance of or
compliance with any term contained herein (other than those referred to in
Sections 11(a), (b) and (c)) or in any other Financing Document and such default
is not remedied within 30 days after the earlier of (i) a Responsible Officer of
the Company or the Parent obtaining actual knowledge of such default and
(ii) the Company or the Parent receiving written notice of such default from any
holder of a Note (any such written notice to be identified as a “notice of
default” and to refer specifically to this Section 11(d)); or

(e) (i) any representation or warranty made in writing by or on behalf of the
Parent or the Company or by any officer of the Parent or the Company in this
Agreement or in any writing furnished in connection with the transactions
contemplated hereby proves to have been false or incorrect in any material
respect on the date as of which made, or (ii) any representation or warranty
made in writing by or on behalf of any Guarantor or by any officer of such
Guarantor in the Guaranty Agreement or any writing furnished in connection with
the Guaranty Agreement proves to have been false or incorrect in any material
respect on the date as of which made; or

(f) (i) any Credit Party or any Subsidiary thereof (A) fails to make any payment
when due (whether by scheduled maturity, required prepayment, acceleration,
demand, or otherwise) in respect of any Recourse Indebtedness or Guarantee of
Recourse Indebtedness (other than Indebtedness under this Agreement and the
Notes and Indebtedness under Swap Contracts) having an aggregate principal
amount of more than the Threshold Amount, or (B) fails to observe or perform any
other agreement or condition relating to any such Indebtedness or Guarantee, or
contained in any instrument

 

39



--------------------------------------------------------------------------------

or agreement evidencing, securing or relating thereto, or any other event
occurs, the effect of which default or other event is to cause, or to permit the
holder or holders of such Indebtedness or the beneficiary or beneficiaries of
such Guarantee (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded, (ii) any Credit Party or any Subsidiary thereof fails to
observe or perform any agreement or condition relating to any Nonrecourse
Indebtedness or Guarantee of Nonrecourse Indebtedness having an aggregate
principal amount in excess of the Threshold Amount, or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, the effect of which default or other event is to cause such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded or (iii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which any Credit Party or any
Subsidiary thereof is the Defaulting Party (as defined in such Swap Contract) or
(B) any Termination Event (as so defined) under such Swap Contract as to which
any Credit Party or any Subsidiary thereof is an Affected Party (as so defined)
and, in either event, the Swap Termination Value owed by such Credit Party or
such Subsidiary as a result thereof is greater than the Threshold Amount; or

(g) the Parent, the Company or any Significant Subsidiary (i) is generally not
paying, or admits in writing its inability to pay, its debts as they become due,
(ii) files, or consents by answer or otherwise to the filing against it of, a
petition for relief or reorganization or arrangement or any other petition in
bankruptcy, for liquidation or to take advantage of any bankruptcy, insolvency,
reorganization, moratorium or other similar law of any jurisdiction, (iii) makes
an assignment for the benefit of its creditors, (iv) consents to the appointment
of a custodian, receiver, trustee or other officer with similar powers with
respect to it or with respect to any substantial part of its property, or (v) is
adjudicated as insolvent or to be liquidated; or

(h) a court or other Governmental Authority of competent jurisdiction enters an
order appointing, without consent by the Parent, the Company or any Significant
Subsidiary, a custodian, receiver, trustee or other officer with similar powers
with respect to it or with respect to any substantial part of its property, or
constituting an order for relief or approving a petition for relief or
reorganization or any other petition in bankruptcy or for liquidation or to take
advantage of any bankruptcy or insolvency law of any jurisdiction, or ordering
the dissolution, winding-up or liquidation of the Parent, the Company or any
Significant Subsidiary, or any such petition shall be filed against the Parent,
the Company or any Significant Subsidiary and such petition shall not be
dismissed, discharged or stayed within 60 days; or

 

40



--------------------------------------------------------------------------------

(i) (i) one or more final judgments or orders (including, without limitation,
any such final order enforcing a binding arbitration decision) for the payment
of money aggregating in excess of $50,000,000 (to the extent not covered by
independent third-party insurance as to which the insurer is rated at least “A”
by A.M. Best Company, has been notified of the potential claim and does not
dispute coverage), or (ii) one or more non-monetary final judgments that have,
or could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect, are rendered against one or more of the Parent, the
Company or any Significant Subsidiary and, in the case of either (i) or (ii)
herein, such judgments are not, within 60 days after entry thereof, bonded,
discharged or stayed pending appeal, or are not discharged within 60 days after
the expiration of such stay; or

(j) if (i) any Plan shall fail to satisfy the minimum funding standards of ERISA
or the Code for any plan year or part thereof or a waiver of such standards or
extension of any amortization period is sought or granted under section 412 of
the Code, (ii) a notice of intent to terminate any Plan shall have been or is
reasonably expected to be filed with the PBGC or the PBGC shall have instituted
proceedings under ERISA section 4042 to terminate or appoint a trustee to
administer any Plan or the PBGC shall have notified the Company or any ERISA
Affiliate that a Plan may become a subject of any such proceedings, (iii) the
aggregate “amount of unfunded benefit liabilities” (within the meaning of
section 4001(a)(18) of ERISA) under all Plans, determined in accordance with
Title IV of ERISA, shall exceed an amount that could reasonably be expected to
have a Material Adverse Effect, (iv) the Company or any ERISA Affiliate shall
have incurred or is reasonably expected to incur any liability pursuant to Title
I or IV of ERISA or the penalty or excise tax provisions of the Code relating to
employee benefit plans, (v) the Company or any ERISA Affiliate withdraws from
any Multiemployer Plan, or (vi) the Company or any Subsidiary establishes or
amends any employee welfare benefit plan that provides post-employment welfare
benefits in a manner that would increase the liability of the Company or any
Subsidiary thereunder; and any such event or events described in clauses
(i) through (vi) above, either individually or together with any other such
event or events, could reasonably be expected to have a Material Adverse Effect.
As used in this Section 11(j), the terms “employee benefit plan” and “employee
welfare benefit plan” shall have the respective meanings assigned to such terms
in section 3 of ERISA; or

(k) the Guaranty Agreement shall cease to be in full force and effect, any
Guarantor or any Person acting on behalf of any Guarantor shall contest in any
manner the validity, binding nature or enforceability of the Guaranty Agreement,
or the obligations of any Guarantor under the Guaranty Agreement are not or
cease to be legal, valid, binding and enforceable in accordance with the terms
of the Guaranty Agreement; or

(l) there occurs any Change of Control; or

(m) the Parent shall, for any reason, fail to maintain its status as a REIT,
after taking into account any cure provisions set forth in the Code that are
complied with by the Parent.

 

41



--------------------------------------------------------------------------------

SECTION 12. REMEDIES ON DEFAULT, ETC.

Section 12.1. Acceleration.

(a) If an Event of Default with respect to the Parent, the Company or any
Unencumbered Property Subsidiary described in Section 11(g) or (h) (other than
an Event of Default described in clause (i) of Section 11(g)) has occurred, all
the Notes then outstanding shall automatically become immediately due and
payable.

(b) If any other Event of Default has occurred and is continuing, the Required
Holders may at any time at its or their option, by notice or notices to the
Company, declare all the Notes then outstanding to be immediately due and
payable.

(c) If any Event of Default described in Section 11(a) or (b) has occurred and
is continuing, any holder or holders of Notes at the time outstanding affected
by such Event of Default may at any time, at its or their option, by notice or
notices to the Company, declare all the Notes held by it or them to be
immediately due and payable.

Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (x) all accrued and unpaid interest
thereon (including, but not limited to, interest accrued thereon at the
applicable Default Rate) and (y) the Make-Whole Amount determined in respect of
such principal amount, shall all be immediately due and payable, in each and
every case without presentment, demand, protest or further notice, all of which
are hereby waived. The Company acknowledges, and the parties hereto agree, that
each holder of a Note has the right to maintain its investment in the Notes free
from repayment by the Company (except as herein specifically provided for) and
that the provision for payment of a Make-Whole Amount by the Company in the
event that the Notes are prepaid or are accelerated as a result of an Event of
Default, is intended to provide compensation for the deprivation of such right
under such circumstances.

Section 12.2. Other Remedies. If any Default or Event of Default has occurred
and is continuing, and irrespective of whether any Notes have become or have
been declared immediately due and payable under Section 12.1, the holder of any
Note at the time outstanding may proceed to protect and enforce the rights of
such holder by an action at law, suit in equity or other appropriate proceeding,
whether for the specific performance of any agreement contained herein or in any
Note or the Guaranty Agreement, or for an injunction against a violation of any
of the terms hereof or thereof, or in aid of the exercise of any power granted
hereby or thereby or by law or otherwise.

Section 12.3. Rescission. At any time after any Notes have been declared due and
payable pursuant to Section 12.1(b) or (c), the Required Holders, by written
notice to the Company, may rescind and annul any such declaration and its
consequences if (a) the Company has paid all overdue interest on the Notes, all
principal of and Make-Whole Amount, if any, on any Notes that are due and
payable and are unpaid other than by reason of such declaration, and all
interest on such overdue principal and Make-Whole Amount, if any, and (to the
extent permitted by applicable law) any overdue interest in respect of the
Notes, at the applicable

 

42



--------------------------------------------------------------------------------

Default Rate for the applicable series, (b) neither the Company nor any other
Person shall have paid any amounts which have become due solely by reason of
such declaration, (c) all Events of Default and Defaults, other than non-payment
of amounts that have become due solely by reason of such declaration, have been
cured or have been waived pursuant to Section 17, and (d) no judgment or decree
has been entered for the payment of any monies due pursuant hereto or to the
Notes. No rescission and annulment under this Section 12.3 will extend to or
affect any subsequent Event of Default or Default or impair any right consequent
thereon.

Section 12.4. No Waivers or Election of Remedies, Expenses, Etc. No course of
dealing and no delay on the part of any holder of any Note in exercising any
right, power or remedy shall operate as a waiver thereof or otherwise prejudice
such holder’s rights, powers or remedies. No right, power or remedy conferred by
this Agreement, the Guaranty Agreement or any Note upon any holder thereof shall
be exclusive of any other right, power or remedy referred to herein or therein
or now or hereafter available at law, in equity, by statute or otherwise.
Without limiting the obligations of the Company under Section 15, the Company
will pay to the holder of each Note on demand such further amount as shall be
sufficient to cover all costs and expenses of such holder incurred in any
enforcement or collection under this Section 12, including, without limitation,
reasonable attorneys’ fees, expenses and disbursements.

SECTION 13. REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.

Section 13.1. Registration of Notes. The Company shall keep at its principal
executive office a register for the registration and registration of transfers
of Notes. The name and address of each holder of one or more Notes, each
transfer thereof and the name and address of each transferee of one or more
Notes shall be registered in such register. If any holder of one or more Notes
is a nominee, then (a) the name and address of the beneficial owner of such Note
or Notes shall also be registered in such register as an owner and holder
thereof and (b) at any such beneficial owner’s option, either such beneficial
owner or its nominee may execute any amendment, waiver or consent pursuant to
this Agreement. Prior to due presentment for registration of transfer, the
Person(s) in whose name any Note(s) shall be registered shall be deemed and
treated as the owner and holder thereof for all purposes hereof, and the Company
shall not be affected by any notice or knowledge to the contrary. The Company
shall give to any holder of a Note that is an Institutional Investor promptly
upon request therefor, a complete and correct copy of the names and addresses of
all registered holders of Notes.

Section 13.2. Transfer and Exchange of Notes. Upon surrender of any Note to the
Company at the address and to the attention of the designated officer (all as
specified in Section 18(iii)), for registration of transfer or exchange (and in
the case of a surrender for registration of transfer accompanied by a written
instrument of transfer duly executed by the registered holder of such Note or
such holder’s attorney duly authorized in writing and accompanied by the
relevant name, address and other information for notices of each transferee of
such Note or part thereof), within fifteen Business Days thereafter, the Company
shall execute and deliver, at the Company’s expense (except as provided below),
one or more new Notes of the same series (as requested by the holder thereof) in
exchange therefor, in an aggregate principal amount equal to the unpaid
principal amount of the surrendered Note. Each such new Note shall be payable to
such Person as such holder may request and shall be substantially in the form of
Note for such series set forth in Schedule 1-A, 1-B or 1-C, as the case may be.
Each such new

 

43



--------------------------------------------------------------------------------

Note shall be dated and bear interest from the date to which interest shall have
been paid on the surrendered Note or dated the date of the surrendered Note if
no interest shall have been paid thereon. The Company may require payment of a
sum sufficient to cover any stamp tax or governmental charge imposed in respect
of any such transfer of Notes. Notes shall not be transferred in denominations
of less than $100,000, provided that if necessary to enable the registration of
transfer by a holder of its entire holding of Notes of a series, one Note of
such series may be in a denomination of less than $100,000. Any transferee, by
its acceptance of a Note registered in its name (or the name of its nominee),
shall be deemed to have made the representation set forth in Section 6.2.
Notwithstanding anything to the contrary in this Agreement, no holder will have
the right to transfer any Notes to a Competitor unless an Event of Default has
occurred and is continuing.

Section 13.3. Replacement of Notes. Upon receipt by the Company at the address
and to the attention of the designated officer (all as specified in
Section 18(iii)) of evidence reasonably satisfactory to it of the ownership of
and the loss, theft, destruction or mutilation of any Note (which evidence shall
be, in the case of an Institutional Investor, notice from such Institutional
Investor of such ownership and such loss, theft, destruction or mutilation), and

(a) in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least $25,000,000 or a Qualified Institutional Buyer, such Person’s own
unsecured agreement of indemnity shall be deemed to be satisfactory), or

(b) in the case of mutilation, upon surrender and cancellation thereof,

within ten Business Days thereafter, the Company at its own expense shall
execute and deliver, in lieu thereof, a new Note of the same series, dated and
bearing interest from the date to which interest shall have been paid on such
lost, stolen, destroyed or mutilated Note or dated the date of such lost,
stolen, destroyed or mutilated Note if no interest shall have been paid thereon.

SECTION 14. PAYMENTS ON NOTES.

Section 14.1. Place of Payment. Subject to Section 14.2, payments of principal,
Make-Whole Amount, if any, and interest becoming due and payable on the Notes
shall be made in New York City, New York at the principal office of JPMorgan
Chase Bank, N.A. in such jurisdiction. The Company may at any time, by notice to
each holder of a Note, change the place of payment of the Notes so long as such
place of payment shall be either the principal office of the Company in such
jurisdiction or the principal office of a bank or trust company in such
jurisdiction.

Section 14.2. Home Office Payment. So long as any Purchaser or its nominee shall
be the holder of any Note, and notwithstanding anything contained in
Section 14.1 or in such Note to the contrary, the Company will pay all sums
becoming due on such Note for principal, Make-Whole Amount, if any, interest and
all other amounts becoming due hereunder by the method and at the address
specified for such purpose below such Purchaser’s name in Schedule B, or by such
other method or at such other address as such Purchaser shall have from time to
time

 

44



--------------------------------------------------------------------------------

specified to the Company in writing for such purpose, without the presentation
or surrender of such Note or the making of any notation thereon, except that
upon written request of the Company made concurrently with or reasonably
promptly after payment or prepayment in full of any Note, such Purchaser shall
surrender such Note for cancellation, reasonably promptly after any such
request, to the Company at its principal executive office or at the place of
payment most recently designated by the Company pursuant to Section 14.1. Prior
to any sale or other disposition of any Note held by a Purchaser or its nominee,
such Purchaser will, at its election, either endorse thereon the amount of
principal paid thereon and the last date to which interest has been paid thereon
or surrender such Note to the Company in exchange for a new Note or Notes
pursuant to Section 13.2. The Company will afford the benefits of this
Section 14.2 to any Institutional Investor that is the direct or indirect
transferee of any Note purchased by a Purchaser under this Agreement and that
has made the same agreement relating to such Note as the Purchasers have made in
this Section 14.2.

SECTION 15. EXPENSES, ETC.

Section 15.1. Transaction Expenses. Whether or not the transactions contemplated
hereby are consummated, the Company will pay all costs and expenses (including,
but with respect to the payment of attorneys’ fees, limited to, reasonable and
documented attorneys’ fees of one special counsel and, if reasonably required by
the Required Holders, one local or other counsel in each applicable jurisdiction
for the Purchasers and the holders) incurred by the Purchasers and each other
holder of a Note in connection with such transactions and in connection with any
amendments, waivers or consents under or in respect of this Agreement, the
Guaranty Agreement or the Notes (whether or not such amendment, waiver or
consent becomes effective), including, without limitation: (a) the costs and
expenses incurred in enforcing or defending (or determining whether or how to
enforce or defend) any rights under this Agreement, the Guaranty Agreement or
the Notes or in responding to any subpoena or other legal process or informal
investigative demand issued in connection with this Agreement, the Guaranty
Agreement or the Notes, or by reason of being a holder of any Note, (b) the
costs and expenses, including financial advisors’ fees, incurred in connection
with the insolvency or bankruptcy of the Company or any Subsidiary or in
connection with any work-out or restructuring of the transactions contemplated
hereby and by the Notes and the Guaranty Agreement and (c) the costs and
expenses incurred in connection with the initial filing of this Agreement and
all related documents and financial information with the SVO provided, that such
costs and expenses under this clause (c) shall not exceed $4,500 and (d) if
required by the NAIC, the cost of obtaining and maintaining a Legal Entity
Identifier (LEI). The Company will pay, and will save each Purchaser and each
other holder of a Note harmless from, (i) all claims in respect of any fees,
costs or expenses, if any, of brokers and finders (other than those, if any,
retained by a Purchaser or other holder in connection with its purchase of the
Notes), (ii) any and all wire transfer fees that any bank deducts from any
payment under such Note to such holder or otherwise charges to a holder of a
Note with respect to a payment under such Note and (iii) any judgment,
liability, claim, order, decree, fine, penalty, cost, fee, expense (including
reasonable attorneys’ fees and expenses) or obligation resulting from the
consummation of the transactions contemplated hereby, including the use of the
proceeds of the Notes by the Company.

Section 15.2. Survival. The obligations of the Company under this Section 15
will survive the payment or transfer of any Note, the enforcement, amendment or
waiver of any provision of this Agreement, the Guaranty Agreement or the Notes,
and the termination of this Agreement.

 

45



--------------------------------------------------------------------------------

SECTION 16. SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.

All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the Notes, the purchase or transfer by any
Purchaser of any Note or portion thereof or interest therein and the payment of
any Note, and may be relied upon by any subsequent holder of a Note, regardless
of any investigation made at any time by or on behalf of such Purchaser or any
other holder of a Note. All statements contained in any certificate or other
instrument delivered by or on behalf of the Parent or the Company pursuant to
this Agreement shall be deemed representations and warranties of the Parent or
the Company, as applicable, under this Agreement. Subject to the preceding
sentence, this Agreement, the Notes and the Guaranty Agreement embody the entire
agreement and understanding between each Purchaser, the Parent and the Company
and supersede all prior agreements and understandings relating to the subject
matter hereof.

SECTION 17. AMENDMENT AND WAIVER.

Section 17.1. Requirements. This Agreement and the Notes may be amended, and the
observance of any term hereof or of the Notes may be waived (either
retroactively or prospectively), only with the written consent of the Company
and the Required Holders, except that:

(a) no amendment or waiver of any of Sections 1, 2, 3, 4, 5, 6 or 21 hereof, or
any defined term (as it is used therein), will be effective as to any Purchaser
unless consented to by such Purchaser in writing;

(b) no amendment or waiver may, without the written consent of (1) at any time
prior to the First Closing, each Purchaser, (2) at any time on or after the
First Closing and prior to the Second Closing, each holder of a Note issued at
the First Closing at the time outstanding and each Second Closing Purchaser, and
(3) at any time on or after the Second Closing, each holder of a Note at the
time outstanding, (i) subject to Section 12 relating to acceleration or
rescission, change the amount or time of any prepayment or payment of principal
of, or reduce the rate or change the time of payment or method of computation of
(x) interest on the Notes or (y) the Make-Whole Amount, (ii) change the
percentage of the principal amount of the Notes the holders of which are
required to consent to any amendment or waiver or the principal amount of the
Notes that the Purchasers are to purchase pursuant to Section 2 upon the
satisfaction of the conditions to Closing that appear in Section 4, or
(iii) amend any of Sections 8 (except as set forth in the second sentence of
Section 8.2 and Section 17.1(c)), 11(a), 11(b), 12, 17 or 20; and

(c) Section 8.5 may be amended or waived to permit offers to purchase made by
the Company or an Affiliate pro rata to the holders of all Notes at the time
outstanding upon the same terms and conditions (in addition to any payment and
prepayment rights that the Company has under Sections 8.1 and 8.2 hereof on the
date hereof) only with the written consent of the Company and the Super-Majority
Holders.

 

46



--------------------------------------------------------------------------------

Section 17.2. Solicitation of Holders of Notes.

(a) Solicitation. The Company and the Parent will provide each First Closing
Purchaser (until the First Closing), each Second Closing Purchaser (until the
Second Closing), and each holder of a Note with sufficient information,
sufficiently far in advance of the date a decision is required, to enable such
Purchaser or holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof or of the Notes or the Guaranty Agreement. The Company will deliver
executed or true and correct copies of each amendment, waiver or consent
effected pursuant to this Section 17 or the Guaranty Agreement to each First
Closing Purchaser (until the First Closing), each Second Closing Purchaser
(until the Second Closing), and each holder of a Note promptly following the
date on which it is executed and delivered by, or receives the consent or
approval of, the requisite Purchasers or holders of Notes.

(b) Payment. Neither the Parent nor the Company will directly or indirectly pay
or cause to be paid any remuneration, whether by way of supplemental or
additional interest, fee or otherwise, or grant any security or provide other
credit support, to any First Closing Purchaser (until the First Closing), any
Second Closing Purchaser (until the Second Closing) or any holder of a Note as
consideration for or as an inducement to the entering into by such Purchaser or
holder of any waiver or amendment of any of the terms and provisions hereof or
of the Guaranty Agreement or any Note unless such remuneration is concurrently
paid, or security is concurrently granted or other credit support concurrently
provided, on the same terms, ratably to each such Purchaser and holder of a Note
even if such Purchaser or holder did not consent to such waiver or amendment.

(c) Consent in Contemplation of Transfer. Any consent given pursuant to this
Section 17 or the Guaranty Agreement by a holder of a Note that has transferred
or has agreed to transfer its Note to (i) the Company, (ii) the Parent,
(iii) any Subsidiary or any Affiliate of the Company or the Parent or (iv) any
other Person in connection with, or in anticipation of, a tender offer for or
merger with the Company, the Parent and/or any of their respective Subsidiaries
or Affiliates (either pursuant to a waiver under Section 17.1(c) or subsequent
to Section 8.5 having been amended pursuant to Section 17.1(c)) in connection
with such consent shall be void and of no force or effect except solely as to
such holder, and any amendments effected or waivers granted or to be effected or
granted that would not have been or would not be so effected or granted but for
such consent (and the consents of all other holders of Notes that were acquired
under the same or similar conditions) shall be void and of no force or effect
except solely as to such holder.

Section 17.3. Binding Effect, Etc. Any amendment or waiver consented to as
provided in this Section 17 or the Guaranty Agreement applies equally to all
First Closing Purchasers (until the First Closing), all Second Closing
Purchasers (until the Second Closing) and all holders of Notes and is binding
upon them and upon each future holder of any Note and upon the

 

47



--------------------------------------------------------------------------------

Company and the Parent without regard to whether such Note has been marked to
indicate such amendment or waiver. No such amendment or waiver will extend to or
affect any obligation, covenant, agreement, Default or Event of Default not
expressly amended or waived or impair any right consequent thereon. No course of
dealing between the Company or the Parent and any Purchaser or holder of a Note
and no delay in exercising any rights hereunder or under any Note or the
Guaranty Agreement shall operate as a waiver of any rights of any Purchaser or
any holder of such Note.

Section 17.4. Notes Held by Company, Etc. Solely for the purpose of determining
whether the holders of the requisite percentage of the aggregate principal
amount of Notes then outstanding approved or consented to any amendment, waiver
or consent to be given under this Agreement, the Guaranty Agreement or the
Notes, or have directed the taking of any action provided herein or in any the
Guaranty Agreement or the Notes to be taken upon the direction of the holders of
a specified percentage of the aggregate principal amount of Notes then
outstanding, Notes directly or indirectly owned by the Company, the Parent or
any of their respective Affiliates shall be deemed not to be outstanding.

SECTION 18. NOTICES.

Except to the extent otherwise provided in Section 7.4, all notices and
communications provided for hereunder shall be in writing and sent (a) by
telecopy if the sender on the same day sends a confirming copy of such notice by
an internationally recognized overnight delivery service (charges prepaid), or
(b) by registered or certified mail with return receipt requested (postage
prepaid), or (c) by an internationally recognized overnight delivery service
(with charges prepaid). Any such notice must be sent:

(i) if to any Purchaser or its nominee, to such Purchaser or nominee at the
address specified for such communications in Schedule B, or at such other
address as such Purchaser or nominee shall have specified to the Company in
writing,

(ii) if to any other holder of any Note, to such holder at such address as such
other holder shall have specified to the Company in writing, or

(iii) if to the Company or the Parent, to the Company or the Parent at:

c/o Empire State Realty Trust, Inc.

111 West 33rd Street, 12th Floor

New York, New York 10120

Attention: David A. Karp, Executive Vice President and Chief Financial Officer

Telephone: (212) 850-2777

Fax: (212) 986-8795

Email: dkarp@empirestaterealtytrust.com

 

48



--------------------------------------------------------------------------------

with a copy to:

111 West 33rd Street, 12th Floor

New York, New York 10120

Attention: Thomas N. Keltner, Jr., Executive Vice President, General Counsel and
Secretary

Telephone: (212) 850-2680

Fax: (212) 986-8795

Email: tkeltner@empirestaterealtytrust.com

or at such other address as the Company or the Parent, as applicable, shall have
specified to the holder of each Note in writing.

Notices under this Section 18 will be deemed given only when actually received.

SECTION 19. REPRODUCTION OF DOCUMENTS.

This Agreement and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by any Purchaser at any Closing (except the
Notes themselves), and (c) financial statements, certificates and other
information previously or hereafter furnished to any Purchaser, may be
reproduced by such Purchaser by any photographic, photostatic, electronic,
digital, or other similar process and such Purchaser may destroy any original
document so reproduced. The Company and the Parent agree and stipulate that, to
the extent permitted by applicable law, any such reproduction shall be
admissible in evidence as the original itself in any judicial or administrative
proceeding (whether or not the original is in existence and whether or not such
reproduction was made by such Purchaser in the regular course of business) and
any enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence. This Section 19 shall not prohibit the
Company or the Parent or any other holder of Notes from contesting any such
reproduction to the same extent that it could contest the original, or from
introducing evidence to demonstrate the inaccuracy of any such reproduction.

SECTION 20. CONFIDENTIAL INFORMATION.

For the purposes of this Section 20, “Confidential Information” means
information delivered to any Purchaser by or on behalf of the Company, the
Parent or any Subsidiary in connection with the transactions contemplated by or
otherwise pursuant to this Agreement that is proprietary in nature and that was
clearly marked or labeled or otherwise adequately identified when received by
such Purchaser as being confidential information of the Company, the Parent or
such Subsidiary, provided that such term does not include information that
(a) was publicly known or otherwise known to such Purchaser prior to the time of
such disclosure, (b) subsequently becomes publicly known through no act or
omission by such Purchaser or any Person acting on such Purchaser’s behalf,
(c) otherwise becomes known to such Purchaser other than through disclosure by
the Company, the Parent or any Subsidiary through no act by such Purchaser or
any Person acting on such Purchaser’s behalf in violation of this Section 20 or
(d) constitutes financial statements delivered to such Purchaser under
Section 7.1 that are otherwise publicly available. Each Purchaser will maintain
the confidentiality of such Confidential Information in accordance with
procedures adopted by such Purchaser in good faith to protect confidential
information of third parties delivered to such Purchaser, provided that such
Purchaser may deliver or disclose Confidential Information to (i) its directors,
officers,

 

49



--------------------------------------------------------------------------------

employees, agents, attorneys, trustees and affiliates (to the extent such
disclosure reasonably relates to the administration of the investment
represented by its Notes), (ii) its auditors, financial advisors and other
professional advisors who agree to hold confidential the Confidential
Information substantially in accordance with this Section 20, (iii) any other
holder of any Note, (iv) any Institutional Investor to which it sells or offers
to sell such Note or any part thereof or any participation therein (if such
Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by this Section 20), (v) any Person from which it offers
to purchase any Security of the Company (if such Person has agreed in writing
prior to its receipt of such Confidential Information to be bound by this
Section 20), (vi) any federal or state regulatory authority having jurisdiction
over such Purchaser, (vii) the NAIC or the SVO or, in each case, any similar
organization, or any nationally recognized rating agency that requires access to
information about such Purchaser’s investment portfolio, or (viii) any other
Person to which such delivery or disclosure may be necessary or appropriate
(w) to effect compliance with any law, rule, regulation or order applicable to
such Purchaser, (x) in response to any subpoena or other legal process, (y) in
connection with any litigation to which such Purchaser is a party or (z) if an
Event of Default has occurred and is continuing, to the extent such Purchaser
may reasonably determine such delivery and disclosure to be necessary or
appropriate in the enforcement or for the protection of the rights and remedies
under such Purchaser’s Notes, this Agreement or the Guaranty Agreement. Each
holder of a Note, by its acceptance of a Note, will be deemed to have agreed to
be bound by and to be entitled to the benefits of this Section 20 as though it
were a party to this Agreement. On reasonable request by the Company or the
Parent in connection with the delivery to any holder of a Note of information
required to be delivered to such holder under this Agreement or requested by
such holder (other than a holder that is a party to this Agreement or its
nominee), such holder will enter into an agreement with the Company or the
Parent embodying this Section 20.

In the event that as a condition to receiving access to information relating to
the Company, the Parent or their respective Subsidiaries in connection with the
transactions contemplated by or otherwise pursuant to this Agreement, any
Purchaser or holder of a Note is required to agree to a confidentiality
undertaking (whether through IntraLinks, another secure website, a secure
virtual workspace or otherwise) which is different from this Section 20, this
Section 20 shall not be amended thereby and, as between such Purchaser or such
holder and the Company and the Parent, this Section 20 shall supersede any such
other confidentiality undertaking.

SECTION 21. SUBSTITUTION OF PURCHASER.

Each Purchaser shall have the right to substitute any one of its Affiliates or
another Purchaser or any one of such other Purchaser’s Affiliates (a “Substitute
Purchaser”) as the purchaser of the Notes that it has agreed to purchase
hereunder, by written notice to the Company, which notice shall be signed by
both such Purchaser and such Substitute Purchaser, shall contain such Substitute
Purchaser’s agreement to be bound by this Agreement and shall contain a
confirmation by such Substitute Purchaser of the accuracy with respect to it of
the representations set forth in Section 6. Upon receipt of such notice, any
reference to such Purchaser in this Agreement (other than in this Section 21),
shall be deemed to refer to such Substitute Purchaser in lieu of such original
Purchaser. In the event that such Substitute Purchaser is so substituted as a
Purchaser hereunder and such Substitute Purchaser thereafter

 

50



--------------------------------------------------------------------------------

transfers to such original Purchaser all of the Notes then held by such
Substitute Purchaser, upon receipt by the Company of notice of such transfer,
any reference to such Substitute Purchaser as a “Purchaser” in this Agreement
(other than in this Section 21), shall no longer be deemed to refer to such
Substitute Purchaser, but shall refer to such original Purchaser, and such
original Purchaser shall again have all the rights of an original holder of the
Notes under this Agreement.

SECTION 22. MISCELLANEOUS.

Section 22.1. Successors and Assigns. All covenants and other agreements
contained in this Agreement by or on behalf of any of the parties hereto bind
and inure to the benefit of their respective successors and assigns (including,
without limitation, any subsequent holder of a Note) whether so expressed or
not, except that, subject to Section 10.5, neither the Parent nor the Company
may assign or otherwise transfer any of its rights or obligations hereunder or
under the Notes without the prior written consent of each holder. Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto and their respective successors and
assigns permitted hereby) any legal or equitable right, remedy or claim under or
by reason of this Agreement.

Section 22.2. Accounting Terms. All accounting terms used herein which are not
expressly defined in this Agreement have the meanings respectively given to them
in accordance with GAAP. Except as otherwise specifically provided herein,
(i) all computations made pursuant to this Agreement shall be made in accordance
with GAAP, and (ii) all financial statements shall be prepared in accordance
with GAAP. If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Financing Document, and either
the Parent or the Required Holders shall so request, the Company and the
Required Holders of the Notes shall negotiate in good faith to amend such ratio
or requirement to preserve the original intent thereof in light of such change
in GAAP (subject to the approval of the Required Holders); provided that, until
so amended, (A) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (B) the Company shall
provide to the holders of the Notes financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP. Without limiting the foregoing,
leases shall continue to be classified and accounted for on a basis consistent
with that reflected in the audited financial statements of the Parent and
Company identified on Schedule 5.5 hereto for all purposes of this Agreement,
notwithstanding any change in GAAP relating thereto, unless this Agreement is
amended to address any changes thereto. For purposes of determining compliance
with this Agreement (including, without limitation, Section 9, Section 10 and
the definition of “Indebtedness”), any election by the Company or the Parent to
measure any financial liability using fair value (as permitted by Financial
Accounting Standards Board Accounting Standards Codification Topic No. 825-10-25
– Fair Value Option, International Accounting Standard 39 – Financial
Instruments: Recognition and Measurement or any similar accounting standard)
shall be disregarded and such determination shall be made as if such election
had not been made.

Section 22.3. Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.

 

51



--------------------------------------------------------------------------------

Section 22.4. Construction, Etc. Each covenant contained herein shall be
construed (absent express provision to the contrary) as being independent of
each other covenant contained herein, so that compliance with any one covenant
shall not (absent such an express contrary provision) be deemed to excuse
compliance with any other covenant. Where any provision herein refers to action
to be taken by any Person, or which such Person is prohibited from taking, such
provision shall be applicable whether such action is taken directly or
indirectly by such Person.

Section 22.5. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument. Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all, of the parties
hereto.

Section 22.6. Governing Law. This Agreement shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the law of
the State of New York excluding choice-of-law principles of the law of such
State that would permit the application of the laws of a jurisdiction other than
such State.

Section 22.7. Jurisdiction and Process; Waiver of Jury Trial.

(a) Each party hereto and each holder of a Note (a) irrevocably submits to the
non-exclusive jurisdiction of any New York State or federal court sitting in the
Borough of Manhattan, The City of New York, over any suit, action or proceeding
arising out of or relating to any Financing Document and (b) to the fullest
extent permitted by applicable law, irrevocably waives and agrees not to assert,
by way of motion, as a defense or otherwise, any claim that it is not subject to
the jurisdiction of any such court, any objection that it may now or hereafter
have to the laying of the venue of any such suit, action or proceeding brought
in any such court and any claim that any such suit, action or proceeding brought
in any such court has been brought in an inconvenient forum.

(b) Each party hereto and each holder of a Note consents to process being served
by or on behalf of any other such party or holder in any suit, action or
proceeding of the nature referred to in Section 22.7(a) by mailing a copy
thereof by registered or certified mail (or any substantially similar form of
mail), postage prepaid, return receipt requested, to it at its address specified
in Section 18 or at such other address of which such party or holder shall then
have been notified pursuant to said Section. Each of them agrees that such
service upon receipt (i) shall be deemed in every respect effective service of
process upon it in any such suit, action or proceeding and (ii) shall, to the
fullest extent permitted by applicable law, be taken and held to be valid
personal service upon and personal delivery to it. Notices hereunder shall be
conclusively presumed received as evidenced by a delivery receipt furnished by
the United States Postal Service or any reputable commercial delivery service.

 

52



--------------------------------------------------------------------------------

(c) Nothing in this Section 22.7 shall affect the right of any holder of a Note
to serve process in any manner permitted by law, or limit any right that the
holders of any of the Notes may have to bring proceedings against the Company in
the courts of any appropriate jurisdiction or to enforce in any lawful manner a
judgment obtained in one jurisdiction in any other jurisdiction.

(d) The parties hereto hereby waive trial by jury in any action brought on or
with respect to this Agreement, the Notes or any other document executed in
connection herewith or therewith.

Section 22.8. Recourse to Credit Parties. Neither the Parent (whether in its
capacity as a general partner of the Company or otherwise), so long as the
Parent is not a Guarantor, nor any of its Affiliates or its or its Affiliates’
past, present or future shareholders, partners, members, officers, employees,
servants, executives, directors, agents or representatives, in each case other
than the Company and Guarantors (each such Person that is not the Company or a
Guarantor, an “Exculpated Party”) shall be liable for payment of any Obligations
due hereunder or under any other Financing Document. The sole recourse of the
holders of the Notes for satisfaction of the Obligations due hereunder or under
any other Financing Document shall be against the Company, the Guarantors and
their respective assets and not against any assets or property of any Exculpated
Party. In the event that an Event of Default occurs, no action shall be brought
against any Exculpated Party by virtue of its direct or indirect ownership
interest in the Company, the Guarantors or their respective assets and, if the
Notes are at any time secured by collateral, in the event of any foreclosure on
such collateral, no judgment for any deficiency upon the Obligations due
hereunder or any other Financing Document shall be obtainable by the Purchasers
or the holders against any Exculpated Party.

*    *    *    *    *

 

53



--------------------------------------------------------------------------------

If you are in agreement with the foregoing, please sign the form of agreement on
a counterpart of this Agreement and return it to the Company, whereupon this
Agreement shall become a binding agreement between you, the Parent and the
Company.

 

Very truly yours, EMPIRE STATE REALTY OP, L.P. By:  

Empire State Realty Trust, Inc.,

its General Partner

 

By:   /s/ David A. Karp Name:   David A. Karp Title:  

Executive Vice President and Chief

Financial Officer

 

EMPIRE STATE REALTY TRUST, INC. By:   /s/ David A. Karp Name:   David A. Karp
Title:  

Executive Vice President and Chief

Financial Officer

[Signature page to Note Purchase Agreement – Empire State Realty]



--------------------------------------------------------------------------------

This Agreement is hereby

accepted and agreed to as

of the date hereof.

 

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA By:   /s/ Eric Seward Name:   Eric
Seward Title:   Vice President

 

THE GIBRALTAR LIFE INSURANCE CO., LTD. By:   Prudential Investment Management
Japan Co., Ltd., as Investment Manager By:   PGIM, Inc., as Sub-Adviser

  By:   /s/ Eric Seward   Name:   Eric Seward   Title:   Vice President

 

PRUDENTIAL ARIZONA REINSURANCE TERM COMPANY By:   PGIM, Inc., as investment
manager

 

  By:   /s/ Eric Seward   Name:   Eric Seward   Title:   Vice President

 

PRUCO LIFE INSURANCE COMPANY OF NEW JERSEY By:   /s/ Eric Seward Name:   Eric
Seward Title:   Assistant Vice President

Signature page to Note Purchase Agreement – Empire State Realty]



--------------------------------------------------------------------------------

THE PRUDENTIAL LIFE INSURANCE COMPANY, LTD. By:   Prudential Investment
Management Japan Co., Ltd., as Investment Manager By:   PGIM, Inc., as
Sub-Adviser

 

  By:   /s/ Eric Seward   Name:   Eric Seward   Title:   Vice President

[Signature page to Note Purchase Agreement – Empire State Realty]



--------------------------------------------------------------------------------

TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA By:   /s/ Laura M. Parrott
Name:   Laura M. Parrott Title:   Managing Director

[Signature page to Note Purchase Agreement – Empire State Realty]



--------------------------------------------------------------------------------

THE UNITED STATES LIFE INSURANCE COMPANY IN THE CITY OF NEW YORK

THE VARIABLE ANNUITY LIFE INSURANCE COMPANY

AMERICAN GENERAL LIFE INSURANCE COMPANY

 

By:   AIG Asset Management (U.S.), LLC, as Investment Adviser

 

  By:   /s/ Bryan W. Eells   Name:   Bryan W. Eells   Title:   Vice President

[Signature page to Note Purchase Agreement – Empire State Realty]



--------------------------------------------------------------------------------

METROPOLITAN LIFE INSURANCE COMPANY By:   /s/ John Wills Name:   John Wills
Title:   Senior Vice President and Managing Director

BRIGHTHOUSE LIFE INSURANCE COMPANY

by MetLife Investment Advisors, LLC, Its Investment Manager

Pension and Savings Committee,

On Behalf of The Zurich American Insurance Company Master Retirement Trust

by MetLife Investment Advisors, LLC, Its Investment Manager

FARMERS NEW WORLD LIFE INSURANCE COMPANY

by MetLife Investment Advisors, LLC, Its Investment Manager

 

By:   /s/ Judith A. Gulotta Name:   Judith A. Gulotta Title:   Managing Director

UNION FIDELITY LIFE INSURANCE COMPANY

by MetLife Investment Advisors, LLC, Its Investment Adviser

 

By:   /s/ Frank O. Monfalcone Name:   Frank O. Monfalcone Title:   Managing
Director

[Signature page to Note Purchase Agreement – Empire State Realty]



--------------------------------------------------------------------------------

SCHEDULE A

DEFINED TERMS

As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:

“2015 Note Purchase Agreement” means that certain Note Purchase Agreement, dated
March 27, 2015, between the Company, the Parent and the respective purchasers
named therein, including any renewals, extensions, amendments, supplements,
restatements, replacements or refinancing thereof.

“Adjusted EBITDA” means, as of any date of determination, an amount equal to
(i) EBITDA for the Consolidated Group (excluding Observatory EBITDA) for the
then most recently ended fiscal quarter of Parent multiplied by four, plus
Observatory EBITDA for the then most recently ended period of four fiscal
quarters of Parent, minus (ii) the aggregate Annual Capital Expenditure
Adjustment for all Real Properties.

“Adjusted Unencumbered NOI” means, for any period for any Unencumbered Eligible
Property, (i) Unencumbered NOI for such Unencumbered Eligible Property for such
period, minus (ii) the Annual Capital Expenditure Adjustment for such
Unencumbered Eligible Property.

“Affiliate” means, at any time, and with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person. Unless the context otherwise clearly requires, any reference to an
“Affiliate” is a reference to an Affiliate of the Parent.

“Agreement” means this Note Purchase Agreement, including all Schedules attached
hereto, as it may be amended, restated, supplemented or otherwise modified from
time to time.

“Annual Capital Expenditure Adjustment” for any Real Property shall be an amount
equal to, without duplication, the product of (i) $0.25 (in the case of office
properties and the Empire State Observatory) or $0.15 (in the case of retail
properties) multiplied by (ii) the aggregate net rentable area (determined on a
square feet basis) of such Real Property.

“Anti-Corruption Laws” means any law or regulation in a U.S. or any non-U.S.
jurisdiction regarding bribery or any other corrupt activity, including the U.S.
Foreign Corrupt Practices Act and the U.K. Bribery Act 2010.

“Anti-Money Laundering Laws” means any law or regulation in a U.S. or any
non-U.S. jurisdiction regarding money laundering, drug trafficking,
terrorist-related activities or other money laundering predicate crimes,
including the Currency and Foreign Transactions Reporting Act of 1970 (otherwise
known as the Bank Secrecy Act) and the USA PATRIOT Act.

“Attributable Indebtedness” means, on any date, in respect of any capital lease
of any Person, the capitalized amount thereof that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP.



--------------------------------------------------------------------------------

“Bank Credit Agreement” means that certain Amended and Restated Credit
Agreement, dated as of August 29, 2017, by and among the Parent, the Company,
the Bank Lenders, Bank of America, as administrative agent for the Bank Lenders,
and each of the other Persons party thereto, including any renewals, extensions,
amendments, supplements, restatements, replacements or refinancing thereof.

“Bank Lenders” means each of the lenders from time to time party to the Bank
Credit Agreement.

“Bank Restricted Payment Covenant” is defined in Section 10.6.

“Bank Secured Recourse Indebtedness Covenant” is defined in Section 10.11(g).

“Blocked Person” means (a) a Person whose name appears on the list of Specially
Designated Nationals and Blocked Persons published by OFAC, (b) a Person,
entity, organization, country or regime that is blocked or a target of sanctions
that have been imposed under U.S. Economic Sanctions Laws or (c) a Person that
is an agent, department or instrumentality of, or is otherwise beneficially
owned by, controlled by or acting on behalf of, directly or indirectly, any
Person, entity, organization, country or regime described in clause (a) or (b).

“Business Day” means any day other than a Saturday, a Sunday or a day on which
commercial banks in New York, New York are required or authorized to be closed.

“Capitalization Rate” means (a) in the case of (i) any office property located
in the New York City central business district and (ii) the Empire State
Observatory, six percent (6.00%), (b) in the case of any office property (other
than a New York City central business district office property or the Empire
State Observatory), seven percent (7.00%) and (c) in the case of any retail
property, seven and one-quarter percent (7.25%).

Notwithstanding the foregoing, if, at any time after the date hereof, the
definition of “Capitalization Rate” set forth the Bank Credit Agreement is
amended or otherwise modified to be more or less restrictive than the definition
set forth in this Agreement, then the definition of “Capitalization Rate” as set
forth herein shall be deemed on the date of execution of any such amendment or
modification to the Bank Credit Agreement to be then and thereupon similarly
amended or otherwise modified under this Agreement without any further action on
the part of the Parent, the Company or any of the holders of the Notes; provided
that if a Default or Event of Default shall exist at the time any such amendment
or modification to the Bank Credit Agreement is executed which makes the
definition of “Capitalization Rate” less restrictive on the Credit Parties, no
amendment or other modification to the definition of “Capitalization Rate” set
forth in this Agreement shall be effective so long as such Default or Event of
Default continues to exist without the prior written consent of the Required
Holders; and provided, further, that if any fee or other consideration shall be
paid to the Bank Lenders or holders of the Indebtedness under the Bank Credit
Agreement in connection with any such amendment or modification, the Equivalent
Fee shall be paid to the holders of the Notes. Notwithstanding the foregoing, in
no event shall a modification to the definition of “Capitalization Rate” be
deemed incorporated into this Agreement as provided above to make such
definition less restrictive on the Credit Parties

 

2



--------------------------------------------------------------------------------

than the definition of “Capitalization Rate” set forth in this Agreement as of
the date hereof without the prior written consent of the Required Holders and no
Equivalent Fee need be paid to the holders of the Notes unless such written
consent is provided by the Required Holders. The Parent, the Company and the
Required Holders shall from time to time promptly execute and deliver at the
Credit Parties’ expense (including, without limitation, the reasonable fees and
expenses of counsel for the holders of the Notes) an amendment to this Agreement
in form and substance reasonably satisfactory to the Parent, the Company and the
Required Holders evidencing any such amendment or modification to the definition
of “Capitalization Rate” which is deemed to be incorporated herein pursuant to
this paragraph; provided that the execution and delivery of such amendment or
modification shall not be a precondition to the effectiveness of such amendment
or modification.

“Cash Equivalents” means any of the following types of Investments:

(a) readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than one year from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof;

(b) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Bank Lender or (B) is
organized under the laws of the United States of America, any state thereof or
the District of Columbia or is the principal banking subsidiary of a bank
holding company organized under the laws of the United States of America, any
state thereof or the District of Columbia, and is a member of the Federal
Reserve System, (ii) issues (or the parent of which issues) commercial paper
rated as described in clause (c) of this definition and (iii) has combined
capital and surplus of at least $500,000,000, in each case with maturities of
not more than one year from the date of acquisition thereof;

(c) commercial paper issued by any Person organized under the laws of any state
of the United States of America and rated at least “Prime-2” (or the then
equivalent grade) by Moody’s or at least “A-2” (or the then equivalent grade) by
S&P, in each case with maturities of not more than 270 days from the date of
acquisition thereof;

(d) reverse repurchase agreements with terms of not more than seven days from
the date acquired, for securities of the type described in clause (a) above and
entered into only with commercial banks having the qualifications described in
clause (b) above; and

(e) Investments, classified in accordance with GAAP as current assets of the
Parent or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have at least the second highest rating obtainable
from either Moody’s or S&P, and the portfolios of which are limited solely to
Investments of the character, quality and maturity described in clauses (a),
(b), (c) and (d) of this definition.

 

3



--------------------------------------------------------------------------------

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act, but excluding any employee benefit plan of such
person or its subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act, except that a person or group shall be deemed to have “beneficial
ownership” of all securities that such person or group has the right to acquire,
whether such right is exercisable immediately or only after the passage of time
(such right, an “option right”)), directly or indirectly, of 35% or more of the
equity securities of the Parent entitled to vote for members of the board of
directors or equivalent governing body of the Parent on a fully-diluted basis
(and taking into account all such securities that such person or group has the
right to acquire pursuant to any option right);

(b) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Parent cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; or

(c) (i) the Parent shall cease to be the sole general partner of the Company or
shall cease to own, directly, 100% of the general partnership interests of the
Company, free and clear of all Liens (other than Permitted Equity Encumbrances)
or (ii) any holder of a limited partnership interest in the Company is provided
with or obtains voting rights with respect to such limited partnership interest
that are more expansive in any material respect than the voting rights afforded
to limited partners of the Company under the Organization Documents of the
Company in effect on the date hereof.

Notwithstanding the foregoing, if, at any time after the date hereof, the
definition of “Change of Control” set forth the Bank Credit Agreement (as in
effect on the date hereof) is amended or otherwise modified to delete, remove or
amend clause (b) of such definition, then the definition of “Change of Control”
as set forth herein shall be deemed on the date of execution of any such
amendment or modification to the Bank Credit Agreement to be then and thereupon
similarly amended or otherwise modified under this Agreement to delete, remove
or amend clause (b) hereof without any further action on the part of the Parent,
the Company or any of the holders of the Notes; provided that if a Default or
Event of Default shall exist at the time any such amendment or modification to
the Bank Credit Agreement is executed, no such amendment or other modification
to the definition of “Change of Control” set forth in this Agreement shall be
effective so long as such Default or Event of Default continues to exist without
the prior written consent of the Required Holders; and provided, further, that
if any fee or other consideration shall be paid to the Bank Lenders or holders
of the Indebtedness under the Bank Credit Agreement in connection with any such
amendment or modification, the Equivalent Fee

 

4



--------------------------------------------------------------------------------

shall be paid to the holders of the Notes. The Parent, the Company and the
Required Holders shall from time to time promptly execute and deliver at the
Credit Parties’ expense (including, without limitation, the reasonable fees and
expenses of counsel for the holders of the Notes) an amendment to this Agreement
in form and substance reasonably satisfactory to the Parent, the Company and the
Required Holders evidencing any such amendment or modification to the definition
of “Change of Control” which is deemed to be incorporated herein pursuant to
this paragraph; provided that the execution and delivery of such amendment or
modification shall not be a precondition to the effectiveness of such amendment
or modification.

“Closing” is defined in Section 3.2.

“Closing Date” is defined in Section 3.2.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.

“Company” is defined in the introductory paragraph hereof.

“Competitor” means any Person who is actively engaged in a line of business that
is substantially similar to any line of business in which any of the Parent or
any of its Subsidiaries are engaged on the date of this Agreement as described
in the Parent’s Annual Report on Form 10-K for the year ended December 31, 2016
or the Company’s Annual Report on Form 10-K for the year ended December 31,
2016; provided, however, that (a) in no event shall any insurance company, bank,
trust company, pension plan, savings and loan association, investment company,
investment advisor, broker or dealer or any other similar financial institution
or entity (regardless of legal form) be deemed to be a Competitor, and (b) in no
event shall any Purchaser which maintains passive investments in any Person
which is a Competitor be deemed a Competitor, it being agreed that the normal
administration of the investment and enforcement thereof shall be deemed not to
cause such Purchaser to be a “Competitor”.

“Confidential Information” is defined in Section 20.

“Consolidated Group” means, collectively, the Credit Parties and their
Consolidated Subsidiaries.

“Consolidated Group Pro Rata Share” means, with respect to any Unconsolidated
Affiliate, the percentage interest held by the Consolidated Group, in the
aggregate, in such Unconsolidated Affiliate determined by calculating the
percentage of Equity Interests of such Unconsolidated Affiliate owned by the
Consolidated Group.

“Consolidated Party” means a member of the Consolidated Group.

“Consolidated Subsidiaries” means, as to any Person, all Subsidiaries of such
Person that are consolidated with such Person for financial reporting purposes
under GAAP.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

5



--------------------------------------------------------------------------------

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise; and the
terms “Controlled” and “Controlling” shall have meanings correlative to the
foregoing.

“Controlled Entity” means (i) any of the Subsidiaries of the Parent and any of
their or the Parent’s respective Controlled Affiliates and (ii) if the Parent
has a parent company, such parent company and its Controlled Affiliates.

“Controlled Joint Venture” means a Subsidiary of the Company (the “Specified
Subsidiary”) that (a) is organized under the laws of the United States or a
state thereof or the District of Columbia (and each Subsidiary of the Company
that directly or indirectly owns any Equity Interests in the Specified
Subsidiary is also organized under the laws of the United States or a state
thereof or the District of Columbia), (b) owns or ground leases a Property
(either directly or through a Controlled Joint Venture Subsidiary), (c) is not a
borrower or guarantor of, or otherwise obligated in respect of, any Recourse
Indebtedness, (d) is not a Wholly-Owned Subsidiary of the Company and (e) is
controlled by the Company or a Guarantor (or, following the Investment Grade
Release, the Company or a Wholly-Owned Subsidiary of the Company that is not a
borrower or guarantor of, or otherwise obligated in respect of, any Recourse
Indebtedness). For purposes of this definition, a Subsidiary of the Company is
“controlled” by a Person if such Person has the right to exercise exclusive
control over any disposition, refinancing and operating activity of any
Unencumbered Eligible Property owned or ground leased by such Subsidiary
(including the making of Restricted Payments on a ratable basis to the owners
thereof), without the consent of any other Person (other than (i) the Company or
(ii) any Subsidiary of the Company, as long as such Subsidiary does not need the
consent of any minority equity holder thereof to consent to any such
disposition, refinancing or operating activity (including the making of
Restricted Payments on a ratable basis to the owners thereof)).

“Controlled Joint Venture Subsidiary” means, as to any Controlled Joint Venture,
a direct Wholly-Owned Subsidiary of such Controlled Joint Venture (the
“Specified CJV Subsidiary”) that (a) is organized under the laws of the United
States or a state thereof or the District of Columbia (and each Subsidiary of
such Controlled Joint Venture that directly or indirectly owns any Equity
Interests in the Specified CJV Subsidiary that is also organized under the laws
of the United States or a state thereof or the District of Columbia) and (b) is
not a borrower or guarantor of, or otherwise obligated in respect of, any
Recourse Indebtedness.

“Credit Parties” means, collectively, the Parent, the Company and the Subsidiary
Guarantors.

“Credit Party Pro Rata Share” means, with respect to any Controlled Joint
Venture, the percentage interest held by the Company and the Guarantors, in the
aggregate, in such Controlled Joint Venture determined by calculating the
percentage of the Equity Interests of such Controlled Joint Venture owned by the
Company and/or one or more Guarantors.

“Debt Rating” means, as of any date of determination, the rating assigned by a
Rating Agency to the Parent’s and/or Company’s non-credit enhanced, senior
unsecured long term debt as in effect on such date.

 

6



--------------------------------------------------------------------------------

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.

“Default Rate” means, for any series of Notes, that rate of interest per annum
that is the greater of (i) 2.0% above the rate of interest stated in clause
(a) of the first paragraph of the Notes of such series or (ii) 2.0% over the
rate of interest publicly announced by JPMorgan Chase Bank, N.A. from time to
time at its principal office in New York, New York as its “base” or “prime”
rate.

“Direct Owner” means each Subsidiary of the Company that directly owns, or is
the ground lessee of, an interest in any Property.

“Disclosure Documents” is defined in Section 5.3.

“Disposed Property” means, as of any date of determination, any Property that
was, directly or indirectly, sold or otherwise disposed of to a Person (other
than another member of the Consolidated Group) during the then most recently
ended period of four consecutive fiscal quarters of the Parent.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“EBITDA” means, with respect to the Consolidated Group for any period, the sum
of (a) Net Income for such period, in each case, excluding (without
duplication), (i) any nonrecurring or extraordinary gains and losses for such
period, (ii) any income or gain and any loss in each case resulting from the
early extinguishment of indebtedness during such period and (iii) any net income
or gain or any loss resulting from a Swap Contract (including by virtue of a
termination thereof) during such period, plus (b) an amount which, in the
determination of Net Income for such period pursuant to clause (a) above, has
been deducted for or in connection with: (i) Interest Expense (plus,
amortization of deferred financing costs, to the extent included in the
determination of Interest Expense in accordance with GAAP), (ii) income taxes,
(iii) depreciation and amortization, (iv) all other non-cash charges and
(v) adjustments as a result of the straight lining of rents, all as determined
in accordance with GAAP for such period, plus (c) the Consolidated Group Pro
Rata Share of the foregoing items attributable to the Consolidated Group’s
interests in Unconsolidated Affiliates.

“EDGAR” means the SEC’s Electronic Data Gathering, Analysis and Retrieval System
or any successor SEC electronic filing system for such purposes.

 

7



--------------------------------------------------------------------------------

“Eligible Ground Lease” means a ground lease with respect to a Property that has
been executed by the Company, a Subsidiary Guarantor (or following the
Investment Grade Release, a Wholly-Owned Subsidiary of the Company that is not a
borrower or guarantor of, or otherwise obligated in respect of, any Recourse
Indebtedness), a Controlled Joint Venture or a Controlled Joint Venture
Subsidiary as ground lessee and that at all times satisfies each of the
following conditions: (a) such ground lease is in full force and effect,
(b) such ground lease has a remaining lease term of at least 30 years at the
time such Property becomes an Unencumbered Eligible Property (but in no event
shall such ground lease have a remaining term of less than 25 years at any time
during which such Property is included as an Unencumbered Eligible Property)
(including extension and renewal options, but only to the extent such extension
and renewal options are controlled exclusively by the Unencumbered Property
Subsidiary that is the ground lessee thereunder), (c) such ground lease permits
the Unencumbered Property Subsidiary that is the ground lessee thereunder to
grant a Lien on all of its right, title and interest therein in favor of the
holders of the Notes (or an agent or trustee on their behalf), to secure the
Obligations, without the consent of any Person (other than any consent that has
been obtained), (d) no Person party to such ground lease is in default of any of
its obligations under such ground lease, (e) such ground lease is not encumbered
by any Lien (other than Liens encumbering the ground lessor’s interest in such
ground lease) and (f) such ground lease is otherwise acceptable for nonrecourse
leasehold mortgage financing under customary prudent lending requirements as
reasonably and mutually determined by both the Company and the Required Holders.

“Empire State Building” means the Empire State Building located at 338-350 Fifth
Avenue, New York, New York.

“Empire State Observatory” means the Property consisting of the observatory at
the Empire State Building.

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to Hazardous Materials.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equivalent Fee” means, without duplication, (a) in connection with the payment
of any fee under the Bank Credit Agreement in connection with any deletion,
removal, amendment or modification to the Bank Restricted Payment Covenant, Bank
Secured Recourse Indebtedness Covenant or the definitions of “Capitalization
Rate” or “Change of Control” in the Bank Credit Agreement, as the case may be,
an amount equal to (i) the percentage determined by dividing such fee by the
principal amount outstanding under the Bank Credit Agreement multiplied by
(ii) the aggregate outstanding principal amount of the Notes, (b) in connection
with any increase in the applicable interest rate or interest rate margins with
respect to any Indebtedness under the Bank Credit Agreement in connection with
any such deletion, removal, amendment or modification described in clause (a),
an amount equal to the increase in basis points of such interest rate or
interest rate margins under the Bank Credit Agreement, and (c) in connection
with the payment of any other type of consideration in connection with any such
deletion, removal, amendment or modification described in clause (a), the
equivalent of any such consideration as reasonably determined by the Required
Holders.

 

8



--------------------------------------------------------------------------------

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with any Credit Party under section 414
of the Code.

“Event of Default” is defined in Section 11.

“Exculpated Party” is defined in Section 22.8.

“Financing Documents” means, collectively, (a) this Agreement, (b) the Notes,
and (c) the Guaranty Agreement.

“First Closing” is defined in Section 3.1.

“First Closing Date” is defined in Section 3.1.

“First Closing Purchaser” is defined in Section 3.1.

“Fitch” means Fitch, Inc. and any successor thereto.

“Fixed Charge Coverage Ratio” means the ratio as of the last day of any fiscal
quarter of the Parent of (i) Adjusted EBITDA as of the last day of such fiscal
quarter to (ii) Fixed Charges for such fiscal quarter.

“Fixed Charges” means, for any fiscal quarter of the Parent, an amount equal to
the product of (a) the sum, without duplication, of (i) Interest Expense for
such fiscal quarter, (ii) scheduled payments of principal on Total Indebtedness
made or required be made during such fiscal quarter (excluding any balloon
payments payable on maturity of any such Total Indebtedness), (iii) the amount
of dividends or distributions paid or required to be paid by any member of the
Consolidated Group during such fiscal quarter in respect of its preferred Equity
Interests and (iv) the Consolidated Group Pro Rata Share of the foregoing items
attributable to the Consolidated Group’s interests in Unconsolidated Affiliates,
multiplied by (b) four.

 

9



--------------------------------------------------------------------------------

“Form 10-K” is defined in Section 7.1(b).

“Form 10-Q” is defined in Section 7.1(a).

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Funding Instruction Letter” is defined in Section 4.11.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Governmental Official” means any governmental official or employee, employee of
any government-owned or government-controlled entity, political party, any
official of a political party, candidate for political office, official of any
public international organization or anyone else acting in an official capacity.

“Guarantee” means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
indebtedness, dividend or other obligation of any other Person in any manner,
whether directly or indirectly, including (without limitation) obligations
incurred through an agreement, contingent or otherwise, by such Person:

(a) to purchase such indebtedness or obligation or any property constituting
security therefor;

(b) to advance or supply funds (i) for the purchase or payment of such
indebtedness or obligation, or (ii) to maintain any working capital or other
balance sheet condition or any income statement condition of any other Person or
otherwise to advance or make available funds for the purchase or payment of such
indebtedness or obligation;

(c) to lease properties or to purchase properties or services primarily for the
purpose of assuring the owner of such indebtedness or obligation of the ability
of any other Person to make payment of the indebtedness or obligation; or

(d) otherwise to assure the owner of such indebtedness or obligation against
loss in respect thereof.

 

10



--------------------------------------------------------------------------------

In any computation of the indebtedness or other liabilities of the obligor under
any Guarantee, the indebtedness or other obligations that are the subject of
such Guarantee shall be assumed to be direct obligations of such obligor. The
terms “Guarantees” and “Guaranteed” shall have meanings correlative to the
foregoing definition of “Guarantee”.

“Guarantors” means, collectively, (a) each Subsidiary Guarantor and (b) at any
time that the Parent has Guaranteed the Obligations in accordance with
Section 9.7(c), the Parent.

“Guaranty Agreement” is defined in Section 4.7.

“Hazardous Materials” means any and all pollutants, toxic or hazardous wastes or
other substances that might pose a hazard to health and safety, the removal of
which may be required or the generation, manufacture, refining, production,
processing, treatment, storage, handling, transportation, transfer, use,
disposal, release, discharge, spillage, seepage or filtration of which is or
shall be restricted, prohibited or penalized by any applicable law including,
but not limited to, asbestos, urea formaldehyde foam insulation, polychlorinated
biphenyls, petroleum, petroleum products, lead based paint, radon gas or similar
restricted, prohibited or penalized substances.

“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 13.1,
provided, however, that if such Person is a nominee, then for the purposes of
Sections 7, 12, 17.2 and 18 and any related definitions in this Schedule A,
“holder” shall mean the beneficial owner of such Note whose name and address
appears in such register.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances and similar
instruments (including bank guaranties, surety bonds, comfort letters, keep-well
agreements and capital maintenance agreements);

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

 

11



--------------------------------------------------------------------------------

(f) capital leases and Synthetic Debt;

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person (other than the payment solely in Equity Interests of such
Person), valued, in the case of a redeemable preferred interest, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; and

(h) any Guarantee of such Person with respect to liabilities of a type described
in any of clauses (a) through (g) hereof.

For all purposes hereof: (x) the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person, (y) the amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date and (z) the amount of any capitalized lease as of any
date shall be deemed to be the amount of Attributable Indebtedness in respect
thereof as of such date.

“Indirect Owner” means each Subsidiary of the Company that directly or
indirectly owns an ownership interest in any Direct Owner.

“INHAM Exemption” is defined in Section 6.2(e).

“Initial Disclosure Documents” is defined in Section 5.3.

“Institutional Investor” means (a) any Purchaser of a Note, (b) any holder of a
Note holding (together with one or more of its affiliates) more than 10% of the
aggregate principal amount of the Notes then outstanding, (c) any bank, trust
company, savings and loan association or other financial institution, any
pension plan, any investment company, any insurance company, any broker or
dealer, or any other similar financial institution or entity, regardless of
legal form, and (d) any Related Fund of any holder of any Note.

“Interest Expense” means, for any period, without duplication, total interest
expense of the Consolidated Group for such period determined in accordance with
GAAP (including interest expense attributable to the Consolidated Group’s
ownership interests in Unconsolidated Affiliates and, for the avoidance of
doubt, capitalized interest).

“Investment” means, as to any Person, any direct or indirect (a) investment by
such Person, consisting of (i) the purchase or other acquisition of Equity
Interests or other securities of another Person or (ii) a loan, advance, other
extension of credit or capital contribution to, or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, (b) purchase or other acquisition
(in one transaction or a series of transactions) of assets of another Person
that constitute a business unit or all or a substantial part of the business of,
such Person or (c) purchase, acquisition or other investment in any real
property or real property-related assets (including (x) mortgage loans and other
real estate-related debt

 

12



--------------------------------------------------------------------------------

investments and notes receivable, (y) investments in unimproved land holdings
and Properties and (z) costs to construct real property assets under
development). For purposes of covenant compliance, the amount of any Investment
shall be the amount actually invested, without adjustment for subsequent
increases or decreases in the value of such Investment.

“Investment Grade Rating” means receipt of two of any of the following three
Debt Ratings: (i) BBB- or higher from S&P, (ii) BBB- or higher from Fitch and
(iii) Baa3 or higher from Moody’s.

“Investment Grade Release” has the meaning specified in Section 10.19(a) of the
Bank Credit Agreement (as in effect on the date hereof).

“Joinder Agreement” is defined in Section 9.7(a).

“Joint Venture Partner” means the Company or any Wholly-Owned Subsidiary of the
Company that owns a direct Equity Interest in any Controlled Joint Venture that,
or that has a Controlled Joint Venture Subsidiary that, owns or ground leases,
directly or indirectly, an Unencumbered Eligible Property.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, Negative Pledge, or
preference, priority or other security interest or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever (including
any conditional sale or other title retention agreement, any easement, right of
way or other encumbrance on title to real property, and any financing lease
having substantially the same economic effect as any of the foregoing).

“Make-Whole Amount” is defined in Section 8.6.

“Material” means material in relation to the business, operations, financial
condition, assets or properties of the Parent and its Subsidiaries taken as a
whole.

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, financial condition, assets or properties of the Parent and its
Subsidiaries taken as a whole, (b) the ability of the Parent or the Company to
perform its obligations under any Financing Document to which it is a party,
(c) the ability of any Guarantor to perform its obligations under the Guaranty
Agreement, (d) the validity or enforceability of any Financing Document or
(e) the rights and remedies of the holders of the Notes under any Financing
Document.

 

13



--------------------------------------------------------------------------------

“Material Credit Facility” means, as to the Parent and its Subsidiaries,

(a) the Bank Credit Agreement;

(b) the 2015 Note Purchase Agreement; and

(c) any other agreement(s) creating or evidencing indebtedness for borrowed
money entered into on or after the date hereof by the Parent or any Subsidiary,
or in respect of which the Parent or any Subsidiary is an obligor or otherwise
provides a guarantee or other credit support (“Credit Facility”), in a principal
amount outstanding or available for borrowing equal to or greater than
$100,000,000 (or the equivalent of such amount in the relevant currency of
payment, determined as of the date of the closing of such facility based on the
exchange rate of such other currency); and if no Credit Facility or Credit
Facilities equal or exceed such amounts, then the largest Credit Facility shall
be deemed to be a Material Credit Facility.

For the avoidance of doubt, no mortgage, deed of trust, deed to secure debt or
other document or instrument which secures solely Nonrecourse Indebtedness and
creates a Lien solely on Property and/or interests in Property shall constitute
a “Material Credit Facility” for purposes hereof.

“Maturity Date” is defined in the first paragraph of each Note.

“Minimum Occupancy Condition” means, at any time and with respect to any
Unencumbered Eligible Property (excluding for this purpose the Empire State
Building), that the Occupancy Rate for such Property is not less than seventy
five percent (75%).

“Minimum Property Condition” means, at any time, that there are at least four
(4) Unencumbered Eligible Properties included in the calculation of Unencumbered
Asset Value.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA).

“NAIC” means the National Association of Insurance Commissioners or any
successor thereto.

“Negative Pledge” means a provision of any agreement (other than this Agreement)
that restricts or prohibits the creation of any Lien on any assets of a Person.
For the avoidance of doubt, a “no negative pledge” provision in an agreement
that is not, taken as a whole, materially more restrictive than the provisions
of Section 10.9 shall not constitute a “Negative Pledge” for purposes hereof.

“Net Cash Proceeds” means, with respect to any issuance and sale by the Parent
of any its Equity Interests, the excess of (a) the sum of the cash and Cash
Equivalents received by the Parent in connection with such issuance and sale,
less (b) underwriting discounts and commissions, and other reasonable
out-of-pocket expenses (including the reasonable fees and disbursements of
counsel), incurred by the Parent in connection with such issuance, other than
any such amounts paid or payable to an Affiliate of the Parent.

 

14



--------------------------------------------------------------------------------

“Net Income” means, for any period, the net income (or loss) of the Consolidated
Group for such period; provided, however, that Net Income shall exclude
(a) extraordinary gains and extraordinary losses for such period, (b) the net
income of any Subsidiary of the Parent during such period to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
of such income is not permitted by operation of the terms of its Organization
Documents or any agreement, instrument or Law applicable to such Subsidiary
during such period, except that the Parent’s equity in any net loss of any such
Subsidiary for such period shall be included in determining Net Income, and
(c) any income (or loss) for such period of any Person if such Person is not a
Subsidiary of the Parent, except that the Parent’s equity in the net income of
any such Person for such period shall be included in Net Income up to the
aggregate amount of cash actually distributed by such Person during such period
to the Parent or a Subsidiary thereof as a dividend or other distribution (and
in the case of a dividend or other distribution to a Subsidiary of the Parent,
such Subsidiary is not precluded from further distributing such amount to the
Parent as described in clause (b) of this proviso).

“Net Operating Income” means, with respect to any Property for any period, an
amount equal to (a) the aggregate gross revenues of the Consolidated Group
derived from the operation of such Property during such period, minus (b) the
sum of all expenses and other proper charges incurred in connection with the
operation of such Property during such period (including accruals for real
estate taxes and insurance and any management fees paid in cash, but excluding
debt service charges, income taxes, depreciation, amortization and other
non-cash expenses), which expenses and accruals shall be calculated in
accordance with GAAP.

“Newly-Acquired Property” means, as of any date of determination, any Property
acquired by any member of the Consolidated Group from any Person (other than a
member of the Consolidated Group) during the then most recently ended four
consecutive fiscal quarter period of the Parent.

“Nonrecourse Indebtedness” means, with respect to a Person, (a) Indebtedness, or
a Guarantee of Indebtedness, in respect of which recourse for payment (except
for customary exceptions for fraud, misapplication of funds, environmental
indemnities, voluntary bankruptcy, collusive involuntary bankruptcy and other
similar customary exceptions to nonrecourse liability) is contractually limited
to specific assets of such Person encumbered by a Lien securing such
Indebtedness or Guarantee, (b) if such Person is a Single Asset Entity, any
Indebtedness of such Person (other than Indebtedness described in the
immediately following clause (c)), or (c) if such Person is a Single Asset
Holding Company, any Indebtedness (“Holdco Indebtedness”) of such Single Asset
Holding Company resulting from a Guarantee of, or Lien securing, Indebtedness of
a Single Asset Entity that is a Subsidiary of such Single Asset Holding Company,
so long as, in each case, either (i) recourse for payment of such Holdco
Indebtedness (except for customary exceptions for fraud, misapplication of
funds, environmental indemnities, voluntary bankruptcy, collusive involuntary
bankruptcy and other similar customary exceptions to nonrecourse liability) is
contractually limited to the Equity Interests held by such Single Asset Holding
Company in such Single Asset Entity or (ii) such Single Asset Holding Company
has no assets other than Equity Interests in such Single Asset Entity and cash
and other assets of nominal value incidental to the ownership of such Single
Asset Entity.

“Notes” is defined in Section 1.

 

15



--------------------------------------------------------------------------------

“Obligations” means (a) all debts, liabilities, obligations, covenants and
duties of, any Credit Party arising under any Financing Document or otherwise
with respect to the Notes, including, without limitation, the principal amount
of all debts, claims and indebtedness, accrued and unpaid interest, any
applicable prepayment premium, Make-Whole Amount or other premium payable
pursuant to the terms of the Financing Documents and all fees, costs and
expenses, whether primary, secondary, direct, contingent, fixed or otherwise,
heretofore, now and/or from time to time hereafter owing, due or payable, and
(b) all costs and expenses incurred in connection with enforcement and
collection of the foregoing, including the fees, charges and disbursements of
counsel, in each case whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against any Credit Party or any Affiliate thereof pursuant to
any proceeding under any Debtor Relief Laws naming such Person as the debtor in
such proceeding, regardless of whether such interest and fees are allowed claims
in such proceeding.

“Observatory EBITDA” means, for any period, the portion of EBITDA of the
Consolidated Group for such period that is derived from operation of the Empire
State Observatory.

“Occupancy Rate” means, for any Property, the percentage of the net rentable
area (determined on a square feet basis) of such Property leased by bona fide
tenants of such Property (excluding tenants that have vacated the Property on a
permanent basis and have not sublet same to a bona fide subtenant) pursuant to
bona fide tenant leases (or subleases), in each case, which tenants (or
subtenants) are not more than sixty days past due in the payment of all rent
payments due under such leases (or subleases).

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing. A list of OFAC Sanctions Programs
may be found at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx.

“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Parent (on the Parent’s own behalf or on behalf of the
Company), as applicable, whose responsibilities extend to the subject matter of
such certificate.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating or limited liability company
agreement; and (c) with respect to any partnership, joint venture, trust or
other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization and any agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.

 

16



--------------------------------------------------------------------------------

“Pari Passu Obligations” means Unsecured Indebtedness (exclusive of (a) the
Obligations and (b) Recourse Indebtedness which constitutes Unsecured
Indebtedness solely by virtue of the second sentence of the definition of
“Unsecured Indebtedness”) of the Company or any Guarantor owing to Persons that
are not members of the Consolidated Group.

“Parent” is defined in the introductory paragraph hereof.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.

“Permitted Equity Encumbrances” means:

(a) Permitted Judgment Liens;

(b) Liens for taxes, assessments or governmental charges which are
(i) immaterial to the Parent and its Subsidiaries, taken as a whole, (ii) not
overdue for a period of more than thirty (30) days or (iii) being contested in
good faith and by appropriate actions or proceedings diligently conducted (which
actions or proceedings have the effect of preventing the forfeiture or sale of
the property or assets subject to any such Lien), if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP; and

(c) Permitted Pari Passu Encumbrances.

“Permitted Judgment Liens” means Liens securing judgments for the payment of
money not constituting an Event of Default under Section 11(i) (solely to the
extent the aggregate amount of the judgments secured by such Liens encumbering
(x) Unencumbered Eligible Properties (and the income therefrom and proceeds
thereof) and/or (y) the Equity Interests of any Unencumbered Property Subsidiary
(and the income therefrom and proceeds thereof), does not exceed $10,000,000).

“Permitted Pari Passu Encumbrances” means encumbrances that are contained in
documentation evidencing or governing Pari Passu Obligations which encumbrances
are the result of (i) limitations on the ability of the Parent or any Subsidiary
thereof to transfer property to the Company or any Guarantor which limitations
are not, taken as a whole, materially more restrictive than those contained in
this Agreement or (ii) any requirement that Pari Passu Obligations be secured on
an “equal and ratable basis” to the extent that the Obligations are secured.

“Permitted Property Encumbrances” means:

(a) Permitted Judgment Liens;

(b) easements, rights-of-way, sewers, electric lines, telegraph and telephone
lines, restrictions (including zoning restrictions), encroachments, protrusions
and other similar encumbrances affecting real property which (i) to the extent
existing with respect to an Unencumbered Eligible Property, do not materially
interfere with the ordinary conduct of the business of the applicable Person or
(ii) to the extent existing with respect to a Property that is not an
Unencumbered Eligible Property, could not reasonably be expected to have a
Material Adverse Effect;

 

17



--------------------------------------------------------------------------------

(c) carriers’, warehouseman’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business that are not overdue for a
period of more than thirty (30) days or are being contested in good faith and by
appropriate actions or proceedings diligently conducted (which actions or
proceedings have the effect of preventing the forfeiture or sale of the property
of assets subject to any such Lien), if adequate reserves with respect thereto
are maintained on the books of the applicable Person;

(d) any interest or right of a lessee of a Property under leases entered into in
the ordinary course of business of the applicable lessor;

(e) Permitted Pari Passu Encumbrances; and

(f) rights of lessors under Eligible Ground Leases.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
subject to Title I of ERISA that is or, within the preceding five years, has
been established or maintained, or to which contributions are or, within the
preceding five years, have been made or required to be made, by any Credit Party
or any ERISA Affiliate or with respect to which any Credit Party or any ERISA
Affiliate may have any liability.

“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.

“Property” means any Real Property which is owned or ground leased, directly or
indirectly, by the Company or a Subsidiary thereof.

“Proposed Real Estate” means, at any time, (a) any Property, (b) any Real
Property that the Company or a Wholly-Owned Subsidiary of the Company plans to
acquire or lease or (c) any Real Property owned or ground leased by a Person
that the Company or a Wholly-Owned Subsidiary of the Company plans to acquire,
in each such case that satisfies (or, upon the acquisition or leasing thereof or
upon the acquisition of the owner or lessee thereof, would satisfy) all of the
Unencumbered Property Criteria, except for clause (a) and/or clause (b) of the
definition thereof.

“Proposed Unencumbered Property Subsidiary” is defined in Section 9.8(b).

“PTE” is defined in Section 6.2(a).

 

18



--------------------------------------------------------------------------------

“Purchaser” or “Purchasers” means each of the purchasers that has executed and
delivered this Agreement to the Company and such Purchaser’s successors and
assigns (so long as any such assignment complies with Section 13.2), provided,
however, that any Purchaser of a Note that ceases to be the registered holder or
a beneficial owner (through a nominee) of such Note as the result of a transfer
thereof pursuant to Section 13.2 shall cease to be included within the meaning
of “Purchaser” of such Note for the purposes of this Agreement upon such
transfer.

“QPAM Exemption” is defined in Section 6.2(d).

“Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in Rule
144A(a)(1) under the Securities Act.

“Rating Agency” means any of S&P, Moody’s or Fitch.

“Real Property” means, with respect to any Person, all of the right, title, and
interest of such Person in and to land, improvements, and fixtures.

“Recourse Indebtedness” means, with respect to any Person, Indebtedness of such
Person other than Nonrecourse Indebtedness of such Person and Indebtedness under
the Financing Documents.

“REIT” means any Person that qualifies as a real estate investment trust under
Sections 856 through 860 of the Code.

“Related Fund” means, with respect to any holder of any Note, any fund or entity
that (i) invests in Securities or bank loans, and (ii) is advised or managed by
such holder, the same investment advisor as such holder or by an affiliate of
such holder or such investment advisor.

“Required Holders” means at any time (a) prior to the First Closing, the
Purchasers, (b) on or after the First Closing and prior to the Second Closing,
the holders of at least 51% in principal amount of the Notes at the time
outstanding (exclusive of Notes then owned by the Parent, the Company or any of
their respective Affiliates) and each Second Closing Purchaser and (c) on or
after the Second Closing, the holders of at least 51% in principal amount of the
Notes at the time outstanding (exclusive of Notes then owned by the Parent, the
Company or any of their respective Affiliates).

“Responsible Officer” means any Senior Financial Officer and any other officer
of the Company or the Parent, as applicable, with responsibility for the
administration of the relevant portion of this Agreement.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any Subsidiary thereof, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such capital stock or other Equity Interest,
or on account of any return of capital to such Person’s stockholders, partners
or members (or the equivalent Person thereof).

 

19



--------------------------------------------------------------------------------

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business and any successor thereto.

“Schedule 5.3 Disclosure Documents” is defined in Section 5.3.

“SEC” means the Securities and Exchange Commission of the United States, or any
successor thereto.

“Second Closing” is defined in Section 3.2.

“Second Closing Date” is defined in Section 3.2.

“Second Closing Purchasers” is defined in Section 3.2.

“Secured Indebtedness” means, with respect to any Person, all Indebtedness of
such Person that is secured by a Lien.

“Secured Recourse Indebtedness” means, with respect to any Person, all Recourse
Indebtedness of such Person that is secured by a Lien.

“Securities” or “Security” shall have the meaning specified in section 2(a)(1)
of the Securities Act.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time, and any successor statute, and the rules and regulations
promulgated thereunder.

“Self- Insurance” is defined in Section 9.2.

“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or comptroller of the Company or the Parent, as
applicable.

“Series D Notes” is defined in Section 1.

“Series E Notes” is defined in Section 1.

“Series E Purchaser” is defined in Section 3.2.

“Series F Notes” is defined in Section 1.

“Series F Purchaser” is defined in Section 3.2.

“Significant Subsidiary” means, at any time, (a) each Unencumbered Property
Subsidiary, (b) each Subsidiary of the Parent (other than an Unencumbered
Property Subsidiary) which represents (i) 10.0% or more of EBITDA of the Parent
and its Subsidiaries, (ii) 10.0% or more of consolidated total assets of the
Parent and its Subsidiaries or (iii) 10.0% or more of

 

20



--------------------------------------------------------------------------------

consolidated total revenues of the Parent and its Subsidiaries, in each case as
determined at the end of the then most recently ended fiscal quarter of the
Parent based on the financial statements of the Parent delivered to the holders
of Notes pursuant to Sections 7.1(a) or (b) for such fiscal quarter or fiscal
year, as applicable, and (c) any Subsidiary of the Parent (other than an
Unencumbered Property Subsidiary) which, when aggregated with all other
Subsidiaries of the Parent that are not otherwise Significant Subsidiaries,
would constitute a Significant Subsidiary under clause (b) of this definition.

“Single Asset Entity” means a Person (other than an individual) that (a) owns
only a single Property and/or cash and other assets of nominal value incidental
to such Person’s ownership of such Property; (b) is engaged only in the business
of owning, developing and/or leasing such Property; and (c) receives
substantially all of its gross revenues from such Property. In addition, if the
assets of a Person consist solely of (i) Equity Interests in one or more other
Single Asset Entities and (ii) cash and other assets of nominal value incidental
to such Person’s ownership of the other Single Asset Entities, such Person shall
also be deemed to be a Single Asset Entity for purposes of this Agreement (such
an entity, a “Single Asset Holding Company”).

“Single Asset Holding Company” has the meaning given that term in the definition
of Single Asset Entity.

“Solvent” means, with respect to any Person on any date of determination, that
on such date (a) the fair value of the property of such Person is greater than
the total amount of liabilities, including contingent liabilities, of such
Person, (b) the present fair salable value of the assets of such Person is not
less than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured, (c) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond such Person’s ability to pay such debts and liabilities as they mature,
(d) such Person is not engaged in business or a transaction, and is not about to
engage in business or a transaction, for which such Person’s property would
constitute an unreasonably small capital, and (e) such Person is able to pay its
debts and liabilities, contingent obligations and other commitments as they
mature in the ordinary course of business. The amount of contingent liabilities
at any time shall be computed as the amount that, in the light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.

“Source” is defined in Section 6.2.

“State Sanctions List” means a list that is adopted by any state Governmental
Authority within the United States of America pertaining to Persons that engage
in investment or other commercial activities in Iran or any other country that
is a target of economic sanctions imposed under U.S. Economic Sanctions Laws.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or

 

21



--------------------------------------------------------------------------------

indirectly through one or more intermediaries, or both, by such Person. Unless
otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Parent. For
the avoidance of doubt, the Company shall be deemed a Subsidiary of the Parent
so long as the management of the Company is controlled, directly, or indirectly
through one or more intermediaries, or both, by the Parent.

“Subsidiary Guarantor” means each Subsidiary of the Parent (other than the
Company) that has executed and delivered the Guaranty Agreement or a Joinder
Agreement thereto unless and until such Subsidiary is discharged from all of its
obligations and liabilities under the Guaranty Agreement pursuant to
Section 9.7(b) hereof.

“Substitute Purchaser” is defined in Section 21.

“Super-Majority Holders” means (a) prior to the First Closing, the Purchasers,
(b) on or after the First Closing and prior to the Second Closing, the holders
of at least 66-2/3% in principal amount of the Notes at the time outstanding
(exclusive of Notes then owned by the Parent, the Company or any of their
respective Affiliates) and each Second Closing Purchaser and (c) on or after the
Second Closing, the holders of at least 66-2/3% in principal amount of the Notes
at the time outstanding (exclusive of Notes then owned by the Parent, the
Company or any of their respective Affiliates).

“SVO” means the Securities Valuation Office of the NAIC or any successor to such
Office.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts.

 

22



--------------------------------------------------------------------------------

“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, means liabilities and obligations of such Person in
respect of “off-balance sheet arrangements” (as defined in Item 303(a)(4)(ii) of
Regulation S-K promulgated under the Securities Act) which such Person would be
required to disclose in the “Management’s Discussion and Analysis of Financial
Condition and Results of Operations” section of the report on Form 10-Q or Form
10-K (or their equivalents) to be filed with the SEC.

“Tangible Net Worth” means, for the Consolidated Group as of any date of
determination, (a) “Equity” of the Consolidated Group, minus (b) all intangible
assets (other than lease intangibles) of the Consolidated Group, plus (c) all
accumulated depreciation of the Consolidated Group, in each case on a
consolidated basis determined in accordance with GAAP.

“Tax Protection Agreement” means, collectively, (a) that certain Tax Protection
Agreement, dated as of October 7, 2013 among the Parent, the Company, and the
other parties named therein and (b) that certain Stockholders Agreement, dated
as of August 23, 2016 among Parent, Q REIT Holding LLC, and the other parties
named therein (and specifically, the tax related provisions in Article 6
thereof).

“Third Party Insurance Companies” is defined in Section 9.2.

“Threshold Amount” means (a) with respect to Recourse Indebtedness of any
Person, $50,000,000, (b) with respect to Nonrecourse Indebtedness of any Person,
$150,000,000 and (c) with respect to the Swap Termination Value owed by any
Person, $50,000,000.

“Total Asset Value” means, with respect to the Consolidated Group at any time,
the sum (without duplication) of the following:

(a) an amount equal to (i) Net Operating Income derived from each Property
(other than the Empire State Observatory, each Disposed Property, each
Newly-Acquired Property, each unimproved land holding and each Property under
development (i.e., construction-in-progress)) owned by a Consolidated Party for
the then most recently ended fiscal quarter of the Parent, multiplied by four,
divided by (ii) the applicable Capitalization Rate for each such Property;

(b) an amount equal to (i) the Net Operating Income derived by any Consolidated
Party from its operation of the Empire State Observatory (to the extent the
Empire State Observatory is not a Disposed Property at such time) for the then
most recently ended period of four consecutive fiscal quarters of the Parent,
divided by (ii) the applicable Capitalization Rate;

(c) the aggregate acquisition costs of all Newly-Acquired Properties at such
time;

(d) the aggregate book value of all unimproved land holdings, Investments in
respect of costs to construct Properties (i.e., construction-in-progress),
Properties under development, commercial mortgage loans, commercial real
estate-related mezzanine loans and commercial real estate-related notes
receivable, in each case owned by a Consolidated Party at such time;

 

23



--------------------------------------------------------------------------------

(e) the Consolidated Group’s pro rata share of the foregoing items and
components thereof attributable to interests in Unconsolidated Affiliates; and

(f) Unrestricted Cash at such time;

provided, that notwithstanding the foregoing, for purposes of calculating Total
Asset Value at any time:

(i) assets disposed of during the fiscal quarter ended on any date of
determination of Total Asset Value (or if such date is not the last day of a
fiscal quarter, the fiscal quarter then most recently ended) shall not be
included in the calculation of Total Asset Value as of such time;

(ii) not more than five percent (5%) of the Total Asset Value at any time may be
attributable to unimproved land holdings, with any excess over the foregoing
limit being excluded from Total Asset Value;

(iii) not more than ten percent (10%) of the Total Asset Value at any time may
be attributable to commercial mortgage loans, commercial real estate-related
mezzanine loans and commercial real estate-related notes receivable, with any
excess over the foregoing limit being excluded from Total Asset Value;

(iv) not more than twenty percent (20%) of the Total Asset Value at any time may
be attributable to costs to construct real property assets (i.e.,
construction-in-progress) and real property assets under development, with any
excess over the foregoing limit being excluded from Total Asset Value;

(v) not more than ten percent (10%) of the Total Asset Value at any time may be
attributable to Investments in Unconsolidated Affiliates, with any excess over
the foregoing limit being excluded from Total Asset Value; and

(vi) not more than twenty-five percent (25%) of the Total Asset Value at any
time may be attributable to assets described in clauses (ii) through (v) above,
with any excess over the foregoing limit being excluded from Total Asset Value.

“Total Indebtedness” means, as at any date of determination, the sum of (i) the
aggregate amount of all Indebtedness of the Consolidated Group determined on a
consolidated basis and (ii) the Consolidated Group Pro Rata Share of
Indebtedness of Unconsolidated Affiliates, in each case on such date.

“Total Secured Indebtedness” means, as at any date of determination, the sum of
(i) the aggregate amount of all Secured Indebtedness of the Consolidated Group
determined on a consolidated basis and (ii) the Consolidated Group Pro Rata
Share of Secured Indebtedness of Unconsolidated Affiliates, in each case on such
date.

“Total Unsecured Indebtedness” means, as at any date of determination, the sum
of (a) all Unsecured Indebtedness of the Consolidated Group determined on a
consolidated basis and (b) the Consolidated Group Pro Rata Share of Unsecured
Indebtedness of Unconsolidated Affiliates.

 

24



--------------------------------------------------------------------------------

“Unconsolidated Affiliate” means, at any date, any Person (a) in which the
Consolidated Group, directly or indirectly, holds an Equity Interest, which
investment is accounted for in the consolidated financial statements of the
Consolidated Group on an equity basis of accounting and (b) whose financial
results are not consolidated with the financial results of the Consolidated
Group under GAAP.

“Unencumbered Asset Value” means, at any time, the sum of (a) the aggregate
Unencumbered Property Value for all Unencumbered Eligible Properties plus
(b) the aggregate book value of Investments in respect of costs to construct
Properties (i.e., construction-in-progress) and real property assets under
development, plus (c) the aggregate book value of commercial mortgage loans that
are Wholly-Owned by the Company or a Wholly-Owned Subsidiary thereof, plus
(d) Unrestricted Cash, in each case at such time; provided, that notwithstanding
the foregoing, for purposes of determining Unencumbered Asset Value at any time
(x) the portion of Unencumbered Asset Value attributable to Investments in
respect of costs to construct Properties (i.e., construction-in-progress), real
property assets under development and commercial mortgage loans in excess of
fifteen percent (15%) of Unencumbered Asset Value at such time shall be
disregarded and (y) the Unencumbered Asset Value attributable to all
Unencumbered Eligible Properties that are owned, or ground leased pursuant to an
Eligible Ground Lease, by a Controlled Joint Venture or Controlled Joint Venture
Subsidiary, in excess of twenty percent (20%) of Unencumbered Asset Value at
such time shall be disregarded.

“Unencumbered Eligible Property” has the meaning specified in the definition of
Unencumbered Property Criteria. For the avoidance of doubt, Properties listed on
Schedule 2 shall each be considered an Unencumbered Eligible Property on the
date hereof.

“Unencumbered Interest Coverage Ratio” means, as of the last day of any fiscal
quarter of the Parent, the ratio of (i) the sum of (x) the aggregate
Unencumbered NOI with respect to all Unencumbered Eligible Properties (other
than for the Empire State Observatory) for such fiscal quarter plus (y) with
respect to the Empire State Observatory (for so long it is an Unencumbered
Eligible Property), the aggregate Unencumbered NOI with respect to such
Unencumbered Eligible Property for the most recently ended period of four fiscal
quarters of the Parent divided by four, to (ii) the portion of Interest Expense
for such fiscal quarter that is attributable to Unsecured Indebtedness.

“Unencumbered NOI” means, as of the last day of any period, the aggregate Net
Operating Income for such period attributable to all Unencumbered Eligible
Properties owned or ground leased pursuant to an Eligible Ground Lease during
such period; provided, that in determining the Unencumbered NOI for any period
attributable to an Unencumbered Eligible Property that is owned by or ground
leased to a Controlled Joint Venture or a Controlled Joint Venture Subsidiary,
the Net Operating Income of such Unencumbered Eligible Property shall, for such
period, be deemed to be the Credit Party Pro Rata Share of such Net Operating
Income.

 

25



--------------------------------------------------------------------------------

“Unencumbered Property Criteria” means, in order for any Property (for the
avoidance of doubt, including the Empire State Observatory, subject to the last
paragraph of this definition) to be included as an Unencumbered Eligible
Property it must meet and continue to satisfy each of the following criteria
(each such Property that meets such criteria being referred to as an
“Unencumbered Eligible Property”):

(a) The Property is primarily an office and/or retail property.

(b) The Property is Wholly-Owned in fee simple directly by, or is ground leased
pursuant to an Eligible Ground Lease directly to a Person that is organized in a
state within the United States of America or in the District of Columbia and is
(i) the Company, (ii) a Guarantor, (iii) following the Investment Grade Release,
a Wholly-Owned Subsidiary of the Company that is not a borrower or guarantor of,
or otherwise obligated in respect of, any Recourse Indebtedness unless it is a
Guarantor, (iv) a Controlled Joint Venture or (v) a Controlled Joint Venture
Subsidiary.

(c) Each Indirect Owner with respect to the Property must be a Wholly-Owned
Subsidiary of the Company that is organized in a state within the United States
of America or in the District of Columbia and either (i) be a Guarantor or
(ii) following the Investment Grade Release, is not a borrower or guarantor of,
or otherwise obligated in respect of, any Recourse Indebtedness unless it is a
Guarantor; provided, that if the Property is owned directly by a Controlled
Joint Venture Subsidiary, the immediate parent of such Controlled Joint Venture
Subsidiary must be a Controlled Joint Venture.

(d) The Property must be located in a state within the United States of America
or in the District of Columbia.

(e) If such Property is owned directly by (or, if applicable, ground leased
pursuant to an Eligible Ground Lease directly to) a Wholly-Owned Subsidiary of
the Company, then the Company must own, directly or indirectly, one hundred
percent (100%) of the issued and outstanding Equity Interests of such
Subsidiary, free and clear of any Lien (including, without limitation, any
restriction contained in the organizational documents of any such Subsidiary
that limits the ability to create a Lien thereon as security for indebtedness)
other than Permitted Equity Encumbrances.

(f) If such Property is owned directly by (or, if applicable, ground leased
pursuant to an Eligible Ground Lease directly to) a Controlled Joint Venture or
Controlled Joint Venture Subsidiary, then all of the Equity Interests in such
Controlled Joint Venture owned by the applicable Joint Venture Partner(s) and,
if applicable, all of the Equity Interests in such Controlled Joint Venture
Subsidiary owned by the applicable Controlled Joint Venture, will be free and
clear of all Liens other than any Permitted Equity Encumbrances.

(g) The Property is not subject to any ground lease (other than an Eligible
Ground Lease), Lien or any restriction on the ability of the Company, any
Unencumbered Property Subsidiary, Controlled Joint Venture or Controlled Joint
Venture Subsidiary with respect to such Property to transfer or encumber such
property or income therefrom or proceeds thereof, other than Permitted Property
Encumbrances.

 

26



--------------------------------------------------------------------------------

(h) The Property does not have any title, environmental, structural, or other
defects that would prevent the use of such Property in accordance with its
intended purpose and shall not be subject to any condemnation or similar
proceeding.

(i) No Unencumbered Property Subsidiary, Controlled Joint Venture or Controlled
Joint Venture Subsidiary with respect to such Property shall be subject to any
proceedings under any Debtor Relief Law.

(j) The Minimum Occupancy Condition is satisfied with respect to such Property;
provided, that such Property may be considered an Unencumbered Eligible Property
notwithstanding its failure to satisfy the Minimum Occupancy Condition, so long
as the failure to satisfy the Minimum Occupancy Condition is cured and ceases to
exist within forty-five (45) days following the occurrence thereof.

(k) No Unencumbered Property Subsidiary, Controlled Joint Venture or Controlled
Joint Venture Subsidiary with respect to such Property shall incur or otherwise
be liable for any Indebtedness other than (i) Nonrecourse Indebtedness,
(ii) Indebtedness under this Agreement and the Notes and (iii) if such Person is
a Guarantor, Recourse Indebtedness.

Notwithstanding anything to the contrary contained above or elsewhere, if at any
time the Empire State Building ceases to be an Unencumbered Eligible Property
for any reason, the Empire State Observatory shall also automatically cease to
be an Unencumbered Eligible Property at such time.

“Unencumbered Property Subsidiary” means each direct and indirect Wholly-Owned
Subsidiary of the Company that is the Direct Owner or an Indirect Owner of all
or a portion of an Unencumbered Eligible Property.

“Unencumbered Property Value” means, as of any date of determination, (a) with
respect to each Unencumbered Eligible Property other than the Empire State
Observatory, (i) if such Unencumbered Eligible Property has been owned or ground
leased pursuant to an Eligible Ground Lease for the period of four full fiscal
quarters most recently ended on or prior to such date of determination, an
amount equal to (x) the Adjusted Unencumbered NOI from such Unencumbered
Eligible Property for the then most recently ended fiscal quarter of the Parent,
multiplied by four, divided by (y) the Capitalization Rate with respect to such
Unencumbered Eligible Property and (ii) if such Unencumbered Eligible Property
has not been owned or ground leased pursuant to an Eligible Ground Lease for the
period of four full fiscal quarters most recently ended on or prior to such date
of determination, an amount equal to the acquisition cost of such Unencumbered
Eligible Property (provided that with respect to any such Unencumbered Eligible
Property that is owned by or ground leased to a Controlled Joint Venture or a
Controlled Joint Venture Subsidiary, only the Credit Party Pro Rata Share of
such acquisition cost shall be included in the calculation of Unencumbered Asset
Value) and (b) with respect to the Empire State Observatory (for so long it is
an Unencumbered Eligible Property), an amount equal to (i) the Adjusted
Unencumbered NOI from such Unencumbered Eligible Property for the period of four
full fiscal quarters most recently ended on or prior to such date of
determination, divided by (ii) the applicable Capitalization Rate.

 

27



--------------------------------------------------------------------------------

“Unrestricted Cash” means, at any time, (a) the aggregate amount of cash and
Cash Equivalents of the Company and its Subsidiaries at such time that are not
subject to any pledge, Lien or control agreement (excluding statutory Liens in
favor of any depositary bank where such cash and Cash Equivalents are
maintained), minus (b) amounts included in the foregoing clause (a) that are
held by a Person other than the Company or any of its Subsidiaries as a deposit
or security for Contractual Obligations.

“Unsecured Indebtedness” means, with respect to any Person, all Indebtedness of
such Person that is not Secured Indebtedness. Notwithstanding the foregoing,
Unsecured Indebtedness shall include Recourse Indebtedness that is secured
solely by ownership interests in another Person that owns a Property which is
encumbered by a mortgage securing Indebtedness.

“USA PATRIOT Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

“U.S. Economic Sanctions Laws” means those laws, executive orders, enabling
legislation or regulations administered and enforced by the United States
pursuant to which economic sanctions have been imposed on any Person, entity,
organization, country or regime, including the Trading with the Enemy Act, the
International Emergency Economic Powers Act, the Iran Sanctions Act, the Sudan
Accountability and Divestment Act and any other OFAC Sanctions Program.

“Wholly-Owned” means, with respect to the ownership by any Person of any
Property, that one hundred percent (100%) of the title to such Property is held
in fee directly or indirectly by, or one hundred percent (100%) of such Property
is ground leased pursuant to an Eligible Ground Lease directly or indirectly by,
such Person.

“Wholly-Owned Subsidiary” means, as to any Person, (a) any corporation 100% of
whose Equity Interests (other than directors’ qualifying shares) is at the time
owned by such Person and/or one or more Wholly-Owned Subsidiaries of such Person
and (b) any partnership, association, joint venture, limited liability company
or other entity in which such Person and/or one or more Wholly-Owned
Subsidiaries of such Person have a 100% equity interest at such time. For
purposes hereof, so long as the Company remains a Subsidiary of the Parent, the
Company and its Wholly-Owned Subsidiaries shall be deemed to be Wholly-Owned
Subsidiaries of the Parent.

 

28



--------------------------------------------------------------------------------

SCHEDULE 1-A

FORM OF SERIES D NOTE

EMPIRE STATE REALTY OP, L.P.

4.08% SERIES D SENIOR NOTE DUE JANUARY 22, 2028

 

No. RD-[                ]    [Date] $[                ]    PPN: 292102 B*0

FOR VALUE RECEIVED, the undersigned, EMPIRE STATE REALTY OP, L.P. (herein called
the “Company”), a limited partnership organized and existing under the laws of
the State of Delaware, hereby promises to pay to [____________], or registered
assigns, the principal sum of [_____________________] DOLLARS (or so much
thereof as shall not have been prepaid) on January 22, 2028 (the “Maturity
Date”), with interest (computed on the basis of a 360-day year of twelve 30-day
months) (a) on the unpaid balance hereof at the rate of 4.08% per annum from the
date hereof, payable quarterly, on the 22nd day of March, June, September and
December in each year, commencing with the March 22, June 22, September 22 or
December 22 next succeeding the date hereof, and on the Maturity Date, until the
principal hereof shall have become due and payable, and (b) to the extent
permitted by law, (x) on any overdue payment of interest and (y) during the
continuance of an Event of Default, on such unpaid balance and on any overdue
payment of any Make-Whole Amount, at a rate per annum from time to time equal to
the greater of (i) 6.08% or (ii) 2.0% over the rate of interest publicly
announced by JPMorgan Chase Bank, N.A. from time to time in New York, New York
as its “base” or “prime” rate, payable quarterly as aforesaid (or, at the option
of the registered holder hereof, on demand).

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
main office of JPMorgan Chase Bank in New York City, New York or at such other
place as the Company shall have designated by written notice to the holder of
this Note as provided in the Note Purchase Agreement referred to below.

This Note is one of a series of Series D Senior Notes (herein called the
“Notes”) issued pursuant to the Note Purchase Agreement, dated December 13, 2017
(as from time to time amended, restated or otherwise modified, the “Note
Purchase Agreement”), between the Company, Empire State Realty Trust, Inc. and
the respective Purchasers named therein and is entitled to the benefits thereof.
Each holder of this Note will be deemed, by its acceptance hereof, to have
(i) agreed to the confidentiality provisions set forth in Section 20 of the Note
Purchase Agreement and (ii) made the representation set forth in Section 6.2 of
the Note Purchase Agreement. Unless otherwise indicated, capitalized terms used
in this Note shall have the respective meanings ascribed to such terms in the
Note Purchase Agreement.



--------------------------------------------------------------------------------

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
will not be affected by any notice to the contrary.

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.

This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.

 

EMPIRE STATE REALTY OP, L.P. By:     Name: Title:

 

2



--------------------------------------------------------------------------------

SCHEDULE 1-B

FORM OF SERIES E NOTE

EMPIRE STATE REALTY OP, L.P.

4.26% SERIES E SENIOR NOTE DUE MARCH 22, 2030

 

No. RE -[                ]    [Date] $[                ]    PPN: 292102 B@8

FOR VALUE RECEIVED, the undersigned, EMPIRE STATE REALTY OP, L.P. (herein called
the “Company”), a limited partnership organized and existing under the laws of
the State of Delaware, hereby promises to pay to [____________], or registered
assigns, the principal sum of [_____________________] DOLLARS (or so much
thereof as shall not have been prepaid) on March 22, 2030 (the “Maturity Date”),
with interest (computed on the basis of a 360-day year of twelve 30-day months)
(a) on the unpaid balance hereof at the rate of 4.26% per annum from the date
hereof, payable quarterly, on the 22nd day of March, June, September and
December in each year, commencing with the March 22, June 22, September 22 or
December 22 next succeeding the date hereof, and on the Maturity Date, until the
principal hereof shall have become due and payable, and (b) to the extent
permitted by law, (x) on any overdue payment of interest and (y) during the
continuance of an Event of Default, on such unpaid balance and on any overdue
payment of any Make-Whole Amount, at a rate per annum from time to time equal to
the greater of (i) 6.26% or (ii) 2.0% over the rate of interest publicly
announced by JPMorgan Chase Bank, N.A. from time to time in New York, New York
as its “base” or “prime” rate, payable quarterly as aforesaid (or, at the option
of the registered holder hereof, on demand).

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
main office of JPMorgan Chase Bank in New York City, New York or at such other
place as the Company shall have designated by written notice to the holder of
this Note as provided in the Note Purchase Agreement referred to below.

This Note is one of a series of Series E Senior Notes (herein called the
“Notes”) issued pursuant to the Note Purchase Agreement, dated December 13, 2017
(as from time to time amended, restated or otherwise modified, the “Note
Purchase Agreement”), between the Company, Empire State Realty Trust, Inc. and
the respective Purchasers named therein and is entitled to the benefits thereof.
Each holder of this Note will be deemed, by its acceptance hereof, to have
(i) agreed to the confidentiality provisions set forth in Section 20 of the Note
Purchase Agreement and (ii) made the representation set forth in Section 6.2 of
the Note Purchase Agreement. Unless otherwise indicated, capitalized terms used
in this Note shall have the respective meanings ascribed to such terms in the
Note Purchase Agreement.



--------------------------------------------------------------------------------

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
will not be affected by any notice to the contrary.

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.

This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.

 

EMPIRE STATE REALTY OP, L.P. By:  

 

Name:   Title:  

 

2



--------------------------------------------------------------------------------

SCHEDULE 1-C

FORM OF SERIES F NOTE

EMPIRE STATE REALTY OP, L.P.

4.44% SERIES F SENIOR NOTE DUE MARCH 22, 2033

 

No. RF-[_____]    [Date] $[_______]    PPN: 292102 B#6

FOR VALUE RECEIVED, the undersigned, EMPIRE STATE REALTY OP, L.P. (herein called
the “Company”), a limited partnership organized and existing under the laws of
the State of Delaware, hereby promises to pay to [____________], or registered
assigns, the principal sum of [_____________________] DOLLARS (or so much
thereof as shall not have been prepaid) on March 22, 2033 (the “Maturity Date”),
with interest (computed on the basis of a 360-day year of twelve 30-day months)
(a) on the unpaid balance hereof at the rate of 4.44% per annum from the date
hereof, payable quarterly, on the 22nd day of March, June, September and
December in each year, commencing with the March 22, June 22, September 22 or
December 22 next succeeding the date hereof, and on the Maturity Date, until the
principal hereof shall have become due and payable, and (b) to the extent
permitted by law, (x) on any overdue payment of interest and (y) during the
continuance of an Event of Default, on such unpaid balance and on any overdue
payment of any Make-Whole Amount, at a rate per annum from time to time equal to
the greater of (i) 6.44% or (ii) 2.0% over the rate of interest publicly
announced by JPMorgan Chase Bank, N.A. from time to time in New York, New York
as its “base” or “prime” rate, payable quarterly as aforesaid (or, at the option
of the registered holder hereof, on demand).

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
main office of JPMorgan Chase Bank in New York City, New York or at such other
place as the Company shall have designated by written notice to the holder of
this Note as provided in the Note Purchase Agreement referred to below.

This Note is one of a series of Series F Senior Notes (herein called the
“Notes”) issued pursuant to the Note Purchase Agreement, dated December 13, 2017
(as from time to time amended, restated or otherwise modified, the “Note
Purchase Agreement”), between the Company, Empire State Realty Trust, Inc. and
the respective Purchasers named therein and is entitled to the benefits thereof.
Each holder of this Note will be deemed, by its acceptance hereof, to have
(i) agreed to the confidentiality provisions set forth in Section 20 of the Note
Purchase Agreement and (ii) made the representation set forth in Section 6.2 of
the Note Purchase Agreement. Unless otherwise indicated, capitalized terms used
in this Note shall have the respective meanings ascribed to such terms in the
Note Purchase Agreement.



--------------------------------------------------------------------------------

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
will not be affected by any notice to the contrary.

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.

This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.

 

EMPIRE STATE REALTY OP, L.P. By:     Name:   Title:  

 

2



--------------------------------------------------------------------------------

SCHEDULE 2

UNENCUMBERED ELIGIBLE PROPERTY

Office Properties

 

1. Empire State Building, 350 Fifth Avenue, New York, NY 10118

 

2. Observatory at the Empire State Building, 350 Fifth Avenue, New York, NY
10118

 

3. 501 Seventh Avenue, New York, NY 10018

 

4. 250 West 57th Street, New York, NY 10019

 

5. 500 Mamaroneck Avenue, Harrison, NY 10528

 

6. 1359 Broadway, New York, New York 10018

 

7. One Grand Central Place, 60 East 42nd Street, New York, NY 10165

Retail Properties

 

1. 69-97 Main Street, Westport, CT 06880

 

2. 103-107 Main Street, Westport, CT 06880



--------------------------------------------------------------------------------

SCHEDULE 4.4(a)

FORM OF OPINION OF SPECIAL COUNSEL

FOR THE CREDIT PARTIES

Matters To Be Covered in

Opinion of Special Counsel to the Credit Parties

1. Each of the Parent and its Subsidiaries being duly incorporated, validly
existing and in good standing and having requisite corporate power and authority
to issue and sell the Notes (in the case of the Company) and to execute and
deliver the documents (in the case of each Credit Party).

2. Each of the Parent and its Subsidiaries being duly qualified and in good
standing as a foreign corporation in appropriate jurisdictions.

3. Due authorization and execution of the documents and such documents being
legal, valid, binding and enforceable.

4. No conflicts with charter documents, laws or other agreements.

5. All consents required to issue and sell the Notes and to execute and deliver
the documents having been obtained.

6. No litigation questioning validity of documents.

7. The Notes not requiring registration under the Securities Act of 1933, as
amended; no need to qualify an indenture under the Trust Indenture Act of 1939,
as amended.

8. No violation of Regulations T, U or X of the Federal Reserve Board.

9. Company not an “investment company”, or a company “controlled” by an
“investment company”, under the Investment Company Act of 1940, as amended.



--------------------------------------------------------------------------------

SCHEDULE 4.4(b)

FORM OF OPINION OF SPECIAL COUNSEL

FOR THE PURCHASERS

 

1. Each of the Transaction Documents to which a Credit Party is a party
constitutes a legal, valid and binding obligation of such Credit Party,
enforceable against such Credit Party in accordance with its respective terms.

 

2. (a)The execution and delivery by each Credit Party of each Transaction
Document to which it is a party, the issuance and sale of the Notes by the
Issuer and the performance by each Credit Party of its respective obligations
under the Transaction Documents to which such Credit Party is a party will not
constitute a violation of its respective Governing Documents.

(b) The execution and delivery by each Credit Party of each Transaction Document
to which it is a party, the issuance and sale of the Notes by the Issuer and the
performance by each Credit Party of its respective obligations under the
Transaction Documents to which such Credit Party is a party will not constitute
a violation of any statute, rule or regulation of the State of New York or
United States federal law.

 

3. No consents, approvals or authorizations of Governmental Authorities of the
State of New York or the United States of America are required under the laws of
the State of New York or the United States of America, respectively, on behalf
of (a) any Credit Party in connection with the execution and delivery of any of
the Transaction Documents to which such Credit Party is a party, or (b) the
Issuer in connection with the offer, issuance, sale and delivery of the Notes by
the Issuer on the date hereof.

 

4. Under the circumstances contemplated by the Transaction Documents, it is not
necessary in connection with either the offer and sale of the Notes issued to
the [First / Second] Closing Purchasers today or the issuance and delivery of
the Guaranty Agreement to the [First / Second] Closing Purchasers by the
Subsidiary Guarantors (a) to register the offer and sale of the Notes to the
[First / Second] Closing Purchasers today or the issuance and delivery to the
[First / Second] Closing Purchasers of the Guaranty Agreement under the
Securities Act of 1933, as amended, or (b) to qualify an indenture in respect of
the issuance of the Notes to the [First / Second] Closing Purchasers under the
Trust Indenture Act of 1939, as amended.

 

5. Each Chosen-Law Provision is enforceable in accordance with New York General
Obligations Law section 5-1401, as applied by a New York State court or a
federal court sitting in New York and applying New York choice of law
principles. We note that New York General Obligations Law section 5-1401 refers
to former section 1-105 of the New York Uniform Commercial Code. The New York
Uniform Commercial Code has been amended, effective December 17, 2014, and the
substance of former Section 1-105 now appears in Section 1-301.



--------------------------------------------------------------------------------

Definitions:

Capitalized terms used in the opinion letter, and not defined therein, have the
respective meanings ascribed to them pursuant to the terms of the Note Purchase
Agreement.

“Chosen-Law Provisions” means provisions contained in the Transaction Documents
stating that they are to be governed by the laws of the State of New York.

“Credit Parties” means the Issuer, the Parent and the Subsidiary Guarantors.

“Governing Documents” means, with respect to any Credit Party, the certificate
of incorporation, certificate of formation, by-laws, limited liability company
operating agreement or other similar governing documents of such Credit Party.

“Guaranty Agreement” means the Guaranty Agreement, dated as of [______], 2017,
by each of the Subsidiary Guarantors in favor of each of the Purchasers and the
other holders from time to time of the Notes (as defined therein).

“Issuer” means Empire State Realty OP, L.P., a Delaware limited partnership.

“Note Purchase Agreement” means the Note Purchase Agreement, dated December 13,
2017, by and among the Issuer, the Parent, and the purchasers listed in Schedule
B thereto.

“Subsidiary Guarantors” means ESRT Empire State Building G-Parent, L.L.C., a
Delaware limited liability company, ESRT Empire State Building Parent, L.L.C., a
Delaware limited liability company, ESRT Empire State Building, L.L.C., a
Delaware limited liability company, ESRT Observatory TRS, L.L.C., a New York
limited liability company, ESRT 501 Seventh Avenue, L.L.C., a Delaware limited
liability company, ESRT 250 West 57th St., L.L.C., a Delaware limited liability
company, ESRT 500 Mamaroneck Avenue, L.L.C., a Delaware limited liability
company, ESRT 69-67 Main St., L.L.C., a Delaware limited liability company, ESRT
103-107 Main St., L.L.C., a Delaware limited liability company, ESRT One Grand
Central Place G-Parent, L.L.C., a Delaware limited liability company, ESRT One
Grand Central Place Parent, L.L.C., a Delaware limited liability company, ESRT
One Grand Central Place, L.L.C., a Delaware limited liability company, and ESRT
1359 Broadway, L.L.C., a Delaware limited liability company.

“Transaction Documents” means the Note Purchase Agreement, the Guaranty
Agreement and the Notes.

 

2



--------------------------------------------------------------------------------

SCHEDULE 4.7

FORM OF GUARANTY AGREEMENT

See Attached



--------------------------------------------------------------------------------

GUARANTY AGREEMENT

THIS GUARANTY AGREEMENT, dated as of [______], 2017 (this “Guaranty Agreement”),
is made by each of the undersigned (each a “Guarantor” and, together with each
of the other signatories hereto and any other entities from time to time parties
hereto pursuant to Section 14.1 hereof, the “Guarantors”) in favor of the
Purchasers (as defined below) and the other holders from time to time of the
Notes (as defined below). The Purchasers and such other holders are herein
collectively called the “holders” and individually a “holder.”

PRELIMINARY STATEMENTS:

I. Empire State Realty OP, L.P., a Delaware limited partnership (the “Company”),
and Empire State Realty Trust, Inc., a Maryland corporation (“Parent”), have
entered into a Note Purchase Agreement dated December 13, 2017 (as amended,
modified, supplemented or restated from time to time, the “Note Agreement”) with
the Persons listed in Schedule B attached thereto (the “Purchasers”).
Capitalized terms used herein have the meanings specified in the Note Agreement
unless otherwise defined herein.

II. Pursuant to the Note Agreement, the Company proposes to issue and sell (a)
$115,000,000 in aggregate principal amount of its 4.08% Series D Senior Notes
due January 22, 2028 (as amended, modified, supplemented or restated from time
to time, the “Series D Notes”), (b) $160,000,000 in aggregate principal amount
of its 4.26% Series E Senior Notes due March 22, 2030 (as amended, modified,
supplemented or restated from time to time, the “Series E Notes”) and (c)
$175,000,000 in aggregate principal amount of its 4.44% Series F Senior Notes
due March 22, 2033 (as amended, modified, supplemented or restated from time to
time, the “Series F Notes” and, together with the Series D Notes and the Series
E Notes, collectively, the “Initial Notes”). The Series D Notes are proposed to
be issued and sold on the date hereof; the Series E Notes and the Series F Notes
are proposed to be issued and sold on March 22, 2018 (or, in the event that the
definition of “Second Closing Date” is amended after the date hereof, such other
date as shall be the Second Closing Date). The Initial Notes and any other notes
that may from time to time be issued pursuant to the Note Agreement (including
any notes issued in substitution for any of the Initial Notes or any such other
notes) are herein collectively called the “Notes” and individually a “Note”.

III. It is a condition to the agreement of the Purchasers to purchase the Notes
that this Guaranty Agreement shall have been executed and delivered by each
Guarantor and shall be in full force and effect.

IV. Each Guarantor will receive direct and indirect benefits from the financing
arrangements contemplated by the Note Agreement. The board of directors, board
of managers or other similar governing body of each Guarantor has determined
that the incurrence of such obligations is in the best interests of such
Guarantor.



--------------------------------------------------------------------------------

NOW THEREFORE, in order to induce, and in consideration of, the execution and
delivery of the Note Agreement and the purchase of the Notes by each of the
Purchasers, each Guarantor hereby covenants and agrees with, and represents and
warrants to each of the holders as follows:

SECTION 1. GUARANTY.

Each Guarantor hereby irrevocably, unconditionally and jointly and severally
with the other Guarantors guarantees to each holder, the due and punctual
payment in full of (a) the principal of, Make-Whole Amount, if any, and interest
on (including, without limitation, interest accruing after the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding, whether or not a claim for post-filing or post-petition
interest is allowed in such proceeding), and any other amounts due under, the
Notes when and as the same shall become due and payable (whether at stated
maturity or by required or optional prepayment or by acceleration or otherwise)
and (b) any other sums which may become due under the terms and provisions of
the Notes, the Note Agreement or any other document, instrument or agreement
executed in connection therewith (all such obligations described in clauses
(a) and (b) above are herein called the “Guaranteed Obligations”). The guaranty
in the preceding sentence is an absolute, present and continuing guaranty of
payment and not of collectability and is in no way conditional or contingent
upon any attempt to collect from the Company or any other guarantor of the Notes
(including, without limitation, any other Guarantor hereunder) or upon any other
action, occurrence or circumstance whatsoever. In the event that the Company
shall fail so to pay any of such Guaranteed Obligations, each Guarantor agrees
to pay the same when due to the holders entitled thereto, without demand,
presentment, protest or notice of any kind, in lawful money of the United States
of America, pursuant to the requirements for payment specified in the Notes and
the Note Agreement. Each default in payment of any of the Guaranteed Obligations
shall give rise to a separate cause of action hereunder and separate suits may
be brought hereunder as each cause of action arises. Each Guarantor agrees that
the Notes issued in connection with the Note Agreement may (but need not) make
reference to this Guaranty Agreement.

Each Guarantor agrees to pay and to indemnify and save each holder harmless from
and against any damage, loss, cost or expense (including attorneys’ fees) which
such holder may incur or be subject to as a consequence, direct or indirect, of
(x) any breach by such Guarantor, by any other Guarantor or by the Company of
any warranty, covenant, term or condition in, or the occurrence of any default
under, this Guaranty Agreement, the Notes, the Note Agreement or any other
instrument referred to therein, together with all expenses resulting from the
compromise or defense of any claims or liabilities arising as a result of any
such breach or default, (y) any legal action commenced to challenge the validity
or enforceability of this Guaranty Agreement, the Notes, the Note Agreement or
any other document, instrument or agreement executed in connection therewith
(collectively, the “Financing Documents”) and (z) enforcing or defending (or
determining whether or how to enforce or defend) the provisions of this Guaranty
Agreement.

 

2



--------------------------------------------------------------------------------

Each Guarantor hereby acknowledges and agrees that such Guarantor’s liability
hereunder is joint and several with the other Guarantors and any other Person(s)
who may guarantee the obligations and Indebtedness under and in respect of the
Notes and the Note Agreement.

Notwithstanding the foregoing provisions or any other provision of this Guaranty
Agreement, the Purchasers (on behalf of themselves and their successors and
assigns) and each Guarantor hereby agree that if at any time the Guaranteed
Obligations exceed the Maximum Guaranteed Amount determined as of such time with
regard to such Guarantor, then this Guaranty Agreement shall be automatically
amended to reduce the Guaranteed Obligations to the Maximum Guaranteed Amount.
Such amendment shall not require the written consent of any Guarantor or any
holder and shall be deemed to have been automatically consented to by each
Guarantor and each holder. Each Guarantor agrees that the Guaranteed Obligations
may at any time exceed the Maximum Guaranteed Amount without affecting or
impairing the obligation of such Guarantor. “Maximum Guaranteed Amount” means as
of the date of determination with respect to a Guarantor, the lesser of (a) the
amount of the Guaranteed Obligations outstanding on such date and (b) the
maximum amount that would not render such Guarantor’s liability under this
Guaranty Agreement subject to avoidance under Section 548 of the United States
Bankruptcy Code (or any successor provision) or any comparable provision of
applicable state law.

SECTION 2. OBLIGATIONS ABSOLUTE.

The obligations of each Guarantor hereunder shall be primary, absolute,
irrevocable and unconditional, irrespective of the validity or enforceability of
the Notes, the Note Agreement or any other Financing Document, shall not be
subject to any counterclaim, setoff, deduction or defense based upon any claim
such Guarantor may have against the Company or any holder or otherwise, and
shall remain in full force and effect without regard to, and shall not be
released, discharged or in any way affected by, any circumstance or condition
whatsoever (whether or not such Guarantor shall have any knowledge or notice
thereof), including, without limitation: (a) any amendment to, modification of,
supplement to or restatement of the Notes, the Note Agreement or any other
Financing Document (it being agreed that the obligations of each Guarantor
hereunder shall apply to the Notes, the Note Agreement or any such other
Financing Document as so amended, modified, supplemented or restated) or any
assignment or transfer of any thereof or of any interest therein, or any
furnishing, acceptance or release of any security for the Notes or the guarantee
by, or the addition, substitution or release of, any other Guarantor or any
other entity or other Person primarily or secondarily liable in respect of the
Guaranteed Obligations; (b) any waiver, consent, extension, indulgence or other
action or inaction under or in respect of the Notes, the Note Agreement or any
other Financing Document; (c) any bankruptcy, insolvency, arrangement,
reorganization, readjustment, composition, liquidation or similar proceeding
with respect to the Company or its property; (d) any merger, amalgamation or
consolidation of any Guarantor or of the Company into or with any other Person
or any sale, lease or transfer of any or all of the assets of any Guarantor or
of the Company to any Person; (e) any failure on the part of

 

3



--------------------------------------------------------------------------------

the Company for any reason to comply with or perform any of the terms of any
other agreement with any Guarantor; (f) any failure on the part of any holder to
obtain, maintain, register or otherwise perfect any security; or (g) any other
event or circumstance which might otherwise constitute a legal or equitable
discharge or defense of a guarantor (whether or not similar to the foregoing),
and in any event however material or prejudicial it may be to any Guarantor or
to any subrogation, contribution or reimbursement rights any Guarantor may
otherwise have. Each Guarantor covenants that its obligations hereunder will not
be discharged except by indefeasible payment in full in cash of all of the
Guaranteed Obligations and all other obligations hereunder.

SECTION 3. WAIVER.

Each Guarantor unconditionally waives to the fullest extent permitted by law,
(a) notice of acceptance hereof, of any action taken or omitted in reliance
hereon and of any default by the Company in the payment of any amounts due under
the Notes, the Note Agreement or any other Financing Document, and of any of the
matters referred to in Section 2 hereof, (b) all notices which may be required
by statute, rule of law or otherwise to preserve any of the rights of any holder
against such Guarantor, including, without limitation, presentment to or demand
for payment from the Company or any Guarantor with respect to any Note, notice
to the Company or to any Guarantor of default or protest for nonpayment or
dishonor and the filing of claims with a court in the event of the bankruptcy of
the Company, (c) any right to require any holder to enforce, assert or exercise
any right, power or remedy including, without limitation, any right, power or
remedy conferred in the Note Agreement, the Notes or any other Financing
Document, (d) any requirement for diligence on the part of any holder and
(e) any other act or omission or thing or delay in doing any other act or thing
which might in any manner or to any extent vary the risk of such Guarantor or
otherwise operate as a discharge of such Guarantor or in any manner lessen the
obligations of such Guarantor hereunder. The waivers of the Guarantors set forth
in this Section 3 shall be continuing and irrevocable in nature and shall apply
with respect to all Guaranteed Obligations, whether now existing or hereafter
arising.

SECTION 4. OBLIGATIONS UNIMPAIRED.

Each Guarantor authorizes the holders, without notice or demand to such
Guarantor or any other Guarantor and without affecting its obligations
hereunder, from time to time: (a) to renew, compromise, extend, accelerate or
otherwise change the time for payment of, all or any part of the Notes or any
obligations under the Note Agreement or any other Financing Document; (b) to
change any of the representations, covenants, events of default or any other
terms or conditions of or pertaining to the Notes, the Note Agreement or any
other Financing Document, including, without limitation, decreases or increases
in amounts of principal, rates of interest, the Make-Whole Amount or any other
obligation; (c) to take and hold security for the payment of the Notes or any
other obligations under the Note Agreement or any other Financing Document, for
the performance of this Guaranty Agreement or otherwise for the Indebtedness
guaranteed hereby and to exchange, enforce, waive, subordinate and release any
such security; (d) to

 

4



--------------------------------------------------------------------------------

apply any such security and to direct the order or manner of sale thereof as the
holders in their sole discretion may determine; (e) to obtain additional or
substitute endorsers or guarantors or release any other Guarantor or any other
Person or entity primarily or secondarily liable in respect of the Guaranteed
Obligations; (f) to exercise or refrain from exercising any rights against the
Company, any Guarantor or any other Person; and (g) to apply any sums, by
whomsoever paid or however realized, to the payment of the Guaranteed
Obligations and all other obligations owed hereunder. The holders shall have no
obligation to proceed against any additional or substitute endorsers or
guarantors or to pursue or exhaust any security provided by the Company, such
Guarantor or any other Guarantor or any other Person or to pursue any other
remedy available to the holders.

If an event permitting the acceleration of the maturity of the principal amount
of any Notes shall exist and such acceleration shall at such time be prevented
or the right of any holder to receive any payment on account of the Guaranteed
Obligations shall at such time be delayed or otherwise affected by reason of the
pendency against the Company, any Guarantor or any other guarantors of a case or
proceeding under a bankruptcy or insolvency law, such Guarantor agrees that, for
purposes of this Guaranty Agreement and its obligations hereunder, the maturity
of such principal amount shall be deemed to have been accelerated with the same
effect as if the holder thereof had accelerated the same in accordance with the
terms of the Note Agreement, and such Guarantor shall forthwith pay such
accelerated Guaranteed Obligations.

SECTION 5. SUBROGATION AND SUBORDINATION.

(a) Each Guarantor will not exercise any rights which it may have acquired by
way of subrogation under this Guaranty Agreement, by any payment made hereunder
or otherwise, or accept any payment on account of such subrogation rights, or
any rights of reimbursement, contribution or indemnity or any rights or recourse
to any security for the Notes or this Guaranty Agreement unless and until all of
the Guaranteed Obligations shall have been indefeasibly paid in full in cash.

(b) Each Guarantor hereby subordinates the payment of all Indebtedness and other
obligations of the Company or any other guarantor of the Guaranteed Obligations
owing to such Guarantor, whether now existing or hereafter arising, including,
without limitation, all rights and claims described in clause (a) of this
Section 5, to the indefeasible payment in full in cash of all of the Guaranteed
Obligations. If the Required Holders so request, any such Indebtedness or other
obligations shall be enforced and performance received by such Guarantor as
trustee for the holders and the proceeds thereof shall be paid over to the
holders promptly, in the form received (together with any necessary
endorsements) to be applied to the Guaranteed Obligations, whether matured or
unmatured, as may be directed by the Required Holders, but without reducing or
affecting in any manner the liability of any Guarantor under this Guaranty
Agreement.

 

5



--------------------------------------------------------------------------------

(c) If any amount or other payment is made to or accepted by any Guarantor in
violation of any of the preceding clauses (a) and (b) of this Section 5, such
amount shall be deemed to have been paid to such Guarantor for the benefit of,
and held in trust for the benefit of, the holders and shall be paid over to the
holders promptly, in the form received (together with any necessary
endorsements) to be applied to the Guaranteed Obligations, whether matured or
unmatured, as may be directed by the Required Holders, but without reducing or
affecting in any manner the liability of such Guarantor under this Guaranty
Agreement.

(d) Each Guarantor acknowledges that it will receive direct and indirect
benefits from the financing arrangements contemplated by the Note Agreement and
that its agreements set forth in this Guaranty Agreement (including this
Section 5) are knowingly made in contemplation of such benefits.

(e) Each Guarantor hereby agrees that, to the extent that a Guarantor shall have
paid an amount hereunder to any holder that is greater than the net value of the
benefits received, directly or indirectly, by such paying Guarantor as a result
of the issuance and sale of the Notes (such net value, its “Proportionate
Share”), such paying Guarantor shall, subject to Section 5(a) and 5(b), be
entitled to contribution from any Guarantor that has not paid its Proportionate
Share of the Guaranteed Obligations. Any amount payable as a contribution under
this Section 5(e) shall be determined as of the date on which the related
payment is made by such Guarantor seeking contribution and each Guarantor
acknowledges that the right to contribution hereunder shall constitute an asset
of such Guarantor to which such contribution is owed. Notwithstanding the
foregoing, the provisions of this Section 5(e) shall in no respect limit the
obligations and liabilities of any Guarantor to the holders of the Notes
hereunder or under the Notes, the Note Agreement or any other Financing
Document, and each Guarantor shall remain jointly and severally liable for the
full payment and performance of the Guaranteed Obligations.

SECTION 6. REINSTATEMENT OF GUARANTY.

This Guaranty Agreement shall continue to be effective, or be reinstated, as the
case may be, if and to the extent at any time payment, in whole or in part, of
any of the sums due to any holder on account of the Guaranteed Obligations is
rescinded or must otherwise be restored or returned by a holder upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Company or any other guarantors, or upon or as a result of the appointment of a
custodian, receiver, trustee or other officer with similar powers with respect
to the Company or any other guarantors or any part of its or their property, or
otherwise, all as though such payments had not been made.

SECTION 7. RANK OF GUARANTY.

Each Guarantor will ensure that its payment obligations under this Guaranty
Agreement will at all times rank at least pari passu, without preference or
priority, with all other unsecured and unsubordinated Indebtedness of such
Guarantor now or hereafter existing.

 

6



--------------------------------------------------------------------------------

SECTION 8. COVENANTS OF EACH GUARANTOR.

Each Guarantor hereby covenants and agrees that, so long as any part of the
Guaranteed Obligations shall remain outstanding, such Guarantor will perform and
observe, and cause each of its Subsidiaries to perform and observe, all of the
terms, covenants and agreements set forth in the Note Agreement on its or their
part to be performed or observed or that Parent or the Company has agreed to
cause such Guarantor or such Subsidiaries to perform or observe.

SECTION 9. REPRESENTATIONS AND WARRANTIES OF EACH GUARANTOR.

Each Guarantor represents and warrants to each holder that each of the
representations and warranties contained in the Note Agreement and applicable to
such Guarantor are true and correct with respect to such Guarantor.

SECTION 10. TERM OF GUARANTY AGREEMENT.

Notwithstanding anything to the contrary in this Guaranty Agreement, this
Guaranty Agreement and all guarantees, covenants and agreements of the
Guarantors contained herein shall continue in full force and effect and shall
not be discharged until such time as all of the Guaranteed Obligations and all
other obligations hereunder shall be indefeasibly paid in full in cash and shall
be subject to reinstatement pursuant to Section 6; provided that a Guarantor may
be discharged from all of its obligations and liabilities hereunder and shall be
automatically released from its obligations hereunder without the need for the
execution or delivery of any other document by the holders of the Notes to the
extent provided by Section 9.7(b) of the Note Agreement.

SECTION 11. SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.

All representations and warranties contained herein shall survive the execution
and delivery of this Guaranty Agreement and may be relied upon by any subsequent
holder, regardless of any investigation made at any time by or on behalf of any
Purchaser or any other holder. All statements contained in any certificate or
other instrument delivered by or on behalf of a Guarantor pursuant to this
Guaranty Agreement shall be deemed representations and warranties of such
Guarantor under this Guaranty Agreement. Subject to the preceding sentence, this
Guaranty Agreement embodies the entire agreement and understanding between each
holder and the Guarantors and supersedes all prior agreements and understandings
relating to the subject matter hereof.

SECTION 12. AMENDMENT AND WAIVER.

SECTION 12.1. REQUIREMENTS. Except as otherwise provided in the fourth paragraph
of Section 1 of this Guaranty Agreement, this Guaranty Agreement may be amended,
and the observance of any term hereof may be waived (either retroactively or
prospectively), with (and only with) the written consent of each Guarantor and
the Required Holders, except that no amendment or waiver (a) of any of the first
three

 

7



--------------------------------------------------------------------------------

paragraphs of Section 1 or any of the provisions of Section 2, 3, 4, 5, 6, 7, 10
or 12 hereof, or any defined term (as it is used therein), or (b) which results
in the limitation of the liability of any Guarantor hereunder (except to the
extent provided in the fourth paragraph of Section 1 of this Guaranty Agreement)
will be effective as to any holder unless consented to by such holder in
writing.

SECTION 12.2. SOLICITATION OF HOLDERS OF NOTES.

(a) Solicitation. Each Guarantor will provide each Second Closing Purchaser
(until the Second Closing) and each holder of the Notes (irrespective of the
amount of Notes then owned by it) with sufficient information, sufficiently far
in advance of the date a decision is required, to enable such Second Closing
Purchaser or holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof. Each Guarantor will deliver executed or true and correct copies of each
amendment, waiver or consent effected pursuant to the provisions of this
Section 12 to each Second Closing Purchaser (until the Second Closing) and each
holder promptly following the date on which it is executed and delivered by, or
receives the consent or approval of, the requisite holders.

(b) Payment. The Guarantors will not directly or indirectly pay or cause to be
paid any remuneration, whether by way of supplemental or additional interest,
fee or otherwise, or grant any security or provide other credit support, to any
Second Closing Purchaser (until the Second Closing) or any holder as
consideration for or as an inducement to the entering into by any Second Closing
Purchaser (until the Second Closing) or any holder of any waiver or amendment of
any of the terms and provisions hereof unless such remuneration is concurrently
paid, or security is concurrently granted or other credit support concurrently
provided, on the same terms, ratably to each Second Closing Purchaser (until the
Second Closing) and each holder even if such Second Closing Purchaser or holder
did not consent to such waiver or amendment.

(c) Consent in Contemplation of Transfer. Any consent given pursuant to this
Section 12 by a holder that has transferred or has agreed to transfer its Notes
to (i) the Company, (ii) Parent, (iii) any Subsidiary or any Affiliate
(including any Guarantor) of the Company or Parent or (iv) any other Person in
connection with, or in anticipation of, a tender offer for or merger with the
Company, Parent and/or any of their respective Subsidiaries or Affiliates, in
connection with such consent shall be void and of no force or effect except
solely as to such holder, and any amendments effected or waivers granted or to
be effected or granted that would not have been or would not be so effected or
granted but for such consent (and the consents of all other holders of Notes
that were acquired under the same or similar conditions) shall be void and of no
force or effect except solely as to such holder.

SECTION 12.3. BINDING EFFECT. Any amendment or waiver consented to as provided
in this Section 12 applies equally to all Second Closing Purchasers (until the
Second Closing) and all holders and is binding upon them and upon each future
holder and upon each Guarantor without regard to whether this Guaranty Agreement
has been

 

8



--------------------------------------------------------------------------------

marked to indicate such amendment or waiver. No such amendment or waiver will
extend to or affect any obligation, covenant, Default, Event of Default or
agreement not expressly amended or waived or impair any right consequent
thereon. No course of dealing between a Guarantor and any Second Closing
Purchaser (until the Second Closing) or any holder, and no delay in exercising
any rights hereunder, shall operate as a waiver of any rights of any Second
Closing Purchaser (until the Second Closing) or any holder. As used herein, the
term “this Guaranty Agreement” and references thereto shall mean this Guaranty
Agreement as it may be amended, modified, supplemented or restated from time to
time.

SECTION 12.4. NOTES HELD BY COMPANY, ETC. Solely for the purpose of determining
whether the holders of the requisite percentage of the aggregate principal
amount of Notes then outstanding approved or consented to any amendment, waiver
or consent to be given under this Guaranty Agreement, or have directed the
taking of any action provided herein to be taken upon the direction of the
holders of a specified percentage of the aggregate principal amount of Notes
then outstanding, Notes directly or indirectly owned by any Guarantor, the
Company, the Parent or any of their respective Affiliates shall be deemed not to
be outstanding.

SECTION 13. NOTICES.

All notices and communications provided for hereunder shall be in writing and
sent (a) by telecopy if the sender on the same day sends a confirming copy of
such notice by a recognized overnight delivery service (charges prepaid), or
(b) by registered or certified mail with return receipt requested (postage
prepaid), or (c) by a recognized overnight delivery service (with charges
prepaid). Any such notice must be sent:

 

  (a) if to any Guarantor, to the following address:

c/o Empire State Realty Trust, Inc.

111 West 33rd Street, 12th Floor

New York, New York 10120

Attention: David A. Karp, Executive Vice President and Chief Financial Officer

Telephone: (212) 850-2777

Fax: (212) 983-1385

Email: dkarp@empirestaterealtytrust.com

with a copy to:

111 West 33rd Street, 12th Floor

New York, New York 10120

Attention: Thomas N. Keltner, Jr., Executive Vice President, General Counsel and
Secretary

Telephone: (212) 850-2680

Fax: (212) 986-8795

Email: tkeltner@empirestaterealtytrust.com

 

9



--------------------------------------------------------------------------------

, or such other address as such Guarantor shall have specified to the holders in
writing, or

(b) if to any holder, to such holder at the addresses specified for such
communications set forth in Schedule B to the Note Agreement, or such other
address as such holder shall have specified to the Guarantors in writing.

SECTION 14. MISCELLANEOUS.

SECTION 14.1. SUCCESSORS AND ASSIGNS; JOINDER. All covenants and other
agreements contained in this Guaranty Agreement by or on behalf of any of the
parties hereto bind and inure to the benefit of their respective successors and
assigns whether so expressed or not. It is agreed and understood that any Person
may become a Guarantor hereunder by executing a Joinder Agreement substantially
in the form of Exhibit A attached hereto and delivering the same to the holders.
Any such Person shall thereafter be a “Guarantor” for all purposes under this
Guaranty Agreement.

SECTION 14.2. SEVERABILITY. Any provision of this Guaranty Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by
law), not invalidate or render unenforceable such provision in any other
jurisdiction.

SECTION 14.3. CONSTRUCTION, ETC. Each covenant contained herein shall be
construed (absent express provision to the contrary) as being independent of
each other covenant contained herein, so that compliance with any one covenant
shall not (absent such an express contrary provision) be deemed to excuse
compliance with any other covenant. Where any provision herein refers to action
to be taken by any Person, or which such Person is prohibited from taking, such
provision shall be applicable whether such action is taken directly or
indirectly by such Person.

The section and subsection headings in this Guaranty Agreement are for
convenience of reference only and shall neither be deemed to be a part of this
Guaranty Agreement nor modify, define, expand or limit any of the terms or
provisions hereof. All references herein to numbered sections, unless otherwise
indicated, are to sections of this Guaranty Agreement. Words and definitions in
the singular shall be read and construed as though in the plural and vice versa,
and words in the masculine, neuter or feminine gender shall be read and
construed as though in either of the other genders where the context so
requires.

SECTION 14.4. FURTHER ASSURANCES. Each Guarantor agrees to execute and deliver
all such documents, instruments and agreements and take all such action as the
Required Holders may from time to time reasonably request in order to effectuate
fully the purposes of this Guaranty Agreement.

 

10



--------------------------------------------------------------------------------

SECTION 14.5. COUNTERPARTS. This Guaranty Agreement may be executed in any
number of counterparts, each of which shall be an original but all of which
together shall constitute one instrument. Each counterpart may consist of a
number of copies hereof, each signed by less than all, but together signed by
all, of the parties hereto.

SECTION 14.6. GOVERNING LAW. This Guaranty Agreement shall be construed and
enforced in accordance with, and the rights of the parties shall be governed by,
the law of the State of New York, excluding choice-of-law principles of the law
of such State that would permit the application of the laws of a jurisdiction
other than such State.

SECTION 14.7. JURISDICTION AND PROCESS; WAIVER OF JURY TRIAL.

(a) Each Guarantor irrevocably submits to the non-exclusive jurisdiction of any
New York State or federal court sitting in the Borough of Manhattan, The City of
New York, over any suit, action or proceeding arising out of or relating to this
Guaranty Agreement. To the fullest extent permitted by applicable law, each
Guarantor irrevocably waives and agrees not to assert, by way of motion, as a
defense or otherwise, any claim that it is not subject to the jurisdiction of
any such court, any objection that it may now or hereafter have to the laying of
the venue of any such suit, action or proceeding brought in any such court and
any claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.

(b) Each Guarantor consents to process being served by or on behalf of any
holder in any suit, action or proceeding of the nature referred to in
Section 14.7(a) by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, return receipt
requested, to it at its address specified in Section 13 or at such other address
of which such holder shall then have been notified pursuant to Section 13. Each
Guarantor agrees that such service upon receipt (i) shall be deemed in every
respect effective service of process upon it in any such suit, action or
proceeding and (ii) shall, to the fullest extent permitted by applicable law, be
taken and held to be valid personal service upon and personal delivery to it.
Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.

(c) Nothing in this Section 14.7 shall affect the right of any holder to serve
process in any manner permitted by law, or limit any right that the holders may
have to bring proceedings against any Guarantor in the courts of any appropriate
jurisdiction or to enforce in any lawful manner a judgment obtained in one
jurisdiction in any other jurisdiction.

(d) THE GUARANTORS AND THE HOLDERS HEREBY WAIVE TRIAL BY JURY IN ANY ACTION
BROUGHT ON OR WITH RESPECT TO THIS GUARANTY AGREEMENT OR OTHER DOCUMENT EXECUTED
IN CONNECTION HEREWITH.

 

11



--------------------------------------------------------------------------------

SECTION 14.8. RECOURSE TO CREDIT PARTIES. Neither (a) the Parent (whether in its
capacity as a general partner of the Company or otherwise), so long as the
Parent is not a Guarantor, nor (b) any of Parent’s Affiliates or its or its
Affiliates’ past, present or future shareholders, partners, members, officers,
employees, servants, executives, directors, agents or representatives, in each
case other than the Company and Guarantors (each such Person that is not the
Company or a Guarantor, an “Exculpated Party”) shall be liable for payment of
any Guaranteed Obligations due hereunder or under any other Financing Document.
The sole recourse of the holders for satisfaction of the Guaranteed Obligations
due hereunder or under any other Financing Document shall be against the
Company, the Guarantors and their respective assets and not against any assets
or property of any Exculpated Party. In the event that an Event of Default
occurs, no action shall be brought against any Exculpated Party by virtue of its
direct or indirect ownership interest in the Company, the Guarantors or their
respective assets and, if the Notes are at any time secured by collateral, in
the event of any foreclosure on such collateral, no judgment for any deficiency
upon the Guaranteed Obligations due hereunder or any other Financing Document
shall be obtainable by the Purchasers or the holders against any Exculpated
Party.

SECTION 14.9. ELECTRONIC SIGNATURE. Delivery by a Guarantor of an executed
counterpart of a signature page to this Guaranty Agreement by facsimile
transmission or electronic mail shall be effective as delivery of a manually
executed counterpart of this Guaranty Agreement.

[Intentionally Left Blank—Signature Page Follows]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has caused this Guaranty Agreement to be duly
executed and delivered as of the date and year first above written.

 

ESRT EMPIRE STATE BUILDING G-PARENT, L.L.C.

By:     Name:   Title:  

ESRT EMPIRE STATE BUILDING PARENT, L.L.C.

By:     Name:   Title:  

ESRT EMPIRE STATE BUILDING, L.L.C.

By:     Name:   Title:  

ESRT OBSERVATORY TRS, L.L.C.

By:     Name:   Title:  

ESRT 501 SEVENTH AVENUE, L.L.C.

By:     Name:   Title:  



--------------------------------------------------------------------------------

ESRT 250 WEST 57TH ST., L.L.C.

By:     Name:   Title:  

 

ESRT 500 MAMARONECK AVENUE, L.L.C.

By:     Name:   Title:  

 

ESRT 69-97 MAIN ST., L.L.C.

By:     Name:   Title:  

 

ESRT 103-107 MAIN ST., L.L.C.

By:     Name:   Title:  

 

ESRT ONE GRAND CENTRAL PLACE G-PARENT, L.L.C.

By:     Name:   Title:  



--------------------------------------------------------------------------------

ESRT ONE GRAND CENTRAL PLACE PARENT, L.L.C

By:     Name:   Title:  

 

ESRT ONE GRAND CENTRAL PLACE, L.L.C.

By:     Name:   Title:  

 

ESRT 1359 BROADWAY, L.L.C.

By:     Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT A

JOINDER AGREEMENT

THIS JOINDER AGREEMENT (this “Joinder Agreement”), dated as of [_______________,
20__] is made by [_______________], a [_______________] (the “Additional
Guarantor”), in favor of the holders from time to time of the Notes issued
pursuant to the Note Agreement described below.

PRELIMINARY STATEMENTS:

I. Pursuant to the Note Purchase Agreement dated December 13, 2017 (as amended,
modified, supplemented or restated from time to time, the “Note Agreement”), by
and among Empire State Realty OP, L.P., a Delaware limited partnership (the
“Company”), and Empire State Realty Trust, Inc., a Maryland corporation (the
“Parent”), and the Persons listed on the signature pages thereto (the
“Purchasers”), the Company has issued and sold (a) $115,000,000 in aggregate
principal amount of its 4.08% Series D Senior Notes due January 22, 2028 (as
amended, modified, supplemented or restated from time to time, the “Series D
Notes”), (b) $160,000,000 in aggregate principal amount of its 4.26% Series E
Senior Notes due March 22, 2030 (as amended, modified, supplemented or restated
from time to time, the “Series E Notes”) and (c) $175,000,000 in aggregate
principal amount of its 4.44% Series F Senior Notes due March 22, 2033 (as
amended, modified, supplemented or restated from time to time, the “Series F
Notes” and, together with the Series D Notes and the Series E Notes,
collectively, the “Initial Notes”). The Initial Notes and any other notes that
may from time to time be issued pursuant to the Note Agreement (including any
notes issued in substitution for any of the Initial Notes or any such other
notes) are herein collectively called the “Notes” and individually a “Note”.

II. The Company is required pursuant to the Note Agreement to cause the
Additional Guarantor to deliver this Joinder Agreement in order to cause the
Additional Guarantor to become a Guarantor under the Guaranty Agreement dated as
of [______], 2017 executed by [the Parent and] certain Subsidiaries of the
Parent (together with each entity that from time to time becomes a party thereto
by executing a Joinder Agreement pursuant to Section 14.1 thereof, collectively,
the “Guarantors”) in favor of each holder from time to time of any of the Notes
(as the same may be amended, restated, supplemented or otherwise modified from
time to time, the “Guaranty Agreement”).

III. The Additional Guarantor has received and will receive substantial direct
and indirect benefits from the Company’s compliance with the terms and
conditions of the Note Agreement and the Notes issued thereunder.

IV. Capitalized terms used and not otherwise defined herein have the definitions
set forth in the Note Agreement.

NOW THEREFORE, in consideration of the funds advanced to the Company by the
Purchasers under the Note Agreement and to enable the Company to comply with the
terms of the Note Agreement, the Additional Guarantor hereby covenants,
represents and warrants to the holders as follows:



--------------------------------------------------------------------------------

The Additional Guarantor hereby becomes a Guarantor (as defined in the Guaranty
Agreement) for all purposes of the Guaranty Agreement as if it had been an
original signatory thereunder. Without limiting the foregoing, the Additional
Guarantor hereby (a) irrevocably, unconditionally and jointly and severally with
the other Guarantors under the Guaranty Agreement guarantees to the holders from
time to time of the Notes the due and punctual payment in full (whether at
stated maturity, by acceleration or otherwise) of all Guaranteed Obligations (as
defined in Section 1 of the Guaranty Agreement) in the same manner and to the
same extent as is provided in the Guaranty Agreement, (b) accepts and agrees to
perform and observe all of the covenants set forth in the Guaranty Agreement,
(c) waives the rights set forth in Section 3 of the Guaranty Agreement,
(d) makes the representations and warranties set forth in Section 9 of the
Guaranty Agreement and (e) waives the rights, submits to jurisdiction, and
waives service of process as described in Section 14.7 of the Guaranty
Agreement.

Notice of acceptance of this Joinder Agreement and of the Guaranty Agreement, as
supplemented hereby, is hereby waived by the Additional Guarantor.

The address for notices and other communications to be delivered to the
Additional Guarantor pursuant to Section 13 of the Guaranty Agreement is set
forth below.

This Joinder Agreement shall be construed and enforced in accordance with, and
the rights of the parties shall be governed by, the law of the State of New
York, excluding choice-of-law principles of the law of such State that would
permit the application of the laws of a jurisdiction other than such State.

Delivery of an executed counterpart of a signature page to this Joinder
Agreement by facsimile transmission or electronic mail shall be effective as
delivery of a manually executed counterpart of this Joinder Agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Additional Guarantor has caused this Joinder Agreement
to be duly executed and delivered as of the date and year first above written.

 

[NAME OF ADDITIONAL GUARANTOR] By:       Name:   Title:

 

Notice Address for the Additional Guarantor      



--------------------------------------------------------------------------------

SCHEDULE 5.3

DISCLOSURE DOCUMENTS

Documents filed (not including any “furnished” information) by the Parent with
the SEC since January 1, 2017 and available on EDGAR.

Documents filed (not including any “furnished” information) by the Company with
the SEC since January 1, 2017 and available on EDGAR.



--------------------------------------------------------------------------------

SCHEDULE 5.4

SUBSIDIARIES OF THE PARENT AND OWNERSHIP OF SUBSIDIARY STOCK

(a) Empire State Realty Trust, Inc. Subsidiaries:

 

Name

  

Jurisdiction of

Organization

  

Type

  

Ownership

  

Subsidiary

Guarantor

Empire State Realty OP, L.P.    Delaware    Limited Partnership    53% Empire
State Realty Trust, Inc. (as general partner) and 47% limited partners    No
ESRT Empire State Building G-Parent, L.L.C.    Delaware    Limited Liability
Company    100% Empire State Realty OP, L.P.    Yes ESRT Empire State Building
Parent, L.L.C.    Delaware    Limited Liability Company    100% ESRT Empire
State Building G-Parent, L.L.C.    Yes ESRT Empire State Building, L.L.C.   
Delaware    Limited Liability Company    100% ESRT Empire State Building Parent,
L.L.C.    Yes ESRT One Grand Central Place G- Parent, L.L.C.    Delaware   
Limited Liability Company    100% Empire State Realty OP, L.P.    Yes ESRT One
Grand Central Place Parent, L.L.C.    Delaware    Limited Liability Company   
100% ESRT One Grand Central Place G- Parent, L.L.C.    Yes ESRT One Grand
Central Place, L.L.C.    Delaware    Limited Liability Company    100% ESRT One
Grand Central Place Parent, L.L.C.    Yes ESRT Springing Member One, L.L.C.   
Delaware    Limited Liability Company    100% Empire State Realty OP, L.P.    No
ESRT Springing Member Two, L.L.C.    Delaware    Limited Liability Company   
100% Empire State Realty OP, L.P.    No ESRT 501 Seventh Avenue, L.L.C.   
Delaware    Limited Liability Company    100% Empire State Realty OP, L.P.   
Yes ESRT 250 West 57th St., L.L.C.    Delaware    Limited Liability Company   
100% Empire State Realty OP, L.P.    Yes

ESRT 1333

Broadway, L.L.C.

   Delaware    Limited Liability Company    100% Empire State Realty OP, L.P.   
No

ESRT 1350

Broadway, L.L.C.

   Delaware    Limited Liability Company    100% Empire State Realty OP, L.P.   
No

ESRT 1359

Broadway, L.L.C.

   Delaware    Limited Liability Company    100% Empire State Realty OP, L.P.   
Yes



--------------------------------------------------------------------------------

Name

  

Jurisdiction of

Organization

  

Type

  

Ownership

  

Subsidiary

Guarantor

ESRT 10 Union Square, L.L.C.    Delaware    Limited Liability Company    100%
Empire State Realty OP, L.P.    No ESRT 1542 Third Avenue, L.L.C.    Delaware   
Limited Liability Company    100% Empire State Realty OP, L.P.    No ESRT East
West Manhattan Retail, L.L.C.    Delaware    Limited Liability Company    100%
Empire State Realty OP, L.P.    No ESRT 10 BK St., L.L.C.    Delaware    Limited
Liability Company    100% Empire State Realty OP, L.P.    No

ESRT 500

Mamaroneck Avenue, L.L.C.

   Delaware    Limited Liability Company    100% Empire State Realty OP, L.P.   
Yes ESRT Metro Center, L.L.C.    Delaware    Limited Liability Company    100%
Empire State Realty OP, L.P.    No ESRT Metro Tower, L.L.C.    Delaware   
Limited Liability Company    100% Empire State Realty OP, L.P.    No ESRT 69-97
Main St., L.L.C.    Delaware    Limited Liability Company    100% Empire State
Realty OP, L.P.    Yes ESRT 103-107 Main St., L.L.C.    Delaware    Limited
Liability Company    100% Empire State Realty OP, L.P.    Yes ESRT MerrittView,
L.L.C.    Delaware    Limited Liability Company    100% Empire State Realty OP,
L.P.    No ESRT First Stamford Place Investor, L.L.C.    Delaware    Limited
Liability Company    100% Empire State Realty OP, L.P.    No ESRT First Stamford
Place SPE, L.L.C.    Delaware    Limited Liability Company    100% ESRT First
Stamford Place Investor, L.L.C.    No ESRT 1400 Broadway GP, L.L.C.    Delaware
   Limited Liability Company    100% Empire State Realty OP, L.P.    No ESRT
1400 Broadway, L.P.    Delaware    Limited Partnership    99% Empire State
Realty OP, L.P. (as limited partner); 1% ESRT 1400 Broadway GP, L.L.C. (as
general partner)    No ESRT 112 West 34th Street G.P., L.L.C.    Delaware   
Limited Liability Company    100% Empire State Realty OP, L.P.    No ESRT 112
West 34th Street, L.P.    Delaware    Limited Partnership    99% Empire State
Realty OP, L.P. (as limited partner); 1% ESRT 112 West 34th Street G.P., L.L.C.
(as general partner)    No ESRT Management, L.L.C.    Delaware    Limited
Liability Company    100% Empire State Realty OP, L.P.    No ESRT MH Holdings,
L.L.C.    New York    Limited Liability Company    100% ESRT Management, L.L.C.
   No



--------------------------------------------------------------------------------

Name

  

Jurisdiction of

Organization

  

Type

  

Ownership

  

Subsidiary

Guarantor

ESRT Construction, L.L.C.    Delaware    Limited Liability Company    100%
Empire State Realty OP, L.P.    No ESRT Captive Insurance Company, L.L.C.   
Vermont    Limited Liability Company    100% Empire State Realty OP, L.P.    No
ESRT Observatory TRS, L.L.C.    New York    Limited Liability Company    100%
Empire State Realty OP, L.P.    Yes ESRT Holdings TRS, L.L.C.    Delaware   
Limited Liability Company    100% Empire State Realty OP, L.P.    No ESRT
Management TRS, L.L.C.    Delaware    Limited Liability Company    100% ESRT
Holdings TRS, L.L.C.    No ESRT Construction TRS, L.L.C.    Delaware    Limited
Liability Company    100% ESRT Holdings TRS, L.L.C.    No ESRT Cleaning TRS,
L.L.C.    Delaware    Limited Liability Company    100% ESRT Holdings TRS,
L.L.C.    No ESRT Dining and Fitness TRS, L.L.C.    Delaware    Limited
Liability Company    100% ESRT Holdings TRS, L.L.C.    No ESRT ESB Restaurant
TRS, L.L.C.    Delaware    Limited Liability Company    100% ESRT Holdings TRS,
L.L.C.    No ESRT ESB Fitness TRS, L.L.C.    Delaware    Limited Liability
Company    100% ESRT Holdings TRS, L.L.C.    No

Empire State Realty Trust, Inc. Affiliates, other than Subsidiaries:

None

Empire State Realty Trust, Inc. Directors:

Anthony E. Malkin

William H. Berkman

Leslie D. Biddle

Thomas J. DeRosa

Steven J. Gilbert

S. Michael Giliberto

James D. Robinson IV

Empire State Realty Trust, Inc. Senior Officers:

 

Name

       

Office

Anthony E. Malkin    —    Chairman and Chief Executive Officer John B. Kessler
   —    President and Chief Operating Officer Thomas P. Durels    —    Executive
Vice President, Director of Leasing and Operations David A. Karp    —   
Executive Vice President and Chief Financial Officer Thomas N. Keltner, Jr.    —
   Executive Vice President, General Counsel and Secretary Andrew J. Prentice   
—    Chief Accounting Officer and Treasurer Bart S. Goldstein    —    Deputy
General Counsel and Assistant Secretary



--------------------------------------------------------------------------------

SCHEDULE 5.5

Financial Statements

 

  •   Empire State Realty Trust, Inc.’s Annual Report on Form 10-K for the year
ended December 31, 2016, filed on February 27, 2017

 

  •   Empire State Realty OP, L.P.’s Annual Report on Form 10-K for the year
ended December 31, 2016, filed on February 27, 2017

 

  •   Empire State Realty Trust, Inc.’s Quarterly Report on Form 10-Q for the
quarterly period ended March 31, 2017, filed on May 3, 2017

 

  •   Empire State Realty OP, L.P.’s Quarterly Report on Form 10-Q for the
quarterly period ended March 31, 2017, filed on May 3, 2017

 

  •   Empire State Realty Trust, Inc.’s Quarterly Report on Form 10-Q for the
quarterly period ended June 30, 2017, filed on August 3, 2017

 

  •   Empire State Realty OP, L.P.’s Quarterly Report on Form 10-Q for the
quarterly period ended June 30, 2017, filed on August 3, 2017

 

  •   Empire State Realty Trust, Inc.’s Quarterly Report on Form 10-Q for the
quarterly period ended September 30, 2017, filed on November 6, 2017

 

  •   Empire State Realty OP, L.P.’s Quarterly Report on Form 10-Q for the
quarterly period ended September 30, 2017, filed on November 6, 2017



--------------------------------------------------------------------------------

SCHEDULE 5.15

EXISTING INDEBTEDNESS

AS OF SEPTEMBER 30, 2017

*dollars rounded to thousands

 

Borrower

  

Property/Debt
Obligation

  

Lender

  

Closing
Date

  

Outstanding
Principal

  

Guarantor(s)

  

Security

  

Responsive
Sections

ESRT Metro Center, L.L.C.

   Metro Center, One Station Place, Stamford, CT    The Prudential Insurance
Company of America    10/23/14    $94,464,000    Empire State Realty OP, L.P.   
First mortgage    5.4(d); 5.15(a); 5.15(b)

ESRT 10 Union Square, L.L.C.

   10 Union Square, New York, NY    MetLife Commercial Loan Services    03/24/16
   $50,000,000    Empire State Realty OP, L.P.    First mortgage    5.4(d);
5.15(a); 5.15(b)

ESRT 10 BK., L.L.C.

   10 Bank Street,White Plains, NY    Jackson National Life Insurance Company   
05/25/17    $34,802,000    Empire State Realty OP, L.P.    First mortgage   
5.4(d); 5.15(a); 5.15(b)

ESRT 1542 Third Avenue, L.L.C.

   1542 Third Avenue, New York, NY    MetLife Commercial Loan Services   
04/05/17    $30,000,000    Empire State Realty OP, L.P.    First mortgage   
5.4(d); 5.15(a); 5.15(b)

ESRT First Stamford Place SPE, L.L.C.

   First Stamford Place, Stamford, CT    JPMorgan Chase Bank, National
Association, Wells Fargo Bank, National Association and their respective
successors and assigns    06/05/17    $164,000,000    Empire State Realty OP,
L.P.    First mortgage    5.4(d); 5.15(a); 5.15(b)

ESRT First Stamford Place Investor, L.L.C.

   First Stamford Place, Stamford, CT    JPMorgan Chase Bank, National
Association, Wells Fargo Bank, National Association and their respective
successors and assigns    06/05/17    $16,000,000    Empire State Realty OP,
L.P.    —      5.4(d) 5.15(a)

ESRT MerrittView, L.L.C.

   383 Main Avenue, Norwalk, CT    Genworth Life Insurance Company    06/08/17
   $30,000,000    Empire State Realty OP, L.P.    First mortgage    5.4(d);
5.15(a); 5.15(b)

ESRT East West Manhattan Retail, L.L.C.

   1010 Third Avenue and 77 West 55th Street, New York, NY    The Prudential
Insurance Company of America    06/07/17    $39,885,000    Empire State Realty
OP, L.P.    First mortgage    5.4(d); 5.15(a); 5.15(b)

ESRT 112 West 34th Street, L.P.

   111 West 33rd Street, New York, NY (1st Mort.)    The Prudential Insurance
Company of America    03/10/08    $74,356,000    Empire State Realty OP, L.P.   
First mortgage    5.4(d); 5.15(a); 5.15(b)

ESRT 112 West 34th Street, L.P.

   111 West 33rd Street, New York, NY (2nd Mort.)    The Prudential Insurance
Company of America    07/10/08    $9,405,000    Empire State Realty OP, L.P.   
Second mortgage    5.4(d); 5.15(a); 5.15(b)



--------------------------------------------------------------------------------

ESRT 1400 Broadway, L.P.

   1400 Broadway, New York, NY (1st Mort.)    The Prudential Insurance Company
of America    01/30/08    $66,909,000    Empire State Realty OP, L.P.    First
mortgage   

5.4(d);

5.15(a); 5.15(b)

ESRT 1400 Broadway, L.P.

   1400 Broadway, New York, NY (2nd Mort.)    The Prudential Insurance Company
of America    08/01/13    $9,226,000    Empire State Realty OP, L.P.    Second
mortgage    5.4(d); 5.15(a); 5.15(b)

ESRT 1333 Broadway L.L.C.

   1333 Broadway, New York, NY    The Prudential Insurance Company of America   
12/20/07    $66,872,000    Empire State Realty OP, L.P.    First mortgage   
5.4(d); 5.15(a); 5.15(b)

ESRT 1350 Broadway L.L.C.

   1350 Broadway, New York, NY    The Prudential Insurance Company of America   
03/28/08    $37,302,000    Empire State Realty OP, L.P.    First mortgage   
5.4(d); 5.15(a); 5.15(b)

Empire State Realty OP, L.P.

   Unsecured Revolving Credit Facility (part of Amended and Restated Credit
Agreement dtd 08/29/17)    Bank of America, N.A, as administrative agent and
Bank of America, N.A., Wells Fargo Bank, National Association and Capital One,
National Association. and the other lenders from time to time party thereto   
08/29/17    $1.1 billion with nothing drawn   

ESRT 103-107 Main St., L.L.C.

ESRT 1359 Broadway, L.L.C.

ESRT 250 West 57th St., L.L.C.

ESRT 500 Mamaroneck Avenue, L.L.C.

ESRT 501 Seventh Avenue, L.L.C.

ESRT 69-67 Main St., L.L.C.

ESRT Empire State Building G-Parent, L.L.C.

ESRT Empire State Building Parent, L.L.C.

ESRT Empire State Building, L.L.C

ESRT Observatory TRS, L.L.C.

ESRT One Grand Central Place G-Parent, L.L.C.

ESRT One Grand Central Place Parent, L.L.C.

ESRT One Grand Central Place, L.L.C.

   —      5.4(d); 5.15(a); 5.15(c)

Empire State Realty OP, L.P.

   Unsecured term loan facility (part of Amended and Restated Credit Agreement
dtd 08/29/17)    Bank of America, N.A, as administrative agent and Bank of
America, N.A., Wells Fargo Bank, National Association and Capital One, National
Association. and the other lenders from time to time party thereto    08/29/17
   $265,000,000   

ESRT 103-107 Main St., L.L.C.

ESRT 1359 Broadway, L.L.C.

ESRT 250 West 57th St., L.L.C.

ESRT 500 Mamaroneck Avenue, L.L.C.

ESRT 501 Seventh Avenue, L.L.C.

ESRT 69-67 Main St., L.L.C.

ESRT Empire State Building G-Parent, L.L.C.

ESRT Empire State Building Parent, L.L.C.

ESRT Empire State Building, L.L.C

ESRT Observatory TRS, L.L.C.

ESRT One Grand Central Place G-Parent, L.L.C.

ESRT One Grand Central Place Parent, L.L.C.

ESRT One Grand Central Place, L.L.C.

   —      5.4(d); 5.15(a); 5.15(c)

Empire State Realty OP, L.P.

   2.625% Exchangeable Senior Notes due 2019    Goldman, Sachs & Co. (as initial
purchaser)    08/12/14    $250,000,000    —    —      5.4(d); 5.15(a)



--------------------------------------------------------------------------------

Empire State Realty OP, L.P. and Empire State Realty Trust, Inc.

   Senior unsecured notes (Series A)    The Prudential Insurance Company of
America    03/27/15    $100,000,000   

ESRT 103-107 Main St., L.L.C.

ESRT 1359 Broadway, L.L.C.

ESRT 250 West 57th St., L.L.C.

ESRT 500 Mamaroneck Avenue, L.L.C.

ESRT 501 Seventh Avenue, L.L.C.

ESRT 69-67 Main St., L.L.C.

ESRT Empire State Building G-Parent, L.L.C.

ESRT Empire State Building Parent, L.L.C.

ESRT Empire State Building, L.L.C

ESRT Observatory TRS, L.L.C.

ESRT One Grand Central Place G-Parent, L.L.C.

ESRT One Grand Central Place Parent, L.L.C.

ESRT One Grand Central Place, L.L.C.

   —      5.4(d); 5.15(a); 5.15(c)

Empire State Realty OP, L.P. and Empire State Realty Trust, Inc.

   Senior unsecured notes (Series B)    The Prudential Insurance Company of
America    03/27/15    $125,000,000   

ESRT 103-107 Main St., L.L.C.

ESRT 1359 Broadway, L.L.C.

ESRT 250 West 57th St., L.L.C.

ESRT 500 Mamaroneck Avenue, L.L.C.

ESRT 501 Seventh Avenue, L.L.C.

ESRT 69-67 Main St., L.L.C.

ESRT Empire State Building G-Parent, L.L.C.

ESRT Empire State Building Parent, L.L.C.

ESRT Empire State Building, L.L.C

ESRT Observatory TRS, L.L.C.

ESRT One Grand Central Place G-Parent, L.L.C.

ESRT One Grand Central Place Parent, L.L.C.

ESRT One Grand Central Place, L.L.C.

   —      5.4(d); 5.15(a); 5.15(c)

Empire State Realty OP, L.P. and Empire State Realty Trust, Inc.

   Senior unsecured notes (Series C)    The Prudential Insurance Company of
America    03/27/15    $125,000,000   

ESRT 103-107 Main St., L.L.C.

ESRT 1359 Broadway, L.L.C.

ESRT 250 West 57th St., L.L.C.

ESRT 500 Mamaroneck Avenue, L.L.C.

ESRT 501 Seventh Avenue, L.L.C.

ESRT 69-67 Main St., L.L.C.

ESRT Empire State Building G-Parent, L.L.C.

ESRT Empire State Building Parent, L.L.C.

ESRT Empire State Building, L.L.C

ESRT Observatory TRS, L.L.C.

ESRT One Grand Central Place G-Parent, L.L.C.

ESRT One Grand Central Place Parent, L.L.C.

ESRT One Grand Central Place, L.L.C.

   —      5.4(d); 5.15(a); 5.15(c)



--------------------------------------------------------------------------------

SCHEDULE 7.2

FORM OF COMPLIANCE CERTIFICATE

(Attached)



--------------------------------------------------------------------------------

COMPLIANCE CERTIFICATE

Financial Statement Date:                     ,

To: [Holder]

Ladies and Gentlemen:

Reference is made to that certain Note Purchase Agreement, dated December 13,
2017 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Empire State Realty Trust, Inc., a Maryland
corporation (the “Parent”), Empire State Realty OP, L.P., a Delaware limited
partnership (the “Company”), and the Purchasers party thereto. Capitalized terms
used and not otherwise defined herein have the definitions set forth in the
Agreement.

The undersigned Senior Financial Officer of the Parent hereby certifies as of
the date hereof that he/she is the                                          of
the Parent, and that, as such, he/she is authorized to execute and deliver this
Compliance Certificate to the holders of Notes on behalf of the Parent, and
that:

[Use following paragraph 1 for fiscal year-end financial statements]

1.              The Parent and the Company have delivered the year-end audited
financial statements required by Section 7.1(b) of the Agreement (or the
Parent’s Annual Report on Form 10-K (satisfying the SEC’s requirements for 10-K
filings) in lieu thereof as permitted under Section 7.4 of the Agreement) for
the fiscal year of the Parent ended as of the above date, together with the
report and opinion of an independent certified public accountant required by
such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1.              The Parent and the Company have delivered the unaudited
financial statements required by Section 7.1(a) of the Agreement (or the
Parent’s Quarterly Report on Form 10-Q (satisfying the SEC’s requirements for
10-Q filings) in lieu thereof as permitted under Section 7.4 of the Agreement)
for the fiscal quarter of the Parent ended as of the above date. Such financial
statements fairly present the financial condition, results of operations,
shareholders’ equity and cash flows of the Consolidated Group in accordance with
GAAP as at such date and for such period, subject only to normal year-end audit
adjustments and the absence of footnotes.

2.              The undersigned has reviewed and is familiar with the terms of
the Agreement and has made, or has caused to be made under his/her supervision,
a detailed review of the transactions and condition (financial or otherwise) of
the Parent and its Subsidiaries during the accounting period covered by such
financial statements.

3.              A review of the activities of the Parent and its Subsidiaries
during such fiscal period has been made under the supervision of the undersigned
with a view to determining whether during such fiscal period the Credit Parties
performed and observed all their Obligations under the Financing Documents, and



--------------------------------------------------------------------------------

[select one:]

[such review did not disclose the existence during such period of any condition
or event that constitutes a Default or an Event of Default.]

—or—

[such review disclosed the following conditions or events that existed or exist
during such period that constitute a Default or an Event of Default and the
nature and period of existence thereof and what action the Parent has taken or
proposes to take with respect thereto:]

4.              The Parent and the Company are in compliance with Section 9.7(a)
of the Agreement on and as of the date of the Compliance Certificate.

5.              The financial covenant analyses and information set forth on
Schedule 1 attached hereto are true and accurate on and as of the date of this
Compliance Certificate.

6.              Attached hereto as Schedule 2 are: (a) copies of the statements
of Net Operating Income and Unencumbered NOI attributable to each Unencumbered
Eligible Property for such fiscal quarter or year, which statements fairly
present Net Operating Income and Unencumbered NOI attributable to each
Unencumbered Eligible Property for such period, and (b) a calculation of the
Unencumbered Property Value of each Property and the Unencumbered Asset Value as
of the Financial Statement Date.

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of                                     .

 

EMPIRE STATE REALTY TRUST, INC. By:     Name:     Title:      

 